

EXECUTION VERSION
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

--------------------------------------------------------------------------------

Dated as of May 17, 2016
among
TORCHMARK CORPORATION,
as the Borrower,
TMK RE, LTD.,
as a Loan Party,
THE LENDERS PARTY HERETO,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swing Line Lender and L/C Administrator,
BANK OF AMERICA, N.A.
and
U.S. BANK NATIONAL ASSOCIATION
as Co-Syndication Agents
and
BBVA COMPASS
and
SUNTRUST BANK
as Co-Documentation Agents
WELLS FARGO SECURITIES, LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
U.S. BANK NATIONAL ASSOCIATION
as Joint Lead Arrangers and Joint Book Runners

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------










--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS    1
1.01    Defined Terms     1
1.02    Other Interpretive Provisions    29
1.03    Accounting Terms    30
1.04    Rounding    30
1.05    Times of Day    30
1.06    Letter of Credit Amounts    30
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS    31
2.01    Loans    31
2.02    Borrowings, Conversions and Continuations of Loans    31
2.03    Letters of Credit    33
2.04    Swing Line Loans    46
2.05    Prepayments    49
2.06    Termination or Reduction of Commitments    50
2.07    Repayment of Loans    51
2.08    Interest    52
2.09    Fees    53
2.10    Computation of Interest and Fees    54
2.11    Evidence of Debt    54
2.12    Payments Generally; Administrative Agent’s Clawback    54
2.13    Sharing of Payments by Lenders    56
2.14    Increase in Revolving Commitments    57
2.15    Defaulting Lenders    59
2.16    Extension of Revolver Maturity Date    62
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY    64
3.01    Taxes    64
3.02    Illegality    68
3.03    Inability to Determine Rates    68
3.04    Increased Costs; Reserves on Eurodollar Rate Loans    68
3.05    Compensation for Losses    70
3.06    Mitigation Obligations; Replacement of Lenders    71
3.07    Survival    71
ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    71
4.01    Conditions of Initial Credit Extension    71
4.02    Conditions to all Credit Extensions    74




--------------------------------------------------------------------------------




ARTICLE V REPRESENTATIONS AND WARRANTIES    74
5.01    Existence, Qualification and Power; Compliance with Laws    74
5.02    Authorization; No Contravention    75
i






--------------------------------------------------------------------------------





5.03    Governmental Authorization; Other Consents    75
5.04    Binding Effect    75
5.05    Financial Statements; No Material Adverse Effect    75
5.06    Litigation    76
5.07    No Default    76
5.08    Ownership of Property; Liens    76
5.09    Environmental Compliance    76
5.10    Insurance    76
5.11    Taxes    77
5.12    ERISA Compliance    77
5.13    Subsidiaries; Equity Interests    77
5.14    Margin Regulations; Investment Company Act    78
5.15    Disclosure    78
5.16    Compliance with Laws    78
5.17    Intellectual Property; Licenses, Etc    78
5.18    Solvent    79
5.19    Insurance Licenses    79
5.20    Indebtedness and Liens    79
5.21    Reserves    79
5.22    First Priority Interest    79
5.23    Anti-Terrorism; Anti-Money Laundering    79
ARTICLE VI AFFIRMATIVE COVENANTS    80
6.01    Financial Statements    80
6.02    Certificates; Other Information    80
6.03    Notices    83
6.04    Payment of Obligations    84
6.05    Preservation of Existence, Etc    84
6.06    Maintenance of Properties    84
6.07    Maintenance of Insurance    84
6.08    Compliance with Laws    84
6.09    Books and Records    85
6.10    Inspection Rights    85
6.11    Use of Proceeds    85
6.12    Further Assurances    85
6.13    Collateral Requirements    86
6.14    Conduct of Insurance Business    86
ARTICLE VII NEGATIVE COVENANTS    86
7.01    Liens    86
7.02    Acquisitions    86
7.03    Guarantees    86




--------------------------------------------------------------------------------




7.04    Fundamental Changes    87
7.05    Dispositions    87
7.06    Sale and Leaseback    87
7.07    Change in Nature of Business    87
7.08    Transactions with Affiliates     87
ii






--------------------------------------------------------------------------------





7.09    Burdensome Agreements    88
7.10    Use of Proceeds    88
7.11    Financial Covenants    88
7.12    Preferred Securities     89
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES    89
8.01    Events of Default    89
8.02    Remedies Upon Event of Default    91
8.03    Application of Funds    92
ARTICLE IX ADMINISTRATIVE AGENT    93
9.01    Appointment and Authority    93
9.02    Rights as a Lender    93
9.03    Exculpatory Provisions    93
9.04    Reliance by Administrative Agent    94
9.05    Delegation of Duties    95
9.06    Resignation of Administrative Agent    95
9.07    Non-Reliance on Administrative Agent and Other Lenders    96
9.08    No Other Duties, Etc    96
9.09    Administrative Agent May File Proofs of Claim    96
9.10    No Other Duties, etc    97
ARTICLE X MISCELLANEOUS    97
10.01    Amendments, Etc    97
10.02    Notices; Effectiveness; Electronic Communication    99
10.03    No Waiver; Cumulative Remedies    101
10.04    Expenses; Indemnity; Damage Waiver    101
10.05    Payments Set Aside    103
10.06    Successors and Assigns; Participations     104
10.07    Confidentiality     108
10.08    Right of Setoff     109
10.09    Interest Rate Limitation     110
10.10    Counterparts; Integration; Effectiveness     110
10.11    Survival of Representations and Warranties     110
10.12    Severability     110
10.13    Replacement of Lenders     110
10.14    Governing Law; Jurisdiction; Etc     111
10.15    Waiver of Jury Trial     112
10.16    Exceptions to Covenants     112
10.17    No Strict Construction     113
10.18    USA PATRIOT Act Notice     113
10.19    Guaranty     113




--------------------------------------------------------------------------------




10.20    ENTIRE AGREEMENT    117
10.21    Effectiveness of the Amendment and Restatement; Existing Credit
Agreement    117
10.22    Acknowledgment and Consent to Bail-In of EEA Financial Institutions    
117



iii






--------------------------------------------------------------------------------





SCHEDULES
1.01 Collateral Advance Rates
2.01 Commitments and Applicable Percentages
2.03 Existing Letters of Credit
5.05 Supplement to Interim Financial Statements
5.06 Existing Litigation
5.13 Subsidiaries and Other Equity Investments
5.19 Insurance Licenses
10.02 Administrative Agent’s Office, Certain Addresses for Notices
EXHIBITS
Form of
A    Assignment and Assumption
B    Compliance Certificate
C    Loan Notice
D-1    Revolving Note
D-2    Term Loan Note
E    Several Letter of Credit
F    Swing Line Loan Notice
G    Swing Line Note
H    Borrowing Base Certificate
I    Tax Compliance Certificates
iv






--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of May 17, 2016, among each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, Swing Line Lender and L/C
Administrator, TORCHMARK CORPORATION, a Delaware corporation (the “Borrower”),
and TMK RE, LTD., a Bermuda reinsurance corporation (“TMK”).
The Loan Parties (as defined herein), certain other lenders and Wells Fargo
Bank, National Association, as administrative agent, are parties to that certain
Amended and Restated Credit Agreement, dated as of July 16, 2014 (as previously
amended, the “Existing Credit Agreement”).
The parties hereto have agreed to amend and restate the Existing Credit
Agreement on the terms and conditions set forth herein, it being the intention
of the Loan Parties, the Lenders and the Administrative Agent that this
Agreement (as hereinafter defined) and the Loan Documents executed in connection
herewith shall not effect the novation of the obligations of the Loan Parties
thereunder but be merely a restatement and, where applicable, an amendment of
and substitution for the terms governing such obligations hereafter.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“1987 Indenture” has the meaning specified in Section 7.09. “2006 Indenture” has
the meaning specified in Section 7.09.
“Acquisition” means the acquisition by any Person of (a) a majority of the
Equity Interests of another Person, (b) all or substantially all of the assets
of another Person or (c) all or substantially all of a line of business of
another Person, in each case (i) whether or not involving a merger or a
consolidation with such other Person and (ii) whether in one transaction or a
series of related transactions.
“Adjusted Fair Market Value” means with respect to any Eligible Collateral, an
amount equal to the product of the Fair Market Value of such Eligible Collateral
and the applicable percentage with respect to such Eligible Collateral as set
forth on Schedule 1.01.




--------------------------------------------------------------------------------




“Administrative Agent” means Wells Fargo in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02, with respect to such






--------------------------------------------------------------------------------





currency, or such other address or account with respect to such currency as the
Administrative Agent may from time to time notify to the Loan Parties and the
Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified, and in any event shall
include (a) any officer, director or general partner of such Person and (b) any
Person, or Affiliate of such Person that, directly or indirectly, beneficially
owns 10% or more of the voting Equity Interests of the Person specified.
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. As of the Restatement Effective Date, the Aggregate Revolving
Commitment is $750,000,000.
“Agreement” means this Credit Agreement.
“AIL” means American Income Life Insurance Company, an Indiana insurance
company.
“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation, which statement shall
be in the form required by such Insurance Subsidiary’s jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements recommended by the NAIC to be used for filing annual statutory
financial statements and shall contain the type of information recommended by
the NAIC to be disclosed therein, together with all exhibits or schedules filed
therewith.
“Applicable Issuing Party” means (a) in the case of Fronted Letters of Credit,
the Fronting Bank which issued such Fronted Letter of Credit and (b) in the case
of Several Letters of Credit, the L/C Administrator.
“Applicable Law” means in respect of any Person, all provisions of Laws
applicable to such Person, and all orders and decrees of all courts and
determinations of arbitrators applicable to such Person.
“Applicable Percentage” means (a) in respect of the Revolving Credit Facility,
with respect to any Lender at any time, the percentage (carried out to the ninth
decimal place) of the Aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time, subject to adjustment as provided in
Section 2.14 and (b) in respect of the Term Loan Facility, with respect to any
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Term Loan Facility represented by (i) on or prior to the Borrowing of the
Term Loans, such Lender’s Term Loan Commitment at such time and (ii) thereafter,
the Outstanding Amount of such Lender’s Term Loans at such time. If the
commitment of each Lender to make Loans and issue Several Letters of Credit, the
obligation of the Fronting Banks to issue Fronted Letters of Credit, and the
commitment of each L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02 or if the




--------------------------------------------------------------------------------




Aggregate Revolving Commitments have expired, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent
2






--------------------------------------------------------------------------------





assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means the following percentages per annum, based upon the Debt
Rating set forth below:
Applicable Rate
Pricing Level
Debt Ratings S&P/Moody’s
Facility
Fee for
Revolving
Credit
Facility
Eurodollar
Rate for
Revolving
Credit
Facility &
Letter of
Credit Fee
Base Rate
for
Revolving
Credit
Facility
Eurodollar
Rate for Term Loan
Facility
Base Rate
for Term
Loan
Facility
Ticking Fee for Term Loan Facility
All-In
Drawn
1
?A+/?A1
0.10
%
0.90
%
0.00
%
1.00
%
0.10
%
0.10
%
1.00
%
2
A/A2
0.125
%
1.00
%
0.00
%
1.125
%
0.125
%
0.125
%
1.125
%
3
A-/A3
0.15
%
1.10
%
0.10
%
1.25
%
0.25
%
0.15
%
1.25
%
4
BBB+/Baa1
0.175
%
1.20
%
0.20
%
1.375
%
0.375
%
0.175
%
1.375
%
5
< BBB+/<Baa1
0.225
%
1.40
%
0.40
%
1.625
%
0.625
%
0.225
%
1.625
%



“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a
different Debt Rating is issued by each of the foregoing rating agencies, then
the higher of such Debt Ratings shall apply (with the Debt Rating for Pricing
Level 1 being the highest and the Debt Rating for Pricing Level 5 being the
lowest), unless there is a split in Debt Ratings of more than one level, in
which case the Pricing Level that is one level lower than the Pricing Level of
the higher Debt Rating shall apply. If at any time the Borrower has a Debt
Rating from either Moody’s or S&P but not from both Moody’s and S&P, then the
Pricing Level shall be based on the single available Debt Rating. If at any time
the Borrower does not have a Debt Rating from Moody’s and does not have a Debt
Rating from S&P, then Pricing Level 5 shall apply. If at any time Pricing Level
5 is applicable pursuant to the preceding sentence, the Lenders will, at the
request of the Borrower, enter into good faith negotiations with the Borrower
regarding amending this definition to refer to debt or corporate credit ratings
provided by one or more mutually satisfactory alternate debt or corporate credit
rating providers.
Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(viii).
Thereafter, each change in the Applicable Rate




--------------------------------------------------------------------------------




resulting from a publicly announced change in the Debt Rating shall be effective
during the period commencing on the date of the public announcement thereof and
ending on the date immediately preceding the effective date of the next such
change.
3






--------------------------------------------------------------------------------





“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee with the consent of any party whose consent is required
by Section 10.06(b), and accepted by the Administrative Agent, in substantially
the form of Exhibit A or any other form approved form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, in respect of any capital lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
“Auto-Renewal Letter of Credit” has the meaning specified in Section
2.03(b)(iii).
“Availability Period” means the period from and including the Restatement
Effective Date to the earliest of (a) the Revolver Maturity Date, (b) the date
of termination of the Aggregate Revolving Commitments pursuant to Section 2.06,
and (c) the date of termination of the commitment of each Lender to make Loans
and of the obligation of the L/C Issuers to make L/C Credit Extensions pursuant
to Section 8.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means, as of any date of determination, the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Rate for such day plus
1.00% and (c) the One Month LIBOR Rate for such day (determined on a daily basis
as set forth in the definition of “Eurodollar Rate”) plus 1.00%; provided,
however, that in no event shall the Base Rate as of any date of determination be
less than zero. As used in this definition, “One Month LIBOR Rate” means the
Eurodollar Rate with a term equivalent to one month commencing on such date of
determination.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.




--------------------------------------------------------------------------------







4






--------------------------------------------------------------------------------





“Borrowing” means a Term Borrowing, Revolving Borrowing or a Swing Line
Borrowing, as the context may require.
“Borrowing Base” means, on any date of determination, an amount equal to the sum
of the Adjusted Fair Market Value of all Eligible Collateral on such date.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit H with such changes therein as the Administrative Agent may reasonably
request from time to time.
“Business Day” means (a) except as set forth in clause (b) below, any day
excluding Saturday, Sunday and any day which is a legal holiday under the laws
of the State of North Carolina, the State of New York or is a day on which
banking institutions located in such states are authorized or required by law or
other governmental action to close, and (b) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, any day that is a Business Day described in clause
(a) above and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.
“Cash” means U.S. money, U.S. currency or a Dollar credit balance in a Deposit
Account which is a Collateral Account, which money, currency, credit balance and
Deposit Account are free and clear of any claim or Lien of any Person other than
the Administrative Agent or as otherwise herein provided.
“Cash Collateralize” has the meaning specified in Section 2.03(g)(ii).
“Ceding Company” means an insurance or reinsurance Wholly-Owned Subsidiary of
the Borrower that has, pursuant to an Insurance Contract or a Reinsurance
Contract with TMK, agreed with TMK that TMK, as reinsurer, shall assume certain
liabilities of such insurance or reinsurance company under an Insurance
Contract.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and




--------------------------------------------------------------------------------




14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial
5






--------------------------------------------------------------------------------





owner” (as defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of
1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 20% or more of
the Equity Interests of the Borrower entitled to vote for members of the board
of directors or equivalent governing body of the Borrower on a fully-diluted
basis (and taking into account all such Equity Interests that such person or
group has the right to acquire pursuant to any option right); or
(b)    any “Change of Control” as defined in any Indebtedness of the Borrower
or any of its Subsidiaries having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any
combined or syndicated credit arrangement) of more than $10,000,000 shall occur.
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.
“Collateral” means, with respect to any Loan Party, all property and assets with
respect to which a security interest is purported to be granted in favor of the
Administrative Agent pursuant to a Security Agreement executed by such Loan
Party.
“Collateral Account” means any account at Wells Fargo or other institution
satisfactory to the Administrative Agent, in its sole discretion, as to which
Wells Fargo (or such other institution), the Borrower and the Administrative
Agent have entered into a Control Agreement and in which the Administrative
Agent has a perfected, first priority security interest.
“Commitment” means, with respect to each Lender, that Lender’s Revolving
Commitment and/or Term Loan Commitment, as applicable.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit B.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capitalization” means, at any date of determination, the sum of
(a) Consolidated Net Worth as at such date, plus (b) Consolidated Indebtedness
as at such date, plus (c) Subordinated Debt not to exceed 15% of Consolidated
Capitalization.
“Consolidated Indebtedness” means the Indebtedness of the Borrower and its
Subsidiaries (excluding any obligations in respect of Subordinated Debt not to
exceed 15% of Consolidated Capitalization) determined on a consolidated basis in
accordance with GAAP.
“Consolidated Net Income” means, for any period of calculation, the net income
of the Borrower and its Subsidiaries calculated on a consolidated basis in
accordance with GAAP.




--------------------------------------------------------------------------------




“Consolidated Net Worth” means, at any date of determination, the amount of
consolidated common and preferred shareholders’ equity of the Borrower and its
Subsidiaries, determined as at such date in accordance with GAAP; provided,
however, that the effect of the
6






--------------------------------------------------------------------------------





application of FASB ASC 320 (formerly known as FAS 115) shall be excluded when
computing Consolidated Net Worth.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” means an agreement between the Borrower, Wells Fargo and the
Administrative Agent with respect to any deposit or securities account of the
Borrower in which a security interest is purported to be granted to the
Administrative Agent pursuant to the Security Agreement in form and substance
reasonably acceptable to the Administrative Agent.
“Corporate Debt Securities” means debt securities issued by Persons which are
domiciled in the United States or any State or other political subdivision
thereof and which are not individuals or governmental entities.
“Co-Syndication Agents” means, collectively, Bank of America, N.A. and U.S. Bank
National Association.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, and (b) when used
with respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.
“Defaulting Lender” means, subject to Section 5.15(b), any Lender that (a) has
failed to (i) fund all or any portion of the Term Loans, Revolving Loans,
participations in Letters of Credit, payment obligations under Several Letters
of Credit or funded participations in Swing Line Loans




--------------------------------------------------------------------------------




required to be funded by it hereunder within two Business Days of the date such
Loans or participations were required to be funded hereunder unless such Lender
notifies the
7






--------------------------------------------------------------------------------





Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Fronting Bank, the Swing Line Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, any Fronting Bank or the Swing Line Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
5.15(b)) upon delivery of written notice of such determination to the Borrower,
each Fronting Bank, the Swing Line Lender and each Lender.
“Deposit Account” means a demand, time, savings, passbook or similar account
maintained by a Loan Party with Wells Fargo.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dividends” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary.




--------------------------------------------------------------------------------




“Dollar” and “$” mean lawful money of the United States.



8






--------------------------------------------------------------------------------





“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Collateral” means Cash, Listed Money Market Funds, Corporate Debt
Securities and U.S. Government Debt Securities, which (a) have the required
rating as set forth on Schedule 1.01, (b) are capable of being marked to market
on a daily basis and (c) are held in a Collateral Account.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests, other than a net
profits based bonus program, in) such Person, all of the warrants, options or
other rights for the purchase or acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.




--------------------------------------------------------------------------------




“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.



9






--------------------------------------------------------------------------------





“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 or 430 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.
“Eurodollar Rate” means a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:
Eurodollar Rate =    LIBOR
1.00-Eurodollar Reserve Percentage

--------------------------------------------------------------------------------

“Eurodollar Rate Loan” means a Term Loan or Revolving Loan that bears interest
at a rate based on the Eurodollar Rate.
“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of Eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.
“Event of Default” has the meaning specified in Section 8.01.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b)




--------------------------------------------------------------------------------




in the case of a Lender, United States federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable
10






--------------------------------------------------------------------------------





interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by the Borrower under Section 10.13) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 3.01, amounts with respect to such Taxes were payable
either to such Lender's assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office, (c)
Taxes attributable to such Recipient’s failure to comply with Section 3.01(g)
and (d) any United States federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning given to such term in the Recitals
to this Agreement.
“Existing Lender” means any Person who was a “Lender” under, and as defined in,
the Existing Credit Agreement.
“Existing Letters of Credit” means those letters of credit set forth on Schedule
2.03 and continued under this Agreement pursuant to Section 2.03.
“Existing Several Letters of Credit” has the meaning given to such term in
Section 2.03(n).
“Facility” means each of the Revolving Credit Facility and Term Loan Facility.
“Fair Market Value” means (a) with respect to any publicly traded security the
closing price for such security on the largest exchange on which such security
is traded (or if not traded on an exchange, then the average of the closing bid
and ask prices quoted over-the-counter) on the date of the determination (as
such prices are reported by the Depository Trust Company or if not so reported,
in any nationally recognized financial journal or newspaper), (b) with respect
to Cash, the amount thereof, and (c) with respect to any Eligible Collateral
(other than those set forth in clauses (a), and (b)), the price for such
Eligible Collateral on the date of calculation obtained from a generally
recognized source approved by the Administrative Agent or the most recent bid
quotation from such approved source (or, if no generally recognized source
exists as to a particular security, any other source selected in good faith by
the Administrative Agent or assigned to such security by the Administrative
Agent in accordance with its standard valuation procedures in effect at the
applicable time).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day (or, if such day is not a
Business Day, for the immediately preceding Business Day), as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day,




--------------------------------------------------------------------------------




provided that if such rate is not so published for any day which is a Business
Day, the Federal Funds Rate for such day shall be the average of the quotation
for such



11






--------------------------------------------------------------------------------





day on such transactions received by the Administrative Agent from three federal
funds brokers of recognized standing selected by the Administrative Agent.
“Fee Letters” means, collectively, (a) the Wells Fargo Fee Letter, (b) the MLPFS
Fee Letter, (c) the US Bank Fee Letter and (d) the letter agreement, dated March
30, 2016, among the Borrower, Wells Fargo, Wells Fargo Securities, LLC, Bank of
America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated and U.S. Bank
National Association.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronted Letter of Credit” means (a) a Letter of Credit issued by a Fronting
Bank in which the Lenders purchase a risk participation pursuant to Section 2.03
and (b) any Existing Letter of Credit designated as a Fronted Letter of Credit
on Schedule 2.03.
“Fronting Bank” means (a) in the case of Fronted Letters of Credit, any Lender
which has agreed at the Borrower’s request (and with notice to the
Administrative Agent) to issue one or more Fronted Letters of Credit (or Fronted
Letters of Credit up to a maximum stated amount) or any successor fronting bank
and (b) in the case of Several Letters of Credit, the Person described in clause
(a) who has agreed to act as fronting bank on behalf of any Participating Bank.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Fronting Bank, (i) such Defaulting Lender’s Applicable
Percentage of the outstanding L/C Obligations with respect to Fronted Letters of
Credit of such Fronting Bank other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (ii) if
such Defaulting Lender is a Participating Bank, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations with respect to Several
Letters of Credit as to which such Fronting Bank has fronted for such Defaulting
Lender as a Participating Bank and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Percentage of Swing Line Loans other than
Swing Line Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders, repaid by the Borrower or for which Cash
Collateralization or other credit support acceptable to the Swing Line Lender
shall have been provided in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the




--------------------------------------------------------------------------------




accounting profession in the United States, that are applicable to the
circumstances as of the date of determination, consistently applied.
12






--------------------------------------------------------------------------------





“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guaranteed Debt” has the meaning specified in Section 10.19(a). “Guaranteed
Parties” has the meaning specified in Section 10.19(b).
“Guaranty” means the provisions of Section 10.19 and the rights and the
obligations of the Borrower thereunder.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Highest Lawful Rate” means at the particular time in question the maximum rate
of interest which, under Applicable Law, any Lender is then permitted to charge
on the Obligations. If the maximum rate of interest which, under Applicable Law,
any Lender is permitted to charge on the Obligations shall change after the date
hereof, the Highest Lawful Rate shall be automatically




--------------------------------------------------------------------------------




increased or decreased, as the case may be, from time to time as of the
effective time of each change in the Highest Lawful Rate without notice to the
Borrower.



13






--------------------------------------------------------------------------------





“Increase Effective Date” has the meaning specified in Section 2.14(d).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;
(b)all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)net obligations of such Person under any Swap Contract (computed as set forth
below);
(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business and, in each case, not past due for more than sixty (60) days after the
date on which such trade account payable was created);
(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)capital leases and Synthetic Lease Obligations (computed as set forth below);
(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.




--------------------------------------------------------------------------------




“Indemnitees” has the meaning specified in Section 10.04(b).
14






--------------------------------------------------------------------------------





“Information” has the meaning specified in Section 10.07.
“Insurance Contract” means an insurance contract or reinsurance contract entered
into by a Ceding Company.
“Insurance Subsidiary” means any Subsidiary of the Borrower which is engaged in
the life, health or accident insurance business, including TMK.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
applicable Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3), or
six (6) months thereafter, in each case as selected by the Borrower in its Loan
Notice and subject to availability; provided that:
(a)the Interest Period shall commence on the date of advance of or conversion to
any Eurodollar Rate Loan and, in the case of immediately successive Interest
Periods, each successive Interest Period shall commence on the date on which the
immediately preceding Interest Period expires;
(b)if any Interest Period would otherwise expire on a day that is not a Business
Day, such Interest Period shall expire on the next succeeding Business Day;
provided that if any Interest Period with respect to a Eurodollar Rate Loan
would otherwise expire on a day that is not a Business Day but is a day of the
month after which no further Business Day occurs in such month, such Interest
Period shall expire on the immediately preceding Business Day;
(c)any Interest Period with respect to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;
(d)no Interest Period shall extend beyond the Maturity Date.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c)




--------------------------------------------------------------------------------




the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit.
“IP Rights” has the meaning specified in Section 5.17.
15






--------------------------------------------------------------------------------





“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the International Standby
Practices (ISP 98), Publication 590.
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement or instrument entered into
by the Applicable Issuing Party and the applicable Loan Party (or any
Subsidiary) or in favor of the Applicable Issuing Party and relating to any such
Letter of Credit.
“Joint Arrangers” means Wells Fargo Securities, LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement) and U.S. Bank National Association in their capacity as joint
lead arrangers and joint book runners.
“Junior Subordinated Debentures” means the 5.875% Junior Subordinated Debentures
due 2052 of the Borrower in the principal amount of $125,000,000.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Administrator” means Wells Fargo, acting as letter of credit administrator
for the Lenders, together with any replacement or successor L/C Administrator.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage
under the Revolving Credit Facility.
“L/C Advance Date” has the meaning specified in Section 2.03(c)(ii).
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means (a) with respect to any Fronted Letter of Credit, the
Fronting Bank which has issued such Letter of Credit and (b) with respect to a
Several Letter of Credit, each Lender other than a Participating Bank.




--------------------------------------------------------------------------------




16






--------------------------------------------------------------------------------





“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn. For purposes of determining the L/C Obligations held by any Lender,
a Lender shall be deemed to hold an amount equal to the sum of (a) the aggregate
amount of each Lender’s direct obligation in all outstanding Several Letters of
Credit (or, if a Participating Bank, its risk participation in Several Letters
of Credit), (b) its risk participation in all outstanding Fronted Letters of
Credit, and (c) its L/C Borrowings.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Term Lenders, the Revolving Lenders and/or
the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any letter of credit issued hereunder. Each Letter of
Credit shall be a standby letter of credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Applicable Issuing Party.
“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Revolver Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Sublimit” means an amount equal to $250,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
“LIBOR” means,
(a)    for any interest rate calculation with respect to a Eurodollar Rate Loan,
the rate of
interest per annum determined on the basis of the rate for deposits in Dollars
for a period equal to the applicable Interest Period which appears on Reuters
Screen LIBOR01 Page (or any applicable successor page) at approximately 11:00
a.m. (London time) two (2) London Banking Days prior to the first day of the
applicable Interest Period. If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in




--------------------------------------------------------------------------------




Dollars would be offered by first class banks in the London interbank market to
the Administrative Agent at approximately 11:00 a.m. (London time) two (2)
London
17






--------------------------------------------------------------------------------





Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period. Notwithstanding the foregoing, if LIBOR,
determined as provided above, is less than zero, LIBOR with respect to each
Eurodollar Rate Loan shall be deemed to be zero for all purposes of this
Agreement.
(b)    for any interest rate calculation with respect to a Base Rate Loan, the
rate of
interest per annum determined on the basis of the rate for deposits in Dollars
for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day. If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page)
then “LIBOR” for such Base Rate Loan shall be determined by the Administrative
Agent to be the arithmetic average of the rate per annum at which deposits in
Dollars would be offered by first class banks in the London interbank market to
the Administrative Agent at approximately 11:00 a.m. (London time) on such date
of determination for a period equal to one month commencing on such date of
determination. Notwithstanding the foregoing, if LIBOR, determined as provided
above, is less than zero, LIBOR with respect to each Base Rate Loan as to which
the interest rate is determined by reference to LIBOR shall be deemed to be zero
for all purposes of this Agreement.
Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.
“License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from a Governmental Authority in
connection with the operation, ownership or transaction of insurance business.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing, but excluding
(a) liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP, (b) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like liens arising the ordinary course of business which
are not overdue for a period of more than thirty (30) days or which are being
contested in good faith and by appropriate proceedings diligently conducted, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person, (c) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any lien imposed by ERISA, (d) deposits to
secure the performance of bids, trade contracts and leases (other than
Indebtedness), statutory obligations, surety bonds (other than bonds related to
judgments or litigation), performance bonds and other obligations of a like
nature incurred in the ordinary course of business, and (e) easements,




--------------------------------------------------------------------------------




rights-of-way, restrictions and other similar encumbrances affecting real
property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of the
18






--------------------------------------------------------------------------------





property subject thereto or materially interfere with the ordinary conduct of
the business of the applicable Person).
“Listed Money Market Fund” means a money market fund that complies with the
criteria set forth in Securities and Exchange Commission Rule 2a-7 under the
Investment Company Act of 1940 and is rated AAA by S&P and Aaa by Moody’s.
“LNLIC” means Liberty National Life Insurance Company, a Nebraska insurance
company.
“Loan” means a Revolving Loan, a Swing Line Loan and/or a Term Loan, as
applicable.
“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letters, each Compliance Certificate, each Loan Notice, each Swing Line Loan
Notice, any agreement creating or perfecting rights in Collateral pursuant to
the provisions of this Agreement, each Guaranty, each Control Agreement, each
Security Agreement and each amendment to any of the foregoing.
“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Term Loans
or Revolving Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit C.
“Loan Parties” means, collectively, the Borrower and TMK.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Majority Facility Lenders” means, (a) with respect to the Term Loan Facility,
Lenders having more than 50% of the aggregate amount of (i) the Term Loan
Commitments or (ii) if the Term Loan Commitments have been terminated, the
aggregate outstanding principal amount of the Term Loans and (b) with respect to
the Revolving Credit Facility, Lenders having more than 50% of the Aggregate
Revolving Commitments or, if the Revolving Commitments have been terminated, the
aggregate outstanding principal amount of the Revolving Loans, Letters of Credit
and Swing Line Loans (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitments of, and the portion of the Loans and L/C Obligations held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Majority Facility Lenders.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Loan
Parties, or any of them, or the Borrower and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.




--------------------------------------------------------------------------------




“Maturity Date” means the Revolver Maturity Date or the Term Loan Maturity Date,
as applicable.
19






--------------------------------------------------------------------------------





“MLPFS Fee Letter” means that certain letter agreement, dated as of March 30,
2016, among the Borrower, Bank of America, N.A. and Merrill Lynch, Pierce,
Fenner & Smith Incorporated.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in lieu thereof, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissions and similar Governmental
Authorities of the various states of the United States of America toward the
promotion of uniformity in the practices of such Governmental Authorities.
“NAIC Approved Bank” means any bank listed on the most current list of banks
approved by the Securities Valuation Office of the NAIC and acting through the
branch so listed.
“Net Proceeds” means, with respect to the sale or issuance by the Borrower or
any of its Subsidiaries to any Person (other than to the Borrower or a
Wholly-Owned Subsidiary) of any Equity Interests, including any conversion of
debt securities into Equity Interests, the excess of (a) the gross proceeds from
such sale, issuance, or conversion over (b) all reasonable and customary
underwriting commissions and legal, investment banking, brokerage and accounting
and other professional fees and disbursements actually incurred in connection
with each such sale, issuance or conversion.
“Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).
“Notes” means the Term Loan Notes, the Revolving Notes and the Swing Line Note.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or




--------------------------------------------------------------------------------




notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or
20






--------------------------------------------------------------------------------





organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 10.13).
“Outstanding Amount” means (i) with respect to Term Loans, Revolving Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Loans and Swing Line Loans, as the case may be, occurring on
such date; and (ii) with respect to any L/C Obligations on any date, the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements by the Borrower of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 10.06(d).
“Participating Bank” means, from time to time, with respect to any Several
Letter of Credit, a Lender that is unable to issue such Letter of Credit because
(a) it is unable to do so due to regulatory restrictions or other legal
impediments based on its relationship to the beneficiary or (b) it is not, or
has lost its status as, an NAIC Approved Bank (if such Letter of Credit must be
issued by NAIC Approved Banks).
“Participating Notice” means a written notice delivered by a Lender to the
Borrower, the Administrative Agent and the L/C Administrator to the effect that
such Lender is a Participating Bank with respect to any potential (or previously
issued but to be amended) Several Letter of Credit and stating the basis for
such status. If the basis for such status is that such Lender is not, or has
lost its status as, an NAIC Approved Bank, then (a) such notice shall be deemed
applicable to each subsequently issued Several Letter of Credit which must be
issued by NAIC Approved Banks until such notice has been withdrawn and (b) such
Lender shall promptly withdraw such notice (by subsequent written notice to the
parties named above) at such time, if ever, as such Lender has attained or
regained status as an NAIC Approved Bank.
“PBGC” means the Pension Benefit Guaranty Corporation.




--------------------------------------------------------------------------------




“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the
21






--------------------------------------------------------------------------------





Borrower or any ERISA Affiliate contributes or has an obligation to contribute,
or in the case of a multiple employer or other plan described in Section 4064(a)
of ERISA, has made contributions at any time during the immediately preceding
five plan years.
“Permitted Acquisition” means the Acquisition of any Person which has been
approved and recommended by the board of directors (or the functional equivalent
thereof) of the Person being acquired.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.
“Platform” has the meaning specified in Section 6.02.
“Preferred Securities” means, to the extent outstanding, collectively, the trust
preferred securities issued pursuant to the 2006 Indenture and any other trust
preferred securities issued in connection with any other Subordinated Debt.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wells Fargo as its prime rate. Each change in the
Prime Rate shall be effective as of the opening of business on the day such
change in such prime rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wells Fargo as its prime rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks.
“Property” means any interest of the Borrower or any Subsidiary in any kind or
property or asset, whether real, personal or mixed, or tangible or intangible.
“Public Lender” has the meaning specified in Section 6.02.
“Quarterly Statement” means the quarterly statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation, which statement shall
be in the form required by such Insurance Subsidiary’s jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements recommended by the NAIC to be used for filing quarterly statutory
financial statements and shall contain the type of information recommended by
the NAIC to be disclosed therein, together with all exhibits or schedules filed
therewith.
“Recipient” means (a) the Administrative Agent, (b) any Lender (including any
Swing Line Lender), (c) any L/C Issuer, (d) any Fronting Bank and (e) the L/C
Administrator, as applicable.
“Register” has the meaning specified in Section 10.06(c).




--------------------------------------------------------------------------------







22






--------------------------------------------------------------------------------





“Reinsurance Contract” means a reinsurance contract between TMK, as reinsurer,
and a Ceding Company pursuant to which TMK, as reinsurer, assumes certain
liabilities of the Ceding Company with respect to one or more Insurance
Contracts.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of (a) the Aggregate Revolving Commitments or, if the
Revolving Commitments have been terminated, the Total Revolving Outstandings
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) plus (b) the aggregate amount of
(i) the Term Loan Commitments or (ii) if the Term Loan Commitments have been
terminated, the aggregate outstanding principal amount of the Term Loans;
provided that the Commitments of, and the portion of the Loans and L/C
Obligations held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Responsible Officer” means the chief executive officers, president, chief
financial officer, chief investment officer or treasurer of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
“Restatement Effective Date” means the first date all the conditions precedent
in Section 4.01 are satisfied or waived in accordance with Section 10.01.
“Restricted Payment” means (a) any Dividend, (b) any Equity Interest repurchase
or redemption, and (c) any payment or prepayment of principal, interest, premium
or penalty in respect of any Indebtedness or any defeasance, redemption,
purchase, repurchase or other acquisition or retirement for value, in whole or
in part, of any Indebtedness.
“Revolver Maturity Date” means (a) May 17, 2021 or (b) such earlier date as (i)
the Revolving Commitments are terminated pursuant to this Agreement (whether by
acceleration, election of the Borrower or otherwise) or (ii) the Obligations in
respect of the Revolving Credit Facility are accelerated pursuant to Section
8.02 of this Agreement.




--------------------------------------------------------------------------------




“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.01(a).
23






--------------------------------------------------------------------------------





“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01(a), (b) issue Several
Letters of Credit and purchase participations in L/C Obligations arising under
Fronted Letters of Credit, and (c) purchase participations in Swing Line Loans,
in an aggregate principal amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 under the heading
Revolving Commitment or in the Assignment and Assumption or joinder agreement
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II hereof.
“Revolving Lender” means a Lender with a Revolving Commitment and/or Revolving
Loan.
“Revolving Loan” has the meaning specified in Section 2.01(a).
“Revolving Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Revolving Loans made by such Lender, substantially in the form
of Exhibit D-1.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, (b) a Person named on the lists
maintained by the United Nations Security Council available at
http://www.un.org/sc/committees/list_compend.shtml, or as otherwise published
from time to time, (c) a Person named on the lists maintained by the European
Union available at http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm, or
as otherwise published from time to time, (d) a Person named on the lists
maintained by Her Majesty’s Treasury available at
http://www.hm-treasury.gov.uk/fin_sanctions_index.htm, or as otherwise published
from time to time, or (e) (i) an agency of the government of a Sanctioned
Country, (ii) an organization controlled by a Sanctioned Country, or (iii) a
person resident in a Sanctioned Country, to the extent subject to a sanctions
program administered by OFAC.
“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the insurance commissioner (or other
similar authority) as of the date hereof in the jurisdiction of incorporation of
such Insurance Subsidiary for the preparation of annual statements and other
financial reports by insurance companies of the same type as such Insurance
Subsidiary.




--------------------------------------------------------------------------------




“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.



24






--------------------------------------------------------------------------------





“Secured L/C Obligations” means L/C Obligations with respect to Secured Letters
of Credit.
“Secured Letter of Credit” means a Letter of Credit issued at the request of a
Loan Party which has been designated as a “Secured Letter of Credit” in the
applicable Letter of Credit Application and which has not been redesignated as
an Unsecured Letter of Credit pursuant to Section 2.03(l).
“Security Agreement” means, individually and collectively, each security
agreement or other collateral document, each in form and substance satisfactory
to the Administrative Agent, entered into between the Administrative Agent and a
Loan Party pursuant hereto.
“Several Letter of Credit” means (a) a Letter of Credit issued severally by or
on behalf of the Lenders pursuant to which the Lenders are severally liable to
the beneficiary, which shall be substantially in the form of Exhibit E or in
such other form consistent with the proviso to Section 2.03(a)(iii)(D) as may be
agreed by the applicable Loan Party and the L/C Administrator and (b) any
Existing Letter of Credit designated as a Several Letter of Credit on Schedule
2.03.
“Significant Insurance Subsidiary” means any Significant Subsidiary which is an
Insurance Subsidiary, and shall in any event include Globe Life And Accident
Insurance Company, a Nebraska insurance company, LNLIC, United American
Insurance Company, a Nebraska insurance company, and AIL.
“Significant Subsidiary” of a Person means a “significant subsidiary” as defined
in Rule 1-02(v) of Regulation S-X of the Securities and Exchange Commission (17
CFR Part 210). Unless otherwise expressly provided, all references herein to a
“Significant Subsidiary” shall mean a Significant Subsidiary of the Borrower.
“Solvent” means, with respect to any Person, as of any date of determination,
that the fair value of the assets of such Person (at fair valuation) is, on the
date of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date, that
the present fair saleable value of the assets of such Person will, as of such
date, be greater than the amount that will be required to pay the probable
liability of such Person on its debts as such debts become absolute and matured,
and that, as of such date, such Person will be able to pay all liabilities of
such Person as such liabilities mature and such Person does not have
unreasonably small capital with which to carry on its business. In computing the
amount of contingent or unliquidated liabilities at any time, such liabilities
will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability discounted to present value
at rates believed to be reasonable by such Person acting in good faith.
“Subordinated Debt” means, collectively, (i) the Junior Subordinated Debentures
and (ii) any other unsecured indebtedness of the Borrower (and not a Subsidiary)
which is subordinated by its terms to the prior payment in full of the
Obligations evidenced by this Agreement in a manner no less favorable to the
Lenders than the Junior Subordinated Debentures and which contain




--------------------------------------------------------------------------------




covenants that are not less favorable to the Borrower than those contained in
the Junior Subordinated Debentures.



25






--------------------------------------------------------------------------------





“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which more than 50% of the
Equity Interests having ordinary voting power for the election of directors or
other governing body (other than Equity Interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Substantial Portion” means, with respect to the Property of the Borrower and
its Subsidiaries, Property which (a) represents more than 10% of the
consolidated assets of the Borrower and its Subsidiaries as would be shown in
the consolidated financial statements of the Borrower and its Subsidiaries as at
the beginning of the twelve-month period ending with the month in which such
determination is made, or (b) is responsible for more than 10% of the
consolidated net sales or of the consolidated net income of the Borrower and its
Subsidiaries as reflected in the financial statements referred to in clause (a)
above.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means any and all obligations owed by any Loan Party to any
Lender or any Affiliate of any Lender in respect of a Swap Contract.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).




--------------------------------------------------------------------------------




“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.



26






--------------------------------------------------------------------------------





“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
“Swing Line Lender” means Wells Fargo in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

--------------------------------------------------------------------------------

“Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit F.
“Swing Line Note” means a promissory note made by the Borrower in favor of the
Swing Line Lender evidencing Swing Line Loans, substantially in the form of
Exhibit G.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $35,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Lenders pursuant to Section 2.01(b).
“Term Lender” means a Lender with a Term Loan Commitment and/or Term Loan.
“Term Loan” means any term loan made to the Borrower pursuant to Section 2.01(b)
and all such term loans collectively as the context requires.
“Term Loan Amount” means the aggregate initial principal amount of the Term
Loan.
“Term Loan Commitment” means (a) as to any Lender, the obligation of such Lender
to make a single Term Loan pursuant to Section 2.01(b) in a principal amount not
to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the heading Term Loan Commitment or in the Assignment and Assumption or
joinder agreement pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement and (b) as to all Lenders, the aggregate commitment of all
Lenders to make Term Loans, as such amount may be modified at any time or from
time to time pursuant to the terms




--------------------------------------------------------------------------------




hereof. The Term Loan Commitment of all the Lenders on the Restatement Effective
Date is $100,000,000.
27






--------------------------------------------------------------------------------





“Term Loan Commitment Termination Date” means the earlier of (a) August 17, 2016
and (b) the date of the draw on the Term Loan Facility pursuant to Section
2.01(b).
“Term Loan Facility” means the term loan facility established pursuant to
Article II hereof.
“Term Loan Maturity Date” means the earliest to occur of (a) May 17, 2021 or (b)
such earlier date as the Term Loans are accelerated pursuant to Section 8.02 of
this Agreement.
“Term Loan Note” means a promissory note made by the Borrower in favor of a
Lender evidencing Term Loans made by such Lender, substantially in the form of
Exhibit D-2.
“TMK” has the meaning specified in the introductory paragraph hereto.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.
“Type” means, with respect to a Term Loan or Revolving Loan, its character as a
Base Rate Loan or a Eurodollar Rate Loan.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 or 430 of the Code for the
applicable plan year.
“United States” and “U.S.” mean the United States of America. “Unreimbursed
Amount” has the meaning specified in Section 2.03(c)(i).
“Unsecured Letter of Credit” means a Letter of Credit which is not a Secured
Letter of Credit.
“US Bank Fee Letter” means that certain letter agreement, dated as of March 30,
2016, among the Borrower and U.S. Bank National Association.
“U.S. Government Debt Securities” means direct obligations of, or obligations
the principal of and interest on which are unconditionally guaranteed by, the
United States (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States).
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned thereto in Section
3.01(g).
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.




--------------------------------------------------------------------------------




“Wells Fargo Fee Letter” means that certain letter agreement, dated as of March
30, 2016, among the Borrower, Wells Fargo and Wells Fargo Securities, LLC.
28






--------------------------------------------------------------------------------





“Withholding Agent” means any Loan Party and the Administrative Agent.
“Wholly-Owned Subsidiary” when used to determine the relationship of a
Subsidiary to a Person, means a Subsidiary all of the issued and outstanding
Equity Interests (other than directors’ qualifying shares) of which shall at the
time be owned by such Person or one or more of such Person’s Wholly-Owned
Subsidiaries or by such Person and one or more of such Person’s Wholly-Owned
Subsidiaries.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which writedown and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document, shall be
construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”




--------------------------------------------------------------------------------




(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
29






--------------------------------------------------------------------------------





(d)    For purposes of Section 8.01(b), a breach of a financial covenant
contained in Section 7.11 shall be deemed to have occurred as of any date of
determination thereof by the Administrative Agent or as of the last day of any
specified measuring period, regardless of when the financial statements
reflecting such breach are delivered to the Administrative Agent and the
Lenders.
1.03 Accounting Terms.
(a)Generally. All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP or SAP, as
the case may be, applied on a consistent basis, as in effect from time to time,
applied in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.
(b)Changes in GAAP or SAP. If at any time any change in GAAP or SAP, as the case
may be, would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or SAP, as the case may
be, (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP or SAP, as the case may be, prior to such change therein
and (ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or SAP, as the case may be.
Notwithstanding the foregoing, for purposes of financial covenant calculations
under Section 7.11, Indebtedness (including Subordinated Debt accorded equity
treatment) shall be calculated without giving effect to The Financial Accounting
Standards Board Accounting Standards Codification 825.
1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Central time (daylight or standard, as applicable).
1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at




--------------------------------------------------------------------------------




such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic



30






--------------------------------------------------------------------------------





increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01 Loans.
(a)Revolving Loans. Subject to the terms and conditions set forth herein, each
Revolving Lender severally agrees to make loans (each such loan, a “Revolving
Loan”) to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Revolving Borrowing, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Lender (other than
the Swing Line Lender), plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment and (iii) the aggregate Outstanding Amount of
the Revolving Loans of the Swing Line Lender, plus the Swing Line Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus the
Outstanding Amount of all Swing Line Loans shall not exceed the Swing Line
Lender’s Revolving Commitment. Within the limits of each Revolving Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.01(a), prepay under Section 2.05, and
reborrow under this Section 2.01(a). Revolving Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.
(b)Term Loans. Subject to the terms and conditions set forth herein, each Term
Lender severally agrees to make a Term Loan to the Borrower as requested by the
Borrower in accordance with Section 2.02(a); provided that (a) all Term Loans
shall be available in a single drawing made on a single Business Day during the
period from the Restatement Effective Date through and including the Term Loan
Commitment Termination Date, (b) the total amount of Term Loans made shall not
exceed the Term Loan Commitment of all of the Lenders and (c) the principal
amount of the Term Loan made by each Lender shall not exceed such Lender’s Term
Loan Commitment. Term Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
2.02 Borrowings, Conversions and Continuations of Loans.
(a)    Each Revolving Borrowing or Term Borrowing, each conversion of Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrower’s irrevocable notice to the Administrative Agent, which
may be given by telephone. Each such notice must be received by the
Administrative Agent not later than




--------------------------------------------------------------------------------




11:00 a.m. (i) three (3) Business Days prior to the requested date of any
Revolving Borrowing or Term Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and



31






--------------------------------------------------------------------------------





(ii) on the Business Day of any Revolving Borrowing or Term Borrowing of Base
Rate Loans. Each telephonic notice by the Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Loan Notice, appropriately completed and signed by a Responsible Officer
of the Borrower. Each Revolving Borrowing or Term Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$2,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Revolving Borrowing or Term
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. Each Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term Borrowing, Revolving Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Revolving Borrowing or Term Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and (v)
if applicable, the duration of the Interest Period with respect thereto. If the
Borrower fails to specify a Type of Loan in a Loan Notice or if the Borrower
fails to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Revolving Borrowing or Term Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Loan Notice,
but fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Term Borrowing or Revolving Borrowing,
each Lender shall make the amount of its Term Loan or Revolving Loan, as
applicable, available to the Administrative Agent in immediately available funds
at the Administrative Agent’s Office not later than 1:00 p.m. on the Business
Day specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Wells Fargo with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date the Loan Notice with respect to such Revolving Borrowing or Term
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Borrowing, first,




--------------------------------------------------------------------------------




shall be applied to the payment in full of any such L/C Borrowings, and second,
shall be made available to the Borrower as provided above.



32






--------------------------------------------------------------------------------





(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.
(d)The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Wells Fargo’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
(e)After giving effect to all Revolving Borrowings or Term Borrowings, all
conversions of Loans from one Type to the other, and all continuations of Loans
as the same Type, there shall not be more than six Interest Periods in effect
with respect to the Revolving Loans and six Interests Periods in effect with
respect to the Term Loans.
2.03 Letters of Credit.
(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each Fronting
Bank agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the Availability
Period, to issue Fronted Letters of Credit denominated in Dollars for the
account of any Loan Party, and to amend or extend Fronted Letters of Credit
previously issued by it, in accordance with subsection (b) below but in each
case solely to the extent it has separately and in its sole discretion agreed
with the Borrower to do so, and (2) to honor drawings under such Fronted Letters
of Credit; and the Lenders severally agree to participate in Fronted Letters of
Credit issued for the account of any Loan Party and any drawings thereunder; and
(B) each Lender severally agrees, (1) from time to time on any Business Day
during the Availability Period, to issue, extend and renew in such Lender’s
Applicable Percentage under the Revolving Credit Facility, Several Letters of
Credit denominated in Dollars at the request of and for the account of any Loan
Party, in accordance with subsection (b) below (except such Letters of Credit as
to which it has advised the Administrative Agent and, if applicable, the L/C
Administrator that it is a Participating Bank), and (2) to honor its Applicable
Percentage of drawings under the Several Letters of Credit and each Fronting
Bank who has agreed to front for a Participating Bank under Several Letters of
Credit hereby agrees that it shall be severally (and not jointly) liable for an
amount equal to its Applicable Percentage under the Revolving Credit Facility
plus such Participating Bank’s Applicable Percentage under each Several Letter
of Credit and each Participating Bank hereby agrees to purchase a risk
participation in the obligations of the relevant Fronting Bank under any such
Several Letter of Credit in




--------------------------------------------------------------------------------




an amount equal to such Participating Bank’s Applicable Percentage under the
Revolving Credit Facility; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (v) the Total Revolving
33






--------------------------------------------------------------------------------





Outstandings shall not exceed the Aggregate Revolving Commitments, (w) the
aggregate Outstanding Amount of the Revolving Loans of any Lender (other than
the Swing Line Lender), plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations shall not exceed
such Lender’s Revolving Commitment, (x) the aggregate Outstanding Amount of the
Revolving Loans of the Swing Line Lender, plus the Swing Line Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus the
Outstanding Amount of all Swing Line Loans shall not exceed the Swing Line
Lender’s Revolving Commitment, (y) the Secured L/C Obligations shall not exceed
the Borrowing Base, and (z) the Outstanding Amount of the L/C Obligations shall
not exceed the Letter of Credit Sublimit. Each request by any Loan Party for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by such Loan Party that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Loan Parties’ ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Loan Parties may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.
(ii)    The Applicable Issuing Party shall not issue any Letter of Credit,
if:
(A)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date;
(B)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date; or
(C)such Letter of Credit is to be denominated in a currency other than Dollars.
(iii) Neither any L/C Issuer nor the L/C Administrator shall be under any
obligation to issue any Letter of Credit if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Person from issuing such
Letter of Credit, or any Law applicable to such Person or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Person shall prohibit, or request that
such Person refrain from, the issuance of letters of credit generally




--------------------------------------------------------------------------------




or such Letter of Credit in particular or shall impose upon such Person with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such Person is not otherwise compensated



34






--------------------------------------------------------------------------------





hereunder) not in effect on the Restatement Effective Date, or shall impose upon
such Person any unreimbursed loss, cost or expense which was not applicable on
the Restatement Effective Date and which such Person in good faith deems
material to it;
(B)the issuance of such Letter of Credit would violate one or more policies of
such Person related to letters of credit generally;
(C)except as otherwise agreed by the Administrative Agent and the Applicable
Issuing Party, such Letter of Credit is in an initial stated amount less than
$100,000;
(D)in the case of a Several Letter of Credit, such Letter of Credit is not
substantially in the form of Exhibit E (provided that the Applicable Issuing
Party may agree to reasonable changes to such form, not adverse to the interests
of the Lenders, necessary to satisfy any then applicable requirements of the
applicable insurance regulators);
(E)only with respect to (1) a Fronted Letter of Credit or (2) a Several Letter
of Credit as to which such Defaulting Lender is a Participating Bank, any Lender
is at the applicable time a Defaulting Lender and the Fronting Bank has (or
after giving effect to the issuance of such Letter of Credit will have) Fronting
Exposure (after giving effect to Section 2.15(c)), unless the Fronting Bank has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Fronting Bank (in its sole discretion) with such Defaulting
Lender or the Borrower to eliminate the Fronting Bank’s Fronting Exposure (after
giving effect to Section 2.15 (c)) with respect to such Defaulting Lender
arising from either such Letter of Credit or such Letter of Credit and all other
L/C Obligations (including as Fronting Bank for a Participating Bank) as to
which the Fronting Bank has Fronting Exposure (after giving effect to Section
2.15 (c)) as it may elect in its sole discretion; or
(F)such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.
(iv)No Applicable Issuing Party shall amend any Letter of Credit if such
Applicable Issuing Party would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.
(v)The Applicable Issuing Party shall be under no obligation to amend any Letter
of Credit if (A) the Applicable Issuing Party would have no obligation at such
time to issue such Letter of Credit in its amended form under the terms hereof,




--------------------------------------------------------------------------------




or (B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
(vi)The L/C Administrator is hereby authorized to execute and deliver each
Several Letter of Credit and each amendment to a Several Letter of Credit on
behalf of each Lender (unless such Lender has delivered a Participating Notice
35






--------------------------------------------------------------------------------





which is applicable to such Several Letter of Credit and has not been
withdrawn). The L/C Administrator shall use the Applicable Percentage of an L/C
Issuer under each Several Letter of Credit provided that the applicable Fronting
Bank for such Participating Bank shall be severally (and not jointly) liable for
an amount equal to its Applicable Percentage under the Revolving Credit Facility
plus the Applicable Percentage of each Participating Bank. The L/C Administrator
shall not amend any Several Letter of Credit to change the “Commitment Shares”
of a Lender or add or delete a Lender liable thereunder unless such amendment is
done in connection with an assignment in accordance with Section 10.06, a change
in the Lenders and/or the Applicable Percentages under the Revolving Credit
Facility as a result of any increase in the Aggregate Revolving Commitments
pursuant to Section 2.14 or any other addition or replacement of a Lender in
accordance with the terms of this Agreement or a change in status of a Lender as
a Participating Bank. Each Lender hereby irrevocably constitutes and appoints
the L/C Administrator its true and lawful attorney-in-fact for and on behalf of
such Lender with full power of substitution and revocation in its own name or in
the name of the L/C Administrator to issue, execute and deliver, as the case may
be, each Several Letter of Credit and each amendment to a Several Letter of
Credit and to carry out the purposes of this Agreement with respect to Several
Letters of Credit. Upon request, each Lender shall execute such powers of
attorney or other documents as any beneficiary of any Several Letter of Credit
may reasonably request to evidence the authority of the L/C Administrator to
execute and deliver such Several Letter of Credit and any amendment or other
modification thereto on behalf of the Lenders.
(vii) The Applicable Issuing Party shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the Applicable Issuing Party shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article IX with respect
to any acts taken or omissions suffered by the Applicable Issuing Party in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the Fronting Bank and
the L/C Administrator with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Fronting Bank and the L/C
Administrator.
(b)    Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the applicable Loan Party delivered to (x) a Fronting Bank,
in the case of Fronted Letters of Credit and (y) the L/C Administrator, in the
case of Several Letters of Credit (with a copy in each case to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a




--------------------------------------------------------------------------------




Responsible Officer of such Loan Party. Such Letter of Credit Application must
be received by the Applicable Issuing Party and the Administrative Agent not
later than 11:00 a.m. at least two (2) Business Days (or such later date and
time as the Administrative Agent and the Applicable Issuing
36






--------------------------------------------------------------------------------





Party may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the Applicable
Issuing Party: (A) the name of the account party, which shall be the applicable
Loan Party; (B) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (C) the amount thereof; (D) the expiry date
thereof; (E) the name and address of the beneficiary thereof; (F) the documents
to be presented by such beneficiary in case of any drawing thereunder; (G) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (H) whether such Letter of Credit shall be an Auto-Renewal
Letter of Credit; (I) whether such Letter of Credit is to be a Fronted Letter of
Credit or a Several Letter of Credit (and, in the case of Several Letters of
Credit, in the event a Lender advises the L/C Administrator that such Lender is
a Participating Bank, such Participating Bank’s Applicable Percentage of such
Several Letter of Credit will be issued by the applicable Fronting Bank); (J)
whether such Letter of Credit will be a Secured Letter of Credit or an Unsecured
Letter of Credit; and (K) such other matters as the Applicable Issuing Party may
require. In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the Applicable Issuing Party (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the Applicable Issuing Party may require. Additionally, the applicable Loan
Party shall furnish to the Applicable Issuing Party and the Administrative Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the Applicable
Issuing Party or the Administrative Agent may require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
Applicable Issuing Party will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from a Loan Party and, if not, the Applicable
Issuing Party will provide the Administrative Agent with a copy thereof. Unless
the Applicable Issuing Party has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the Applicable
Issuing Party shall, on the requested date, issue a Letter of Credit for the
account of such Loan Party or enter into the applicable amendment, as the case
may be, in each case in accordance with the Applicable Issuing Party’s usual and
customary business practices. Immediately upon the issuance of each Fronted
Letter of Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the issuing Fronting Bank a risk
participation in such Fronted Letter of Credit in an amount equal to the product




--------------------------------------------------------------------------------




of such Lender’s Applicable Percentage under the Revolving Credit Facility times
the amount of such Letter of Credit. Immediately upon the issuance of a Several
37






--------------------------------------------------------------------------------





Letter of Credit in which a Fronting Bank has “fronted” for a Participating
Bank, such Participating Bank shall be deemed to, and hereby irrevocably and
unconditionally agrees to, without recourse or warranty, purchase from the
issuing Fronting Bank a risk participation in such Several Letter of Credit in
an amount equal to the product of such Participating Bank’s Applicable
Percentage under the Revolving Credit Facility times the amount of such Several
Letter of Credit.
(iii)If either Loan Party so requests in any applicable Letter of Credit
Application, the Applicable Issuing Party may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic renewal
provisions (each, an “Auto-Renewal Letter of Credit”); provided that any such
Auto-Renewal Letter of Credit must permit the Applicable Issuing Party to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving ninety (90) days’
(or such lesser number of days specified by the requesting Loan Party in its
Letter of Credit Application) prior notice to the beneficiary thereof (the
“Nonrenewal Notice Date”). Unless otherwise directed by the Applicable Issuing
Party, no Loan Party shall be required to make a specific request to the
Applicable Issuing Party for any such renewal. Once an Auto-Renewal Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the Applicable Issuing Party to permit the renewal of such Letter
of Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that the Applicable Issuing Party shall not
permit any such renewal if (A) the Applicable Issuing Party has determined that
it would not be permitted, or would have no obligation at such time, to issue
such Letter of Credit in its revised form (as extended) under the terms hereof
(by reason of the provisions of Section 2.03(a)(ii) or (iii) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is two (2) Business Days before the Nonrenewal Notice Date
(1) from the Administrative Agent that the Required Lenders have elected not to
permit such renewal or (2) from the Administrative Agent, any Lender or any Loan
Party that one or more of the applicable conditions specified in Section 4.02
(other than the delivery by the Borrower of a Loan Notice) is not then
satisfied, and in each such case directing the Applicable Issuing Party not to
permit such extension.
(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the Applicable Issuing Party will also deliver to the Loan Party
requesting the issuance or amendment thereof and the Administrative Agent a true
and complete copy of such Letter of Credit or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing (a “Drawing Request”) under such Letter of Credit, the Applicable




--------------------------------------------------------------------------------




Issuing Party shall notify the Loan Party for whose account such Letter of
Credit was issued and the Administrative Agent thereof. Not later than 11:00
a.m. on the date of any payment by the Applicable Issuing Party under a
38






--------------------------------------------------------------------------------





Letter of Credit (each such date, an “Honor Date”), such Loan Party shall
reimburse the respective L/C Issuers through the Administrative Agent in
immediately available funds in an amount equal to the amount of such drawing. If
such Loan Party fails to so reimburse the respective L/C Issuers by such time,
the Administrative Agent shall promptly notify each Lender of the Honor Date,
the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage thereof under the Revolving Credit
Facility. In such event, the Borrower shall be deemed to have requested a
Revolving Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery by the Borrower of a Loan Notice). Any notice given by the Applicable
Issuing Party or the Administrative Agent pursuant to this Section 2.03(c)(i)
may be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i)
make immediately available funds available to the Administrative Agent for the
account of the Applicable Issuing Party at the Administrative Agent’s Office in
an amount equal to its Applicable Percentage under the Revolving Credit Facility
of the Unreimbursed Amount not later than 1:00 p.m. on the Honor Date specified
in such notice by the Administrative Agent (the “L/C Advance Date”), whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
immediately available funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Applicable Issuing Party. To the extent that
immediately available funds are received by the Administrative Agent from the
Lenders (or the Fronting Bank on behalf of a Participating Bank) with respect to
a Several Letter of Credit prior to 2:00 p.m. on the L/C Advance Date, the
Administrative Agent shall notify the L/C Administrator and the L/C
Administrator shall promptly make such funds available to the beneficiary of
such Several Letter of Credit on such date. To the extent that the L/C
Administrator has not delivered funds to any beneficiary of a Several Letter of
Credit on behalf of a Lender on the L/C Advance Date, because immediately
available funds are received by the Administrative Agent from such Lender: (A)
after 2:00 p.m. on the L/C Advance Date, the L/C Administrator shall make such
funds available to such beneficiary on the next Business Day; (B) prior to 2:00
p.m. on any Business Day after the L/C Advance Date, the L/C Administrator shall
make such funds available to such beneficiary on such Business Day; and (C)
after 2:00 p.m. on any Business Day after the L/C Advance Date, the L/C
Administrator shall make such funds available to such beneficiary on the next
Business Day following such Business Day.




--------------------------------------------------------------------------------




Unless the Administrative Agent or L/C Administrator receives notice from a
Lender prior to any L/C Advance Date with respect to a Several Letter of
39






--------------------------------------------------------------------------------





Credit that such Lender will not make available as and when required hereunder
to the Administrative Agent the amount of such Lender’s L/C Advance on such L/C
Advance Date, the Administrative Agent and the L/C Administrator may assume that
such Lender has made such amount available to the Administrative Agent in
immediately available funds on such L/C Advance Date and the L/C Administrator
may (but shall not be required), in reliance upon such assumption, make
available to the beneficiary of such Several Letter of Credit on such date such
Lender’s L/C Advance.
(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced (x) in the case of Fronted Letters of Credit,
from the issuing Fronting Bank and (y) in the case of Several Letters of Credit,
from the Lenders to the extent that they have provided funds with respect to
such Several Letter of Credit pursuant to Section 2.03(c)(ii), from the Fronting
Bank to the extent it has made funds available on behalf of a Participating Bank
or from the L/C Administrator to the extent it has made funds available on
behalf of a Lender pursuant to Section 2.03(c)(ii). L/C Advances shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. Each Lender’s or Participating Bank’s payment to the
Administrative Agent for the account of a Fronting Bank pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Advance and shall constitute an L/C Advance from such Lender in satisfaction of
its participation obligation under this Section 2.03. Any payment by the
Borrower in respect of such L/C Advance shall be made to the Administrative
Agent and upon receipt applied by the Administrative Agent in accordance with
Section 2.03(d).
(iv)Until each Lender funds its Revolving Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse a Fronting Bank (or the L/C Administrator pursuant
to Section 2.03(c)(ii)) for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Applicable Percentage under the Revolving
Credit Facility of such amount shall be solely for the account of the relevant
Fronting Bank or the L/C Administrator, as applicable.
(v)Each Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the relevant Fronting Bank (or the L/C Administrator
pursuant to Section 2.03(c)(ii)) for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Administrative Agent, any Fronting Bank, the L/C Administrator, any
Lender, any Borrower, any beneficiary named in any Letter of Credit, any
transferee of any Letter




--------------------------------------------------------------------------------




of Credit (or any Persons for whom any such transferee may be acting) or any
other Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, (C) any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document, (D) any draft, certificate or any
40






--------------------------------------------------------------------------------





other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect, (E) the surrender or impairment of
any security for the performance or observance of any of the terms of the Loan
Documents, or (F) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.03(c) is subject
to the conditions set forth in Section 4.02 (other than delivery by the Borrower
of a Loan Notice). No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Loan Parties to reimburse the respective L/C
Issuers for the amount of any payment made by the respective L/C Issuers under
any Letter of Credit, together with interest as provided herein.
(vi) If any Lender fails to make available to the Administrative Agent for the
account of a Fronting Bank or to the L/C Administrator any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), such Fronting Bank or the L/C
Administrator, as the case may be (acting through the Administrative Agent,
which shall promptly remit to the applicable party amounts recovered for its
account), shall be entitled to recover from such Lender, on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such Fronting Bank or
the L/C Administrator, as the case may be, at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the applicable L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the
Fronting Bank or the L/C Administrator in connection with the foregoing. A
certificate of such Fronting Bank or the L/C Administrator, as the case may be
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)At any time after the Applicable Issuing Party has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from a Loan Party or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Applicable
Percentage thereof under the Revolving Credit Facility (appropriately adjusted,
in the case of interest payments, to reflect the period of time during which
such Lender’s L/C Advance was outstanding) and in Dollars in the same funds as
those received by the Administrative Agent.




--------------------------------------------------------------------------------




(ii)If any payment received by the Administrative Agent pursuant to Section
2.03(c)(i) is required to be returned under any of the circumstances
41






--------------------------------------------------------------------------------





described in Section 10.05 (including pursuant to any settlement entered into by
the applicable Fronting Bank or the L/C Administrator in its discretion), each
Lender shall pay to the Administrative Agent for the account of such Fronting
Bank or L/C Administrator its Applicable Percentage thereof under the Revolving
Credit Facility on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of each Loan Party to reimburse the
respective L/C Issuers for each drawing under each Letter of Credit issued for
its account and to repay each related L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:
(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
(ii)the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the Applicable Issuing Party
or any L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;
(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv)any payment by the Applicable Issuing Party under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Applicable
Issuing Party under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law; or




--------------------------------------------------------------------------------




(v)any other circumstance or happening whatsoever, whether or not similar to any
of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.



42






--------------------------------------------------------------------------------





The Loan Party who shall have requested a Letter of Credit or an amendment
thereto shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with such Loan Party’s instructions or other irregularity, such
Loan Party will immediately notify the Applicable Issuing Party. The applicable
Loan Party shall be conclusively deemed to have waived any such claim against
the Applicable Issuing Party and its correspondents unless such notice is given
as aforesaid.
(f)Role of Applicable Issuing Party. Each Lender and the Loan Parties agree
that, in paying any drawing under a Letter of Credit, the Applicable Issuing
Party shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the Applicable Issuing Parties, the Lenders, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of an Applicable Issuing Party shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Loan Parties hereby assume all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude any Loan Party’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Applicable Issuing Parties, the Lenders, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of an Applicable Issuing Party shall be liable or responsible for any of the
matters described in clauses (i) through (v) of Section 2.03(e); provided,
however, that anything in such clauses or otherwise in this subsection (f) to
the contrary notwithstanding, the Loan Parties may have a claim against an L/C
Issuer and/or an Applicable Issuing Party and an L/C Issuer and/or an Applicable
Issuing Party may be liable to the Loan Parties, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Loan Parties which the Loan Parties prove were caused by such
L/C Issuer’s and/or the Applicable Issuing Party’s willful misconduct or gross
negligence or such L/C Issuer’s or Applicable Issuing Party’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit. In furtherance and not in limitation of the
foregoing, the Applicable Issuing Party may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and neither the
Applicable Issuing Party nor any Lender shall be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.




--------------------------------------------------------------------------------




(g)Cash Collateral. (i) Upon the request of the Administrative Agent, (A) if an
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit
43






--------------------------------------------------------------------------------





and such drawing has resulted in an L/C Borrowing, or (B) if, as of the Letter
of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Loan Parties shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations.
(ii)    Sections 2.05(c) and 8.02(c) set forth certain requirements to deliver
Cash Collateral in addition to those set forth in Section 2.03(g)(i). For
purposes of this Section 2.03, Section 2.05 and Section 8.02(c), “Cash
Collateralize” means to pledge and deposit Cash with or deliver Cash to the
Administrative Agent, for the benefit, as applicable, of the Fronting Banks, L/C
Issuers or the Lenders, as collateral for the L/C Obligations, or obligations of
the Fronting Bank or Lenders to fund or fund participations in respect of
Letters of Credit, to documentation in form and substance satisfactory to the
Administrative Agent, the Fronting Banks and the L/C Issuers (which documents
are hereby consented to by the Lenders) Derivatives of such term have
corresponding meanings. The Loan Parties hereby grant to the Administrative
Agent, for the benefit of the Fronting Banks, L/C Issuers and the Lenders, a
security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral delivered pursuant to this
Section 2.03(g), Section 2.05(c) or Section 8.02(c) shall be maintained in
blocked, non-interest bearing deposit accounts at Wells Fargo.
(h)Applicability of ISP and UCP. Unless otherwise expressly agreed by the
Applicable Issuing Party and the applicable Loan Party when a Letter of Credit
is issued the rules of the Uniform Customs and Practice for Documentary Credits
(UCP 600), as most recently published by the International Chamber of Commerce
at the time of issuance, or the ISP, as applicable, shall apply to such Letter
of Credit.
(i)Letter of Credit Fees. Each Loan Party shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage
under the Revolving Credit Facility, in Dollars, a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit issued for such Loan Party’s
account equal to (i) in the case of Unsecured Letters of Credit, the Applicable
Rate (calculated per day) times the daily amount available to be drawn under
such Unsecured Letter of Credit and (ii) in the case of Secured Letters of
Credit, 0.50% per annum (calculated per day) times the daily amount available to
be drawn under such Secured Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) computed on a quarterly basis in arrears and
(ii) due and payable on the first Business Day after the end of each March,
June, September and December, commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. If there is any change in the Applicable Rate during
any quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary




--------------------------------------------------------------------------------




contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.



44






--------------------------------------------------------------------------------





(j)Fronting Fee and Documentary and Processing Charges Payable to Fronting Bank.
Each Loan Party shall pay directly to each Fronting Bank for its own account, a
fronting fee with respect to each Fronted Letter of Credit issued for such Loan
Party’s account by such Fronting Bank, at the rate per annum agreed to between
the Borrower and such Fronting Bank, calculated based on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears, and due and payable on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand (it being understood that each Fronting
Bank will invoice the Loan Parties directly for amounts due under this Section
2.03(j)). For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Loan Parties shall pay directly
to the Applicable Issuing Party, for its own account, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the Applicable Issuing Party relating to letters of credit as from
time to time in effect. Such customary fees and standard costs and charges are
due and payable on demand and are nonrefundable.
(k)Several L/C Fronting Fee. The applicable Fronting Bank shall be paid a
fronting fee (the “Several L/C Fronting Fee”) computed on the risk participation
purchased by each Participating Bank from such Fronting Bank with respect to
each Several Letter of Credit at the rate per annum agreed among such
Participating Bank, the Fronting Bank and the Loan Parties. Such fee (or
portions thereof, as applicable) shall be payable by the Participating Bank
and/or the Loan Parties as may be agreed. Unless otherwise agreed among, as
applicable, a Loan Party, the Fronting Bank, the Participating Bank and the
Administrative Agent, the Several L/C Fronting Fee shall be paid quarterly in
arrears and each Fronting Bank will invoice the applicable party or parties for
any Several L/C Fronting Fees owed to it.
(l)Redesignation of Letters of Credit. Each Loan Party may from time to time, in
its sole discretion, but subject to the provisions of this Section, elect to
redesignate as an Unsecured Letter of Credit a Letter of Credit which was
initially issued as a Secured Letter of Credit issued for such Loan Party’s
account. Such redesignation shall be accomplished by the delivery of written
notice from such Loan Party to the Administrative Agent at least five (5)
Business Days in advance of the date upon which such redesignation is requested
to become effective, which notice shall identify the applicable Letter of
Credit, shall certify that no Default has occurred and is continuing and shall
contain such other information and be in such form as the Administrative Agent
may reasonably request. The Administrative Agent shall give prompt notice of its
receipt of any such request to the Lenders. The Administrative Agent, in
reliance upon such request and certification shall (unless any Lender shall have
notified the Administrative Agent in writing that a Default exists) release from
the Collateral Account Eligible Collateral having in the aggregate Adjusted Fair
Market Value equal or approximately equal to the amount of L/C Obligations
associated with such




--------------------------------------------------------------------------------




Letter of Credit; provided, however, that in no event shall the Administrative
Agent release Eligible Collateral to the extent that, after giving effect to
such release, the Borrowing Base would be less than the amount of outstanding
Secured L/C Obligations. From and after the date of such release,
45






--------------------------------------------------------------------------------





the applicable Letter of Credit shall be deemed to be an Unsecured Letter of
Credit for all purposes hereof, including without limitation for purposes of
determining the amount of the Letter of Credit Fee payable with respect thereto
pursuant to Section 2.03(i).
(m)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(n)Existing Letters of Credit. The Loan Parties, the L/C Administrator and the
Lenders agree that, as of the Restatement Effective Date, each Existing Letter
of Credit described on Schedule 2.03 which is a Several Letter of Credit issued
for the account of any Loan Party under the Existing Credit Agreement and which
remains outstanding as of the Restatement Effective Date (as amended as
contemplated by Section 4.01(g)) shall (A) be deemed issued and continued under
this Agreement as of the Restatement Effective Date as a “Several Letter of
Credit” all as set forth on such schedule and (B) shall constitute a “Several
Letter of Credit” for all purposes hereof.
(o)Upon a Lender becoming a Participating Bank, it shall (i) promptly deliver a
Participating Notice to the Borrower, the Administrative Agent and the L/C
Administrator and (ii) use its commercially reasonable efforts to cause a Lender
which is not a Participating Bank to act as a Fronting Bank for such
Participating Bank with respect to Several Letters of Credit.
2.04 Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (ii) the aggregate Outstanding
Amount of the Revolving Loans of any Lender (other than the Swing Line Lender),
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Commitment and
(iii) the aggregate Outstanding Amount of the Revolving Loans of the Swing Line
Lender, plus the Swing Line Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus the Outstanding Amount of all Swing Line
Loans shall not exceed the Swing Line Lender’s Revolving Commitment, and
provided, further, that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately
upon the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees




--------------------------------------------------------------------------------




to, purchase from the Swing Line Lender a risk participation in such Swing Line
Loan in an amount equal to the product of such Lender’s Applicable Percentage
under the Revolving Credit Facility times the amount of such Swing Line Loan.
46






--------------------------------------------------------------------------------





(b)Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $250,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing (A)
directing the Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the proviso to the first sentence of Section
2.04(a), or (B) that one or more of the applicable conditions specified in
Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.
(c)Refinancing of Swing Line Loans.
(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for a
Revolving Loan for purposes hereof) and in accordance with the requirements of
Section 2.02, without regard to the minimum and multiples specified therein for
the principal amount of Base Rate Loans, but subject to the unutilized portion
of the Aggregate Revolving Commitments and the conditions set forth in Section
4.02. The Swing Line Lender shall furnish the Borrower with a copy of the
applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the
day specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii),
each Lender that so makes funds available shall be deemed to have made a Base
Rate Loan to the




--------------------------------------------------------------------------------




Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.



47






--------------------------------------------------------------------------------





(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
(iii)If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation. A certificate of the Swing Line Lender
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.
(iv)Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of any Borrower to repay Swing
Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)At any time after any Lender has purchased and funded a risk participation in
a Swing Line Loan, if the Swing Line Lender receives any payment on account of
such Swing Line Loan, the Swing Line Lender will distribute to such Lender its
Applicable Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.




--------------------------------------------------------------------------------




(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
48






--------------------------------------------------------------------------------





discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
(e)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.
(f)Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
(g)Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Section 2.04, the Swing Line Lender shall not be obligated to make any
Swing Line Loan at a time when (i) any other Lender is a Defaulting Lender and
(ii) the Swing Line Lender has (or after giving effect to the making of such
Swing Line Loan would have) Fronting Exposure (after giving effect to Section
2.15(c)), unless the Swing Line Lender has entered into arrangements (which may
include Cash Collateralization) with the Borrower or such Defaulting Lender
which are satisfactory to the Swing Line Lender to eliminate the Swing Line
Lender’s Fronting Exposure (after giving effect to Section 2.15(c)) with respect
to any such Defaulting Lender.
2.05 Prepayments.
(a)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Loans or Term Loans in whole or
in part without premium or penalty; provided that (i) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (A) three (3)
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (B)
on the date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar
Rate Loans shall be in a principal amount of $2,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (iii) any prepayment of Base Rate Loans shall
be in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and whether such Loan is a
Revolving Loan or Term Loan. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
Applicable Percentage of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount




--------------------------------------------------------------------------------




specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with
49






--------------------------------------------------------------------------------





any additional amounts required pursuant to Section 3.05. Each such prepayment
shall be applied to the Revolving Loans or Term Loans, as applicable, of the
Lenders in accordance with their respective Applicable Percentages, as
applicable. Optional prepayments of the Term Loan shall be applied to the
remaining principal installments (including principal payments to be made on the
maturity date thereof) of the Term Loan as the Borrower may direct the
Administrative Agent in writing.
(b)The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $250,000 or in such lesser
principal amount as may be outstanding. Each such notice shall specify the date
and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
(c)If for any reason the Total Revolving Outstandings at any time exceed the
Aggregate Revolving Commitments then in effect, the Borrower shall immediately
prepay Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05(c) unless after the prepayment in full of the Loans the Total Revolving
Outstandings exceed the Aggregate Revolving Commitments then in effect.
2.06 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent, terminate the Aggregate Revolving Commitments or the
Term Loan Commitments, or from time to time permanently reduce the Aggregate
Revolving Commitments or the Term Loan Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 11:00 a.m.
five (5) Business Days prior to the date of termination or reduction, (ii) any
such partial reduction shall be in an aggregate amount of $10,000,000 or any
whole multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not
terminate or reduce the Aggregate Revolving Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments, and (iv) if,
after giving effect to any reduction of the Aggregate Revolving Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Revolving Commitments, such sublimit shall be automatically reduced by
the amount of such excess. The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Revolving Commitments or the Term Loan Commitments. Any reduction of the
Aggregate Revolving Commitments shall be applied to the Revolving Commitment of
each Lender according to its Applicable Percentage of the Revolving Credit
Facility and any reduction of the Term Loan Commitments shall be applied to the
Term Loan Commitment of each Lender according to its Applicable Percentage of
the Term Loan Facility. All fees accrued until the effective date of




--------------------------------------------------------------------------------




any termination of the Aggregate Revolving Commitments or the Term Loan
Commitments shall be paid on the effective date of such termination.



50






--------------------------------------------------------------------------------





2.07 Repayment of Loans.
(a)The Borrower shall repay to the Lenders on the Revolver Maturity Date the
aggregate principal amount of Revolving Loans outstanding on such date.
(b)The Borrower shall repay the Term Loan on the dates and in the installments
specified in the table below, except as such dates may be modified by footnote 1
below or the amounts of individual installments may be adjusted pursuant to
Section 2.05 hereof:
PAYMENT DATE1 
PRINCIPAL
INSTALLMENT
($)
June 30, 2017
An amount equal to 0.625% of the Term Loan Amount
September 30, 2017
An amount equal to 0.625% of the Term Loan Amount
December 31, 2017
An amount equal to 0.625% of the Term Loan Amount
March 31, 2018
An amount equal to 0.625% of the Term Loan Amount
June 30, 2018
An amount equal to 1.25% of the Term Loan Amount
September 30, 2018
An amount equal to 1.25% of the Term Loan Amount
December 31, 2018
An amount equal to 1.25% of the Term Loan Amount
March 31, 2019
An amount equal to 1.25% of the Term Loan Amount
June 30, 2019
An amount equal to 1.875% of the Term Loan Amount
September 30, 2019
An amount equal to 1.875% of the Term Loan Amount
December 31, 2019
An amount equal to 1.875% of the Term Loan Amount
March 31, 2020
An amount equal to 1.875% of the Term Loan Amount
June 30, 2020
An amount equal to 2.50% of the Term Loan Amount
September 30, 2020
An amount equal to 2.50% of



1 Payment dates specified in this grid presume that the Term Loan will be funded
on or prior to June 30, 2016. If the Term Loan is funded after June 30, 2016,
then each date specified in this grid shall be deemed replaced by the last day
of the calendar quarter next following the calendar quarter specified in this
grid (i.e., quarterly amortization will start on September 30, 2017 rather than
June 30, 2017) except that in such case the final scheduled amortization payment
date shall be March 31, 2021. For the avoidance of doubt, this footnote shall
not alter or affect the sentence which follows this grid (i.e., the outstanding
principal amount of the Term Loan shall in any event be paid in full on the Term
Loan Maturity Date).

--------------------------------------------------------------------------------

51




--------------------------------------------------------------------------------










--------------------------------------------------------------------------------





PAYMENT DATE1 
PRINCIPAL
INSTALLMENT
($)
 
the Term Loan Amount
December 31, 2020
An amount equal to 2.50% of the Term Loan Amount
March 31, 2021
An amount equal to 2.50% of the Term Loan Amount



If not sooner paid, the aggregate outstanding principal balance of the Term Loan
shall be paid in full, together with accrued interest thereon, on the Term Loan
Maturity Date.
(c)    The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date seven (7) days after such Loan is made and (ii) the Revolver
Maturity Date.
2.08 Interest.
(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the lesser of (x) the Highest
Lawful Rate and (y) the Eurodollar Rate for such Interest Period plus the
Applicable Rate; (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the lesser of (x) the Highest Lawful Rate and (y) the Base Rate plus
the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the lesser of (x) the Highest Lawful Rate and (y) the
Base Rate plus the Applicable Rate.
(b)    (i) If any amount of principal of any Loan is not paid when due, whether
at stated maturity, by acceleration or otherwise, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
lesser of (x) the Default Rate and (y) the Highest Lawful Rate, to the fullest
extent permitted by Applicable Law.
(ii)If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due, whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the lesser of (x) the Default Rate and (y) the Highest
Lawful Rate, to the fullest extent permitted by Applicable Law.
(iii)Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to




--------------------------------------------------------------------------------




the lesser of (x) the Default Rate and (y) the Highest Lawful Rate, to the
fullest extent permitted by Applicable Law.



52






--------------------------------------------------------------------------------





(iv) Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.09 Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:
(a)Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage under the
Revolving Credit Facility, a facility fee (“Facility Fee”) equal to the
Applicable Rate (calculated per day) times the actual daily amount of the
Aggregate Revolving Commitments (or, if the Aggregate Revolving Commitments have
terminated, on the Outstanding Amount of all Revolving Loans, Swing Line Loans
and L/C Obligations), regardless of usage. The Facility Fee shall accrue at all
times during the Availability Period (and thereafter so long as any Revolving
Loans, Swing Line Loans or L/C Obligations remain outstanding), including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Restatement Effective Date, and on the Revolver Maturity Date
(and, if applicable, thereafter on demand). The Facility Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
(b)Ticking Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage under the
Term Loan Facility a commitment fee (the “Ticking Fee”), equal to the Applicable
Rate (calculated per day) times the average daily amount of the unused Term Loan
Commitment of such Lender during the period from the Restatement Effective Date
until the Term Loan Commitment Termination Date. Accrued Ticking Fees shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Restatement Effective Date, and on the date on which the Term Loan
Commitments terminate.
(c)Other Fees.
(i)    The Borrower shall pay to the Joint Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.




--------------------------------------------------------------------------------







53






--------------------------------------------------------------------------------





(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans when the Base Rate is determined by Wells Fargo’s “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
2.11 Evidence of Debt.
(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Loan Parties
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Loan Parties hereunder to pay any amount owing with respect to the Obligations.
In the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note in the applicable form, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
(b)In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
2.12 Payments Generally; Administrative Agent’s Clawback.




--------------------------------------------------------------------------------




(a)    General. All payments to be made by the Loan Parties shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff. All



54






--------------------------------------------------------------------------------





payments by the Loan Parties hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the applicable Administrative Agent’s Office in Dollars and in immediately
available funds not later than 2:00 p.m. on the date specified herein. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) under the applicable
facility of payment with respect to principal and interest on Loans in like
funds as received by wire transfer to such Lender’s Lending Office. All payments
received by the Administrative Agent after 2:00 p.m., shall be deemed received
on the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Revolving Borrowing or Term Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Revolving Borrowing or Term Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Revolving Borrowing or Term Borrowing available to
the Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Revolving Borrowing or Term
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Revolving Loan or Term Loan included in such Revolving Borrowing
or Term Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by Loan Parties; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from any Loan Party prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders, a Fronting Bank or an L/C Issuer that the Loan Parties will




--------------------------------------------------------------------------------




not make such payment, the Administrative Agent may assume that the Loan Parties
have made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders, such Fronting Bank or such L/C
Issuer, as the case may be, the amount due. In such event, if the Loan Parties
have not in fact made such payment, then each of the Lenders, Fronting
55






--------------------------------------------------------------------------------





Banks and L/C Issuers, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Person, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or a Loan Party with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to the Borrower by the Administrative Agent because the conditions to
the applicable Credit Extension set forth in Article IV are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.
(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans, to make Revolving Loans, to fund Several Letters of Credit, to
purchase and fund participations in Fronted Letters of Credit and Swing Line
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Term Loan, make any Revolving Loan,
to fund any Several Letter of Credit, to purchase and fund such participations
or to make any payment under Section 10.04(c) on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Term Loan or its Revolving Loan, to purchase its
participation or to make its payment under Section 10.04(c).
(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Term Loans or Revolving Loans made by it,
or the participations in L/C Obligations or in Swing Line Loans held by it
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Term Loans or Revolving Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Term Loans or Revolving Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so




--------------------------------------------------------------------------------




that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Term Loans or Revolving Loans and other amounts owing them,
provided that:



56






--------------------------------------------------------------------------------





(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Loan Parties pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Term Loans or Revolving Loans or subparticipations in L/C Obligations or Swing
Line Loans to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14 Increase in Revolving Commitments.
(a)Request for Increase. Provided there exists no Default or Event of Default,
upon notice to the Administrative Agent, the Borrower may from time to time
request an increase in the Aggregate Revolving Commitments by an amount (for all
such requests) not exceeding $250,000,000; provided that (i) any such request
for an increase shall be in a minimum amount of $25,000,000 and (ii) the
Borrower may make a maximum of two such requests in any calendar year.
(b)Proposed Lenders. Any proposed increase in the Aggregate Revolving Commitment
may be requested from existing Lenders, new prospective lenders (which are
Persons which would be permitted to be assignees pursuant to Section 10.06 and
are approved by the Administrative Agent, the L/C Administrator, the Fronting
Banks and the Swing Line Lender, which approvals shall not be unreasonably
withheld), or a combination thereof, as selected by, and with such allocations
of committed amounts as may be determined by, the lead arranger(s) thereof
and/or the Borrower, provided that any incremental Revolving Commitment provided
by a Person not already a Lender shall be in a principal amount of $5,000,000 or
an integral multiple of $500,000 in excess thereof. Any Lender approached to
provide all or a portion of the incremental Revolving Commitment may elect or
decline, in its sole discretion, to provide an incremental Commitment.
(c)Notification by Administrative Agent; Additional Lenders. If the Aggregate
Revolving Commitments are to be increased in accordance with this Section, the




--------------------------------------------------------------------------------




Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase. The
Administrative



57






--------------------------------------------------------------------------------





Agent shall promptly notify the Borrower and the Lenders of the final allocation
of such increase and the Increase Effective Date. As of the Increase Effective
Date, the Credit Agreement shall be amended to reflect the new or incremental
Revolving Commitments of the Lenders or other Persons providing such incremental
Revolving Commitments. Such amendment shall be executed and delivered by the
Administrative Agent, the Loan Parties and each Lender and other Person
providing such incremental Revolving Commitments without the consent of any
other party and shall be binding on all parties hereto. Such amendment shall be
in form and substance reasonably satisfactory to the Administrative Agent.
(d)Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party (i)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (ii) in the case of the Borrower, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct on and as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists. Any increase of the Aggregate Revolving
Commitment pursuant to this Section shall also be subject to receipt by the
Administrative Agent from the Loan Parties of such supplemental certificates and
other customary documents as the Administrative Agent may reasonably request.
(e)Reallocation Upon Increase. On the Increase Effective Date the outstanding
Revolving Loans and Applicable Percentages of Swing Line Loans and L/C
Obligations will be reallocated by the Administrative Agent among the Lenders
(including any new Lenders) in accordance with their revised Applicable
Percentages under the Revolving Credit Facility (and the Lenders (including any
new Lenders) agree to make all payments and adjustments necessary to effect such
reallocation and the Borrower shall pay any and all costs required pursuant to
Section 3.05 in connection with such reallocation as if such reallocation were a
repayment).
(f)Revised Percentages and Letter of Credit Amendments.    The
Administrative Agent shall promptly notify the Lenders of the new Applicable
Percentages under the Revolving Credit Facility after giving effect to each
increase in the Aggregate Revolving Commitments pursuant hereto. Promptly after
the date of each such increase, the L/C Administrator shall amend the
outstanding Several Letters of Credit to reflect the new “Commitment Share” of
each Lender (including any new Lenders) and prior to the date a Several Letter
of Credit has been amended to give effect to such new “Commitment Share”,




--------------------------------------------------------------------------------




each new Lender shall be deemed to irrevocably and unconditionally purchase from
each Lender who has issued such Several Letter of Credit, a risk participation
in such Several Letter of Credit in an amount such that after giving



58






--------------------------------------------------------------------------------





effect to such purchase, each Lender (including any new Lender) has its
Applicable Percentage of such Several Letter of Credit.
(g)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.
2.15 Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
(a)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1.
(b)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, or otherwise, and including
any amounts made available to the Administrative Agent for the account of such
Defaulting Lender pursuant to Section 10.4), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Administrative Agent or L/C Administrator hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender (including
amounts owed in its capacity as a Participating Bank) to the Fronting Banks
and/or the Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by a Fronting Bank and/or the Swing Line
Lender, to be held as Cash Collateral for future funding obligations of such
Defaulting Lender of any participation in any Swing Line Loan or Fronted Letter
of Credit or Several Letter of Credit as to which it is a Participating Bank;
fourth, as the Borrower may request (so long as no Default exists), to the
funding of any Loan or Cash Collateralization of any Several Letter of Credit in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans or Several Letters of Credit
under this Agreement; sixth, to the payment of any amounts owing to the
Administrative Agent, the Lenders, the Fronting Banks or the Swing Line Lender
as a result of any judgment of a court of competent jurisdiction obtained by the
Administrative Agent, any Lender, any Fronting Bank or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting




--------------------------------------------------------------------------------




Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (i) such payment is a payment of the principal amount of any Term Loans
or Revolving Loans or funded participations in Swing Line Loans or Letters of
Credit in respect of which such
59






--------------------------------------------------------------------------------





Defaulting Lender has not fully funded its appropriate share and (ii) such Term
Loans or Revolving Loans or funded participations in Swing Line Loans or Letters
of Credit were made at a time when the conditions set forth in Section 4.01 or
4.02, as applicable, were satisfied or waived, such payment shall be applied
solely to pay the Term Loans or Revolving Loans of, and funded participations in
Swing Line Loans or Letters of Credit owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Term Loans or
Revolving Loans of, or funded participations in Swing Line Loans or Letters of
Credit owed to, such Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(b) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents thereto.
(c)Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Swing Line Loans or Fronted Letters of Credit pursuant to
Section 2.04 and Section 2.03(c), respectively, the “Applicable Percentage” of
each non-Defaulting Lender for each Facility shall be computed without giving
effect to the Commitment of such Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender the conditions set forth in Section 4.02(a) (as if a
new Letter of Credit were being requested) and Section 4.02(b) are satisfied at
the time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (ii) the aggregate obligation of each non-Defaulting Lender to issue,
acquire, refinance or fund participations in Fronted Letters of Credit and Swing
Line Loans shall not exceed the positive difference, if any, of (A) the
Commitment of that non-Defaulting Lender minus (B) the aggregate outstanding
principal amount of the Loans of that Lender. Solely to the extent that a
Defaulting Lender is a Participating Bank with respect to any Several Letter of
Credit, the foregoing provisions with respect to the obligations of
non-Defaulting Lenders to acquire or fund participations in Fronted Letters of
Credit from the Fronting Bank for such Fronted Letter of Credit shall be
applicable mutatis mutandis to the determination of their obligations to acquire
or fund participations in such Several Letter of Credit from the Lender which
acted as Fronting Bank for such Defaulting Lender with respect to such Several
Letter of Credit (i.e., subject to the proviso above, the non-Defaulting Lenders
shall be obligated to acquire or fund such participations from the applicable
Fronting Bank to the extent of their Applicable Percentages (as adjusted hereby)
of the obligations of such Defaulting Lender to the applicable Fronting Bank in
respect of such Several Letter of Credit).
(d)Cash Collateral for Letters of Credit. Promptly on demand by the Fronting
Banks or the Administrative Agent from time to time, the Borrower shall deliver
to the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure




--------------------------------------------------------------------------------




with respect to the Fronting Banks (after giving effect to Section 2.15(c)) on
terms reasonably satisfactory to the Administrative Agent and the Fronting
Banks. Any such Cash Collateral shall be deposited in a separate account with
the Administrative Agent, subject to the exclusive dominion and control of the
Administrative Agent, as
60






--------------------------------------------------------------------------------





collateral (solely for the benefit of the Fronting Banks) for the payment and
performance of each Defaulting Lender’s Applicable Percentage of outstanding L/C
Obligations. Moneys in such account shall be applied by the Administrative Agent
to reimburse the Fronting Banks immediately for each Defaulting Lender’s
Applicable Percentage of any drawing under any Letter of Credit which has not
otherwise been reimbursed by the Borrower (including, without limitation,
through a Loan) or such Defaulting Lender.
(e)Prepayment of Swing Line Loans. Promptly on demand by the Swing Line Lender
or the Administrative Agent from time to time, the Borrower shall prepay Swing
Line Loans in an amount of all Fronting Exposure with respect to the Swing Line
Lender for which Cash Collateralization or other credit support acceptable to
the Swing Line Lender shall not have been provided (after giving effect to
Section 2.15(c)).
(f)Certain Fees. For any period during which such Lender is a Defaulting Lender,
such Defaulting Lender (i) shall not be entitled to receive any Facility Fee
pursuant to Section 2.09(a) in respect of any unutilized portion of the
Revolving Commitment of such Defaulting Lender (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender), (ii) shall not be entitled to receive any
Ticking Fee pursuant to Section 2.09(b) in respect of any unutilized portion of
the Term Loan Commitment of such Defaulting Lender (and the Borrower shall not
be required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender) and (iii) shall not be entitled to receive
any Letter of Credit commissions pursuant to Section 2.03(i) otherwise payable
to the account of a Defaulting Lender with respect to any Letter of Credit as to
which such Defaulting Lender has not provided Cash Collateral or other credit
support arrangements satisfactory to the Fronting Banks pursuant to Section
2.15(d), but instead, the Borrower shall pay to the non-Defaulting Lenders the
amount of such Letter of Credit commissions in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.15(c), with the balance of such fee, if any,
payable to the applicable Fronting Bank for its own account.
(g)Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swing
Line Lender and the Fronting Banks agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
date specified in such notice and subject to any conditions set forth therein
(which may include arrangements with respect to any Cash Collateral), that
Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(c)), whereupon such Lender will cease to
be a Defaulting Lender; provided, that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf




--------------------------------------------------------------------------------




of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting



61






--------------------------------------------------------------------------------





Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.
2.16 Extension of Revolver Maturity Date.
(a)Requests for Extension. The Borrower may, by notice to the Administrative
Agent (who shall promptly notify the Lenders) not earlier than 60 days and not
later than 35 days prior to the first anniversary of the Restatement Effective
and the second anniversary of the Restatement Effective Date, (each an
“Extension Date”), request that each Lender extend such Lender’s Revolver
Maturity Date for an additional 364 days from the Revolver Maturity Date then in
effect hereunder (the “Existing Termination Date”); provided that in no event
shall the Revolver Maturity Date for any Lender be extended beyond May 17, 2023.
(b)Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not later than
the date that is ten (10) Business Days after receipt of notice from the
Administrative Agent of the Borrower’s request for an extension (the “Notice
Date”), advise the Administrative Agent whether or not such Lender agrees to
such extension (each such Lender that determines to so extend its Revolver
Maturity Date, being an “Extending Lender” and each Lender that determines not
to so extend its Revolver Maturity Date, being a “Non-Extending Lender”). In the
event that a Lender that does not so advise the Administrative Agent on or
before the Notice Date such Lender shall be deemed to be a Non-Extending Lender.
The election of any Lender to agree to such extension shall not obligate any
other Lender to so agree.
(c)Notification by Administrative Agent. The Administrative Agent shall notify
the Borrower of each Lender’s determination under this Section no later than the
date 15 days prior to the applicable Extension Date (or, if such date is not a
Business Day, on the next preceding Business Day).
(d)Additional Revolving Commitment Lenders. If (and only if) the Required
Lenders have agreed to extend the Revolver Maturity Date then in effect
hereunder, the Borrower shall have the right at any time prior to the date 30
days prior to the existing Revolver Maturity Date applicable to any
Non-Extending Lender to replace such Non-Extending Lender with, and add as
“Lenders” under this Agreement, one or more Persons which would be permitted
assignees pursuant to Section 10.06 (each, an “Additional Revolving Commitment
Lender”) in accordance with the provisions contained in Section 10.06, each of
which Additional Revolving Commitment Lenders shall have entered into an
Assignment Agreement pursuant to which such Additional Revolving Commitment
Lender shall, effective as of the date of the Assignment Agreement, undertake a
Revolving Commitment (and, if any such Additional Revolving Commitment Lender is
already a Lender, its Revolving Commitment shall be in addition to such Lender’s
Revolving Commitment hereunder on such date).




--------------------------------------------------------------------------------




(e)Minimum Extension Requirement. If (and only if) the Required Lenders have
agreed so to extend the Revolver Maturity Date then in effect hereunder as
described in this Section 2.16, then, effective as of such Extension Date, the
Revolver



62






--------------------------------------------------------------------------------





Maturity Date of each Extending Lender and each Additional Revolving Commitment
Lender shall be extended to the date falling 364 days after the Existing
Termination Date (except that, if such date is not a Business Day, such date
shall be the next preceding Business Day) and each Additional Revolving
Commitment Lender shall thereupon become a “Lender” for all purposes of this
Agreement; provided, however, that there shall be no change in the Revolver
Maturity Date of any Non-Extending Lender that has not been replaced by an
Additional Revolving Commitment Lender (each a “Non-Replaced Lender”).
(f)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Revolver Maturity Date pursuant to this Section shall not
be effective with respect to any Lender unless:
(i)no Default or Event of Default shall have occurred and be continuing on the
date of such extension and after giving effect thereto;
(ii)the representations and warranties contained in Article V shall be true and
correct in all material respects (or, if any such representation or warranty is
qualified by materiality or Material Adverse Effect, shall be true and correct
in all respects) on and as of the date of such extension and after giving effect
thereto, as though made on and as of such date, except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct in
all material respects (or, if any such representation or warranty is qualified
by materiality or Material Adverse Effect, shall have been true and correct in
all respects) on and as of such earlier date;
(iii)since the later of the date of the financial statements most recently (as
of the Notice Date for the applicable extension) available under Section 6.01(a)
or (b) or the date of the most recent (as of the Notice Date for the applicable
extension) current report on Form 8-K filed by the Borrower with the Securities
and Exchange Commission, no event, circumstance or development shall have
occurred that constitutes, has had or could reasonably be expected to constitute
or to have a Material Adverse Effect;
(iv)the Borrower shall have delivered to the Administrative Agent a certificate
of its chief financial officer or treasurer as to the satisfaction of conditions
(i)-(iii) immediately above on the date of the applicable extension; and
(v)on the Revolver Maturity Date of each Non-Replaced Lender, the Borrower shall
prepay any Revolving Loans outstanding on such date (and pay any additional
amounts required pursuant to Section 3.05) to the extent necessary to repay,
nonratably, the Loans of such Non-Replaced Lenders and the Revolving Commitment
of such Non-Replaced Lenders shall be terminated. The Applicable Percentages of
the remaining Lenders shall be revised as of such date.




--------------------------------------------------------------------------------




(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or Section 10.01 to the contrary.



63






--------------------------------------------------------------------------------





ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes.
(a)Defined Terms. For purposes of this Section 3.01, the term “Lender” includes
any L/C Issuer and the term “Applicable Law” includes FATCA.
(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with Applicable Law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.
(d)Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Recipient
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Recipient, shall be conclusive absent manifest
error.
(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are




--------------------------------------------------------------------------------




payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect



64






--------------------------------------------------------------------------------





thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 3.01(f),
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)Status of Lenders.
(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent),




--------------------------------------------------------------------------------




executed originals of IRS Form W-9 certifying that such Lender is exempt from
United States federal backup withholding tax;



65






--------------------------------------------------------------------------------





(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, United
States federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;
(2)executed originals of IRS Form W-8ECI;
(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E; or
(4)to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
I-2 or Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and




--------------------------------------------------------------------------------




from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any
66






--------------------------------------------------------------------------------





other form prescribed by Applicable Law as a basis for claiming exemption from
or a reduction in United States federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document
would be subject to United States federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise




--------------------------------------------------------------------------------




to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional
67






--------------------------------------------------------------------------------





amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate
Loans, or to determine or charge interest rates based upon the Eurodollar Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, Dollars in the
London interbank market, then, on notice thereof by such Lender to the Borrower
through the Administrative Agent (which notice shall state in reasonable detail
the reasons therefor together with a statement that other borrowers with similar
Eurodollar Rate Loans are being treated similarly), any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, the obligation of the Lenders
to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Revolving Borrowing or Term Borrowing of Base Rate Loans in the amount specified
therein.
3.04 Increased Costs; Reserves on Eurodollar Rate Loans.




--------------------------------------------------------------------------------




(a)    Increased Costs Generally. If any Change in Law shall:
68






--------------------------------------------------------------------------------





(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
LIBOR Rate) or any Fronting Bank;
(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)impose on any Lender or any Fronting Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, the Fronting Bank or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Fronting Bank or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Fronting Bank or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Fronting Bank or other Recipient, the Borrower shall promptly pay
to any such Lender, such Fronting Bank or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Fronting
Bank or other Recipient, as the case may be, for such additional costs incurred
or reduction suffered.
(b)    Capital Requirements. If any Lender or any Fronting Bank determines that
any Change in Law affecting such Lender or such Fronting Bank or any Lending
Office of such Lender or such Lender’s or such Fronting Bank’s holding company,
if any, regarding capital or liquidity requirements, has or would have the
effect of reducing the rate of return on such Lender’s or such Fronting Bank’s
capital or on the capital of such Lender’s or such Fronting Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swing
Line Loans held by, such Lender, or the Letters of Credit issued by such
Fronting Bank, to a level below that which such Lender or such Fronting Bank or
such Lender’s or such Fronting Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such Fronting
Bank’s policies and the policies of such Lender’s or such Fronting Bank’s
holding company with respect to capital adequacy), then from time to time upon
written request of such Lender or such Fronting Bank the Borrower shall promptly
pay to such Lender or such Fronting Bank, as the case may be,




--------------------------------------------------------------------------------




such additional amount or amounts as will compensate such Lender or such
Fronting Bank or such Lender’s or such Fronting Bank’s holding company for any
such reduction suffered.
69






--------------------------------------------------------------------------------





(c)Certificates for Reimbursement. A certificate of a Lender or any Fronting
Bank setting forth the amount or amounts necessary to compensate such Lender or
such Fronting Bank or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Loan Parties shall
(i) include a written explanation of such additional cost or reduction and a
statement that such costs affect other borrowers of such Lender or such Fronting
Bank who are similarly situated and (ii) be conclusive absent manifest error.
The Loan Parties shall pay such Lender or such Fronting Bank, as the case may
be, the amount shown as due on any such certificate within ten (10) days after
receipt thereof.
(d)Delay in Requests. Failure or delay on the part of any Lender or any Fronting
Bank to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or such Fronting Bank’s right to
demand such compensation, provided that the Loan Parties shall not be required
to compensate a Lender or such Fronting Bank pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such
Fronting Bank, as the case may be, notifies the Loan Parties of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Fronting Bank’s intention to claim compensation therefor (except that, if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;
including any loss of anticipated profits, any foreign exchange losses, and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.




--------------------------------------------------------------------------------




For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London



70






--------------------------------------------------------------------------------





interbank Eurodollar market for a comparable amount and for a comparable period,
whether or not such Eurodollar Rate Loan was in fact so funded.
3.06 Mitigation Obligations; Replacement of Lenders.
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or any Loan Party is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Loan Parties hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)Replacement of Lenders. If (i) any Lender requests compensation under Section
3.04, (ii) any Loan Party is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or (iii) any Lender that was an NAIC Approved Bank on the date it became a
party to this Agreement ceases to be an NAIC Approved Bank and has failed to
obtain a Fronting Bank as contemplated by Section 2.03(o), the Borrower may
replace such Lender in accordance with Section 10.13, in any case upon notice to
such Lender and the Administrative Agent.
3.07 Survival. All of the Loan Parties’ obligations under this Article III shall
survive termination of the Commitments and repayment of all other Obligations
hereunder.
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
4.01 Conditions of Initial Credit Extension. The obligation of each Fronting
Bank, each L/C Issuer and each Lender to make their respective initial Credit
Extensions hereunder is subject to satisfaction of the following conditions
precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals, telecopies, facsimile, “.pdf” or other electronically transmitted
copies (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Restatement Effective Date (or, in the case of certificates of governmental
officials, a recent date before the Restatement Effective Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:




--------------------------------------------------------------------------------




(i)    executed counterparts of this Agreement, in such number as the
Administrative Agent shall request;



71






--------------------------------------------------------------------------------





(ii)a Revolving Note executed by the Borrower in favor of each Lender requesting
a Revolving Note;
(iii)a Term Loan Note executed by the Borrower in favor of each Lender
requesting a Term Loan Note;
(iv)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;
(v)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in such jurisdictions as the Administrative Agent may reasonably
request;
(vi)(A) a favorable opinion of McAfee & Taft, outside counsel to the Borrower,
(B) a favorable opinion of R. Brian Mitchell, executive vice president and
general counsel of the Borrower and (C) a favorable opinion of Appleby (Bermuda)
Limited, special Bermuda counsel to TMK, each addressed to the Administrative
Agent and each Lender, as to such matters concerning the Loan Parties and the
Loan Documents as the Administrative Agent or the Required Lenders may
reasonably request;
(vii)a certificate of a Responsible Officer or Secretary of each Loan Party
either (A) attaching copies of all consents, licenses and regulatory or other
approvals required in connection with the execution, delivery and performance by
such Loan Party and the validity against such Loan Party of the Loan Documents
to which it is a party, and such consents, licenses and approvals shall be in
full force and effect, or (B) stating that no such consents, licenses or
approvals are so required;
(viii)a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Section 4.01(e) and (f) and Sections
4.02(a) and (b) have been satisfied, (B) that there has been no event or
circumstance since the date of the Audited Financial Statements that has had or
could be reasonably expected to have, either individually or in the aggregate, a
Material Adverse Effect, and (C) the current Debt Ratings.
(ix)evidence that prior to or concurrently with the Restatement Effective Date
(A) all outstanding obligations under the Existing Credit Agreement are paid and
(B) all outstanding letters of credit issued under the Existing Credit Agreement




--------------------------------------------------------------------------------




are being (i) surrendered for cancellation or (ii) amended and/or continued, as
applicable, pursuant to Section 2.03(n) hereof;



72






--------------------------------------------------------------------------------





(x)a duly completed compliance certificate as of March 31, 2016 in form
satisfactory to the Administrative Agent, signed by a Responsible Officer of the
Borrower and evidencing compliance as of such date with Section 7.11 hereof; and
(xi)except as the Administrative Agent and the Borrower shall otherwise agree,
the Administrative Agent shall have received evidence (which the Borrower shall
deliver) in the form of the most current “Bank List” of banks approved by the
NAIC, that each Lender is an NAIC Approved Bank; and
(xii)such other assurances, certificates, documents, consents or opinions as the
Administrative Agent, the Swing Line Lender, the L/C Administrator, or the
Required Lenders reasonably may require.
(b)Any fees required to be paid on or before the Restatement Effective Date
shall have been paid.
(c)Unless waived by the Administrative Agent, the Borrower shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent to the
extent invoiced prior to or on the Restatement Effective Date.
(d)The Restatement Effective Date shall have occurred on or before May 20, 2016.
(e)There shall not have occurred a material adverse change (i) in the business,
assets, properties, liabilities (actual or contingent), operations, conditions
(financial or otherwise) or prospects of either of the Loan Parties, or the
Borrower and its Subsidiaries, taken as a whole, since December 31, 2015 or (ii)
in the facts and information regarding such entities as represented by the
Borrower or any of its Subsidiaries, or any representatives of any of them, to
date.
(f)The absence of any action, suit, investigation or proceeding pending or, to
the knowledge of the Borrower or any of its Subsidiaries, threatened, in any
court or before any arbitrator or governmental authority that could reasonably
be expected to have a Material Adverse Effect.
(g)Each Several Letter of Credit described on Schedule 2.03 shall have been (or
shall substantially contemporaneously be) amended to remove, as applicable, the
Existing Lenders as issuers thereof and to reflect as the issuers thereof the
Lenders in accordance with their Applicable Percentages as reflected on Schedule
2.01 hereto (or shall have been cancelled without a drawing thereon).
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or




--------------------------------------------------------------------------------




satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Restatement Effective Date
specifying its objection thereto.
73






--------------------------------------------------------------------------------





4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Term Loans or Revolving Loans to the other Type or a continuation
of Eurodollar Rate Loans) is subject to the following conditions precedent:
(a)The representations and warranties of the Borrower and each other Loan Party
contained in Article V (other than the representation in Section 5.05(d) solely
with respect to a Revolving Borrowing or Swing Line Borrowing occurring after
the Restatement Effective Date) or any other Loan Document, shall be true and
correct on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in subsections (a), (b) and (c) of Section 5.05 shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01.
(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
(c)The Administrative Agent and, if applicable, the Applicable Issuing Party or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
(d)If a Secured Letter of Credit is being requested, (i) the Borrower shall have
executed a Security Agreement and Control Agreement and the Administrative Agent
shall have received such resolutions, certificates and opinions with respect
thereto as the Administrative Agent may reasonably request and (ii) the
Administrative Agent shall have received a Borrowing Base Certificate calculated
as of the most recent Business Day in accordance with the requirements hereof
and demonstrating compliance with Section 6.13.
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Term Loans or Revolving Loans to the other Type or a continuation
of Eurodollar Rate Loans) submitted by any Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:
5.01 Existence, Qualification and Power; Compliance with Laws. Each Loan Party
and each of the Significant Subsidiaries (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals




--------------------------------------------------------------------------------




to (i) own its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party, (c) is
duly qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or
74






--------------------------------------------------------------------------------





operation of properties or the conduct of its business requires such
qualification or license, and (d) is in compliance with all Laws; except in each
case referred to in clause (b)(i), (c) or (d), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.
5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law. Each Loan Party is in compliance with all Contractual
Obligations referred to in clause (b)(i), except to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.
5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
5.05 Financial Statements; No Material Adverse Effect.
(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its Subsidiaries as of the date
thereof, including liabilities for taxes, material commitments and Indebtedness.
(b)The unaudited consolidated balance sheet of the Borrower and its Subsidiaries
dated March 31, 2016, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their




--------------------------------------------------------------------------------







75






--------------------------------------------------------------------------------





results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
(c)Schedule 5.05 sets forth all material indebtedness and other liabilities,
direct or contingent, of the Borrower and its consolidated Subsidiaries not
disclosed on the most recent financial statements referred to in either clauses
(a) or (b), as applicable, of this Section 5.05, including liabilities for
taxes, material commitments and Indebtedness.
(d)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
5.06 Litigation. Except as set forth on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of the
Borrower, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.
5.07 No Default. Neither the Borrower nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.
5.08 Ownership of Property; Liens. Each of the Borrower and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Borrower and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01.
5.09 Environmental Compliance. The Borrower and its Subsidiaries are in
compliance with all Environmental Laws, except where the failure to be in such
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. There are no claims alleging potential
liability or responsibility for violation of any Environmental Law on the
respective businesses, operations and properties of the Borrower and its
Subsidiaries which could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
5.10 Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable




--------------------------------------------------------------------------------




Subsidiary operates, including self-insurance for certain portions of workers
compensation to the extent customary.



76






--------------------------------------------------------------------------------





5.11 Taxes. The Borrower and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect. Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement with any Person other than another Loan Party
or a Subsidiary thereof.
5.12 ERISA Compliance.
(a)Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter or opinion letter from the IRS or an application for such a
letter is currently being processed by the IRS with respect thereto and, to the
best knowledge of the Borrower, nothing has occurred which would prevent, or
cause the loss of, such qualification. The Borrower and each ERISA Affiliate
have made all required contributions to each Plan subject to Section 412 of the
Code, and no application for a funding waiver or an extension of any
amortization period pursuant to Section 412, 430 or 431 of the Code has been
made with respect to any Plan.
(b)There are no pending or, to the best knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)(i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Borrower nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Sections 4069 or 4212(c) of ERISA.
5.13 Subsidiaries; Equity Interests. As of the Restatement Effective Date, the
Borrower has no Subsidiaries other than those specifically disclosed in Part (a)
of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned directly or indirectly by the Borrower in the amounts specified on




--------------------------------------------------------------------------------




Part (a) of Schedule 5.13 free and clear of all Liens. As of the Restatement
Effective Date, the Borrower has no equity investments in any other corporation
or entity in excess of 5% of the Equity Interests of such corporation or entity
other than those specifically
77






--------------------------------------------------------------------------------





disclosed in Part (b) of Schedule 5.13. All of the outstanding Equity Interests
in the Borrower have been validly issued and are fully paid and non-assessable.
As of the Restatement Effective Date, TMK does not have any Subsidiaries.
5.14 Margin Regulations; Investment Company Act.
(a)No Loan Party is engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 7.01 or Section 7.05 or subject to any restriction contained in any
agreement or instrument between any Loan Party and any Lender or any Affiliate
of any Lender relating to Indebtedness and within the scope of Section 8.01(e)
will be margin stock.
(b)None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.
5.15 Disclosure. The Borrower has disclosed to the Administrative Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. No report, financial statement, certificate or
other information furnished (whether in writing or orally) by or on behalf of
any Loan Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
5.16 Compliance with Laws. Each of the Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
5.17 Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are




--------------------------------------------------------------------------------




reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person. To the best knowledge of the
Borrower, no slogan or other



78






--------------------------------------------------------------------------------





advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any
Subsidiary infringes upon any rights held by any other Person. No claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
5.18 Solvent. Each of the Borrower and TMK is, and the Borrower and its
Subsidiaries are on a consolidated basis, Solvent.
5.19 Insurance Licenses. As of the Restatement Effective Date, Schedule 5.19
lists all of the jurisdictions in which any Significant Insurance Subsidiary
holds active Licenses and is authorized to transact insurance business. No
License of any Significant Subsidiary in any jurisdiction is the subject of a
proceeding for suspension or revocation, there is no sustainable basis for such
suspension or revocation, and to each Loan Party’s best knowledge, no such
suspension or revocation has been threatened by any Governmental Authority.
Schedule 5.19 also indicates the type or types of insurance in which each such
Insurance Subsidiary is permitted to engage with respect to each License therein
listed as of the Restatement Effective Date. As of the Restatement Effective
Date, none of the Insurance Subsidiaries transacts any insurance business,
directly or indirectly, in any state other than those enumerated in Schedule
5.19.
5.20 Indebtedness and Liens. TMK has no Indebtedness outstanding on the
Restatement Effective Date other than the Obligations and on the Restatement
Effective Date there are no Liens on the property of TMK except Liens permitted
by Section 7.01.

--------------------------------------------------------------------------------

5.21 Reserves. TMK owns assets that qualify as admitted assets under Applicable
Law in an amount at least equal to the sum of all such reserves and liability
amounts and its minimum statutory capital and surplus as required by the
insurance Laws of its jurisdiction of domicile.
5.22 First Priority Interest. The Administrative Agent, for the benefit of
itself, the Fronting Banks, the L/C Issuers, the L/C Administrator and the
Lenders, has a first priority perfected security interest in the Collateral, if
any, pledged by each Loan Party pursuant to this Agreement (if ever) or any
applicable Security Agreement.
5.23 Anti-Terrorism; Anti-Money Laundering. No Loan Party nor any of its
Subsidiaries or, to their knowledge, any of their Related Parties (i) is an
“enemy” or an “ally of the enemy” within the meaning of Section 2 of the Trading
with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.), (ii) is
in violation of (A) the Trading with the Enemy Act, (B) any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V) or any enabling legislation or executive order relating
thereto or (C) the PATRIOT Act (collectively, the “Anti-Terrorism Laws”) or
(iii) is a Sanctioned Person. No part of the proceeds of any extension of credit
hereunder will be unlawfully used directly or indirectly to fund any operations
in, finance any investments or activities in or make any payments to, a
Sanctioned Person or a Sanctioned Country, or in any other manner that will
result in any violation by any Person (including any Lender,




--------------------------------------------------------------------------------




the Arranger, the Administrative Agent, any L/C Issuer, the L/C Administrator
the Swing Line Lender) of any Anti-Terrorism Laws.



79






--------------------------------------------------------------------------------





ARTICLE VI
AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each Subsidiary
to:
6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail satisfactory to the Administrative Agent and the Required
Lenders:
(a)as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and
(b)as soon as available, but in any event within forty-five (45) days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes.
As to any information contained in materials furnished pursuant to Section
6.02(c), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.
6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:




--------------------------------------------------------------------------------







80






--------------------------------------------------------------------------------





(a)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;
(b)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, substantive management letters or substantive
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of the Borrower by independent accountants in connection
with the accounts or books of the Borrower or any Subsidiary, or any audit of
any of them;
(c)promptly after the same are publicly available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
(d)promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;
(e)promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or any other Governmental Authority)
concerning any material investigation by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof;
(f)within (i) ninety (90) days after the close of each fiscal year of each
Significant Insurance Subsidiary, copies of the Annual Statement of each of the
Significant Insurance Subsidiaries, as certified by the president, secretary and
treasurer of and the actuary for each such Significant Insurance Subsidiary and
prepared on the NAIC annual statement blanks (or such other form as shall be
required by the jurisdiction of incorporation of each such Significant Insurance
Subsidiary), all such statements to be prepared in accordance with SAP
consistently applied throughout the periods reflected therein and (ii) one
hundred eighty (180) days after the close of each fiscal year of each
Significant Insurance Subsidiary, copies of the certification by independent
certified public accountants reasonably acceptable to the Administrative Agent
if so required by any Governmental Authority with respect to such Annual
Statements;
(g)within sixty (60) days after the close of each fiscal quarter of each
Significant Insurance Subsidiary, copies of the Quarterly Statement of each of
the Significant Insurance Subsidiaries, as certified by the president, secretary
and treasurer of and the actuary for each




--------------------------------------------------------------------------------




such Significant Insurance Subsidiary and prepared on the NAIC quarterly
statement blanks (or such other form as shall be required by the jurisdiction of
incorporation of each such Insurance Subsidiary), all such statements to be
prepared in accordance with SAP consistently applied throughout the periods
reflected therein;



81






--------------------------------------------------------------------------------





(h)promptly upon any Loan Party’s receipt thereof, copies of reports or
valuations prepared by any Governmental Authority or actuary in respect of any
action or event which has resulted in the reduction by 5% or more in the capital
and surplus of any Insurance Subsidiary;
(i)promptly and in any event within ten (10) days after learning thereof,
notification of any decrease after the date hereof in the rating given by A.M.
Best & Co. in respect of any Insurance Subsidiary;
(j)with each Letter of Credit Application for a Secured Letter of Credit and
within ten (10) Business Days after the end of each calendar month when a
Secured Letter of Credit is in place, a Borrowing Base Certificate executed by a
Responsible Officer. For purposes of such report and of completing the Borrowing
Base Certificate required under this Section 6.02(j), Eligible Collateral shall
be valued based on its Fair Market Value as at the last Business Day of the
calendar month for which such report or Borrowing Base Certificate is being
delivered;
(k)promptly, at the reasonable request of the Administrative Agent at any time
any Secured Letter of Credit is outstanding, a Borrowing Base Certificate for
any given Business Day executed by a Responsible Officer of the Borrower; and
(l)promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(a) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such




--------------------------------------------------------------------------------




request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.



82






--------------------------------------------------------------------------------





The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Joint Arrangers will make available to the Lenders and Fronting Banks materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak Online or another similar electronic system (the “Platform”) and (b)
certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to the Borrower or
its securities) (each, a “Public Lender”). The Borrower hereby agrees that (w)
all Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Joint Arrangers, the L/C Administrator
and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) the Administrative Agent and the Joint Arrangers shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
6.03 Notices. Promptly notify the Administrative Agent and each Lender:
(a)of the occurrence of any Default;
(b)of any matter, including (i) breach or non-performance of, or any default
under, a Contractual Obligation of the Borrower or any Subsidiary, (ii) any
dispute, litigation, investigation, proceeding or suspension between the
Borrower or any Subsidiary and any Governmental Authority, including any notice
from any Governmental Authority of the expiration without renewal, revocation or
suspension of, or the institution of any proceedings to revoke or suspend, any
License now or hereafter held by any Insurance Subsidiary which is required to
conduct insurance business in compliance with all Applicable Laws, (iii) any
judicial or administrative order limiting or controlling the insurance business
of any Insurance Subsidiary (and not the insurance industry generally), (iv) any
notice from any Governmental Authority of the institution of any disciplinary
proceedings against or in respect of any Insurance Subsidiary, or the issuance
of any order, the taking of any action or any request for an extraordinary audit
for cause by any Governmental Authority or (v) the commencement of, or any
material development in, any litigation or proceeding affecting the Borrower or
any Subsidiary, including pursuant to any applicable Environmental Laws, in each
case, that, individually or collectively, has resulted or could reasonably be
expected to result in a Material Adverse Effect;
(c)of the occurrence of any ERISA Event;




--------------------------------------------------------------------------------




(d)of any material change in accounting policies and practices by the Borrower
or any Subsidiary; and



83






--------------------------------------------------------------------------------





(e)    of any announcement by Moody’s or S&P of any change or possible
change in a Debt Rating;
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Borrower or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.
6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
7.04 or 7.05; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.
6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its Property and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.
6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree




--------------------------------------------------------------------------------




is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.



84






--------------------------------------------------------------------------------





6.09 Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP or SAP, as the case
may be, consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower or such Subsidiary, as
the case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.
6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.
6.11 Use of Proceeds. Use the proceeds of the Credit Extensions (a) to repay all
obligations in respect of the Existing Credit Agreement, (b) for general
corporate purposes, including, without limitation, the issuance of letters of
credit for the benefit of ceding insurance companies which are Subsidiaries of
the Borrower, not in contravention of any Law or of any Loan Document and (c) to
make Permitted Acquisitions.
6.12 Further Assurances. At any time or from time to time upon reasonable
request by the Administrative Agent, the Borrower shall or shall cause any of
the Borrower’s Subsidiaries to execute and deliver such further documents and do
such other acts and things as the Administrative Agent may reasonably request in
order to effect fully the purposes of this Agreement and the other Loan
Documents and to provide for payment of the Obligations in accordance with the
terms of this Agreement and the other Loan Documents. Without limiting the
foregoing, promptly upon the request of the Administrative Agent, each Loan
Party shall execute, acknowledge, deliver and record and do any and all such
further acts and deeds as the Administrative Agent may reasonably request from
time to time in order to ensure that the Secured L/C Obligations (or, as
applicable, other Obligations) are secured by a first priority perfected
interest in the assets of the applicable Loan Party stated to be pledged to
secure such Secured L/C Obligations (or, as applicable, other Obligations)
pursuant to the applicable Security Agreement and to perfect and maintain the
validity, effectiveness and priority of the Security Agreement and the Liens
intended to be created thereby. Notwithstanding any provision of a Control
Agreement to the contrary, without the prior written consent of the
Administrative Agent, no Loan Party shall give directions or entitlement orders,
as applicable, to Wells Fargo to make a delivery to any Loan Party or any other
Person of assets or properties (other than dividends and interest on the
Eligible Collateral) from the Collateral Account except in connection with the
sale, investment or reinvestment of Eligible Collateral the proceeds of which
will be deposited into the Collateral Account. The Administrative Agent, on
behalf of the Lenders, agrees that provided (a) no Default exists and is
continuing and (b) after giving effect to




--------------------------------------------------------------------------------




the proposed delivery, the Borrowing Base is equal to or in excess of the
Secured L/C Obligations, the Administrative Agent shall consent to any such
delivery within one Business Day after such request.
85






--------------------------------------------------------------------------------





6.13 Collateral Requirements. The Borrower shall cause there to be Eligible
Collateral of the Borrower in the Collateral Account such that the Borrowing
Base is at all times equal to or greater than the Secured L/C Obligations. If at
any time the Secured L/C Obligations exceed the Borrowing Base, the Borrower
shall as promptly as possible (and in any event within two (2) Business Days)
deposit into the Collateral Account Eligible Collateral of the Borrower or
reduce the Secured L/C Obligations, or a combination of the foregoing, in an
amount sufficient to eliminate such excess.
6.14 Conduct of Insurance Business. Cause each Significant Insurance Subsidiary
to
(a)carry on or otherwise be associated with the business of a licensed insurance
carrier and
(b)do all things necessary to renew, extend and continue in effect all Licenses
which may at any time and from time to time be necessary for such Significant
Insurance Subsidiary to operate its insurance business in compliance with all
Applicable Laws; provided, however, that any such Significant Insurance
Subsidiary may withdraw from one or more states as an admitted insurer or change
the state of its domicile, if such withdrawal or change is in the best interests
of the Borrower and such Significant Insurance Subsidiary and could not
reasonably be expected to have a Material Adverse Effect. TMK will (a) only
provide reinsurance to Ceding Companies, (b) only engage in the insurance
business in which it is engaged or licensed as of the Restatement Effective
Date, (c) do all things necessary to remain duly incorporated, validly existing
and in good standing in its jurisdiction of formation, and (d) do all things
necessary to renew, extend and continue in effect all Licenses which may at any
time and from time to time be necessary for it to operate its insurance business
in compliance with all Applicable Laws. TMK will not change its jurisdiction of
domicile without the prior written consent of the Required Lenders. The Borrower
will cause TMK to be and remain a Wholly-Owned Subsidiary and to be at all times
Solvent.
ARTICLE VII
NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:
7.01 Liens. The Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly, create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than (a) Liens pursuant to any Loan Document and (b) other Liens
securing Indebtedness not to exceed $100,000,000 in aggregate principal amount.
7.02 Acquisitions. The Borrower shall not, nor shall it permit any Subsidiary
to, make any Acquisitions, except Permitted Acquisitions.
7.03 Guarantees. TMK will not create, incur, assume or suffer to exist any
Guarantees, except:
(a)    Guarantees in respect of Insurance Contracts and Reinsurance Contracts
issued in the ordinary course of business;




--------------------------------------------------------------------------------







86






--------------------------------------------------------------------------------





(b)Guarantees in respect of the extension of guaranties in the ordinary course
of business to insureds of the obligations of insurers under Insurance Contracts
and Reinsurance Contracts; and
(c)Guarantees in respect of the endorsement of instruments for deposit or
collection in the ordinary course of business.
7.04 Fundamental Changes. The Borrower shall not, nor shall it permit any
Subsidiary to, merge, dissolve, liquidate, or consolidate with or into another
Person, except that, so long as no Default exists or would result therefrom:
(a)Any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more
Wholly-Owned Subsidiaries; and
(b)The Borrower or any Subsidiary may merge or consolidate with or into any
other Person, provided that the Borrower or such Subsidiary shall be the
continuing or the surviving Person.
Notwithstanding anything in this Section 7.04 to the contrary, TMK shall not
merge or consolidate with or into any other Person.
7.05 Dispositions. The Borrower shall not, nor shall it permit any Subsidiary
to, make any Disposition or series of related Dispositions or enter into any
agreement to make any Disposition(s) of all or a Substantial Portion of its
Property (excluding Investments sold in the ordinary course of business) in any
calendar year, and shall not make any Disposition for less than fair market
value.
7.06 Sale and Leaseback. The Borrower shall not, nor shall it permit any
Subsidiary to, sell or transfer a Substantial Portion of its Property in order
to concurrently or subsequently lease as lessee such or similar Property.
7.07 Change in Nature of Business. The Borrower shall not, and shall not permit
any Subsidiary to, engage in any material line of business substantially
different from those lines of business conducted by the Borrower and its
Subsidiaries on the Restatement Effective Date or any business substantially
related or incidental thereto.
7.08 Transactions with Affiliates. The Borrower shall not, and shall not permit
any Subsidiary to, enter into any transaction of any kind (including, without
limitation, the purchase or sale of any Property or service) with, or make any
payment or transfer to, any Affiliate (other than the Borrower or a Wholly-Owned
Subsidiary of the Borrower), except (a) any such transactions, payments or
transfer with or to such Affiliates as are made in the ordinary course of
business, and upon fair and reasonable terms no less favorable to the Borrower
or such Subsidiary as would be obtainable by the Borrower or such Subsidiary at
the time in a comparable arm’s-length transaction with a Person other than an
Affiliate and (b) any such other transactions, payments or transfers with or to
such Affiliates as could not reasonably be expected to have a Material Adverse
Effect.




--------------------------------------------------------------------------------







87






--------------------------------------------------------------------------------





7.09 Burdensome Agreements. The Borrower shall not, nor shall it permit any
Subsidiary to, subject to limitations imposed by Law, enter into any Contractual
Obligation (other than this Agreement, any other Loan Document) that (a) limits
the ability (i) of any Subsidiary to make Restricted Payments to the Borrower or
to otherwise transfer property to the Borrower, (ii) of any Subsidiary to
Guarantee the Indebtedness of the Borrower, or (iii) of the Borrower or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; or (b) requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person;
provided, however, that the foregoing restrictions of this Section 7.09 shall
not be applicable to (i) Section 1007 (as in effect on September 24, 2012) of
that certain Indenture dated as of February 1, 1987 by and between the Borrower
and Morgan Guaranty Trust Company of New York, as amended or supplemented
through September 24, 2012 or as further supplemented with respect to the
issuance of additional notes thereunder (the “1987 Indenture”), (ii) any
provision of any other indenture (a “Subsequent Indenture”) that is
substantially similar to Section 1007 of the 1987 Indenture (a “Substantially
Similar Provision”) under which the Borrower may issue notes in the future (it
being understood that a provision which relates to different collateral or
imposes greater conditions upon the granting of collateral to third parties than
does Section 1007 shall not be deemed to be a Substantially Similar Provision),
(iii) any incorporation by reference of Section 1007 of the 1987 Indenture or of
a Substantially Similar Provision of a Subsequent Indenture into any notes
heretofore issued or to be issued pursuant to any such indenture or any
supplemental indenture thereto or (iv) Section 2.6(b) or 2.7 of the Amended and
Restated Declaration of Trust by and among Wilmington Trust Company, as
Institutional Trustee, Wilmington Trust Company, as Delaware Trustee,
Southwestern American Financial Corporation, as Sponsor, and Jerome E. Grabowski
and Henry E. Bedford, as Administrators, dated as of March 1, 2006 (the “2006
Indenture”), as such document is in effect on August 30, 2012 (without giving
effect to any subsequent modifications thereof).
7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.
7.11 Financial Covenants.
(a)Consolidated Net Worth. The Borrower will maintain at all times Consolidated
Net Worth equal to not less than the sum of (i) $2,826,063,000, plus (ii) 25% of
the Borrower’s Consolidated Net Income, if positive, for each fiscal quarter
ending after March 31, 2016, plus (iii) 75% of the Net Proceeds received by the
Borrower and its Subsidiaries from the issuance and sale of Equity Interests of
the Borrower or any Subsidiary (other than the issuance to the Borrower or a
Wholly-Owned Subsidiary), including any conversion of debt securities of the
Borrower or any Subsidiary into Equity Interests after March 31, 2016.




--------------------------------------------------------------------------------




(b)Ratio of Consolidated Indebtedness to Consolidated Capitalization. The
Borrower will maintain at all times a ratio of Consolidated Indebtedness to
Consolidated Capitalization of not greater than 0.40 to 1.0.



88






--------------------------------------------------------------------------------





7.12 Preferred Securities. The Borrower shall not, and shall not permit any
other obligor in respect of any Preferred Securities to, declare or pay
dividends or distributions on, or redeem, purchase or otherwise acquire, any
Preferred Securities or any portion thereof if at such time, or after giving
effect thereto, a Default or Event of Default exists or would exist.
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
8.01 Events of Default. Any of the following shall constitute an Event of
Default:
(a)Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any L/C Obligation, or (ii)
within three (3) days after the same becomes due, any interest on any Loan or on
any L/C Obligation, or any fee due hereunder, or (iii) within five (5) days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or
(b)Specific Covenants. The Borrower or any Subsidiary fails to perform or
observe any term, covenant or agreement contained in any of Section 6.03, 6.05,
6.10, 6.11, 6.12, 6.13 or Article VII; or
(c)Other Defaults. The Borrower or any Subsidiary fails to perform or observe
any other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days; or
(d)Representations and Warranties.    Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading when made or
deemed made in any material respect; or
(e)Cross-Default. (i) The Borrower or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than $10,000,000, or (B) fails to observe or perform
any other agreement or condition relating to any such Indebtedness or Guarantee
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed




--------------------------------------------------------------------------------




(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or Cash Collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as



89






--------------------------------------------------------------------------------





defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by any Loan Party as a result thereof is greater than $10,000,000; or
(f)Insolvency Proceedings, Etc. The Borrower or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(g)Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or
(h)Judgments. There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding $10,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of 45 consecutive days during which
a stay of enforcement of such judgment, by reason of payment, a pending appeal
or otherwise, is not in effect; or
(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $10,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $5,000,000; or




--------------------------------------------------------------------------------




(j)Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect; or any Loan Party or any other Person contests
in any manner the validity or
90






--------------------------------------------------------------------------------





enforceability of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or any Loan Document shall for any
reason cease to create a valid and perfected first priority Lien on, or security
interest in, any of the Collateral purported to be covered thereby, in each case
other than in accordance with the express terms hereof or thereof; or
(k)Change of Control. There occurs any Change of Control of the Borrower or the
Borrower shall cease to own 100% of the outstanding Equity Interests of TMK; or
(l)Guaranty. The Guaranty shall fail to remain in full force or effect or any
action shall be taken by the Borrower, any of its Subsidiaries or any
Governmental Authority to discontinue or to assert the invalidity or
unenforceability thereof, or the Borrower denies that it has any further
liability hereunder, or gives notice to such effect; or
(m)Solvency. TMK shall fail at any time to remain Solvent; or
(n)Licenses. Any License of any Insurance Subsidiary held by such Insurance
Subsidiary on the Restatement Effective Date or acquired by such Insurance
Subsidiary thereafter, the loss of which would have, in the reasonable judgment
of the Lenders, a Material Adverse Effect, (i) shall be revoked by a final
non-appealable order by the state which shall have issued such License, or any
action (whether administrative or judicial) to revoke such License shall have
been commenced against such Insurance Subsidiary which shall not have been
dismissed or contested in good faith within thirty (30) days of the commencement
thereof, (ii) shall be suspended by such state for a period in excess of thirty
(30) days or (iii) shall not be reissued or renewed by such state upon the
expiration thereof following application for such reissuance or renewal by such
Insurance Subsidiary. TMK shall cease to be duly licensed as a reinsurance
company under Bermuda law.
8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)declare the commitment of each Lender to make Loans and any obligation of the
Fronting Banks and the L/C Issuers to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;
(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;
(c)require that each Loan Party (in addition to remaining in compliance with
Section 6.13 with respect to Secured Letters of Credit) Cash Collateralize its
L/C Obligations




--------------------------------------------------------------------------------




in respect of all Unsecured Letters of Credit in an amount equal to the then
Outstanding Amount thereof;
91






--------------------------------------------------------------------------------





(d)require that the Eligible Collateral maintained in any Collateral Account to
comply with Section 6.13 consist solely of Cash or such other Eligible
Collateral as the Administrative Agent may require;
(e)direct the Applicable Issuing Party of each outstanding Letter of Credit not
to permit any further renewal of such Letter of Credit (in which case, pursuant
to Section 2.03(b)(iii)(B)(1), such Applicable Issuing Party shall not permit
further renewal of such Letter of Credit); and
(f)exercise on behalf of itself, the L/C Issuers, the Fronting Banks and the
Lenders all rights and remedies available to it, the L/C Issuers, the Fronting
Banks and the Lenders under the Loan Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Loan Party under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any L/C Issuer or Fronting Bank to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Loan Parties to Cash Collateralize the
L/C Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received or held on account of the Obligations shall be applied by the
Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders, the L/C Administrator and the Fronting Banks (including fees, charges
and disbursements of counsel to the respective Lenders, the L/C Administrator
and the Fronting Banks (including fees and time charges for attorneys who may be
employees of any Lender, the L/C Administrator or the Fronting Banks) and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders




--------------------------------------------------------------------------------




and the Fronting Banks in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings and to the Administrative Agent for
the account of (x)
92






--------------------------------------------------------------------------------





the Fronting Banks, in the case of Fronted Letters of Credit and (y) the
Lenders, in the case of Several Letters of Credit, to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit, ratably among the Lenders and the Fronting Banks in proportion to the
respective amounts described in this clause Fourth held by them;
Fifth, to payment of Swap Obligations, ratably among the Lenders (or any
Affiliate of any Lender entering into a Swap Contract provided that such Lender
was a Lender at the time such Swap Contract was entered into) in proportion to
the respective amounts described in this clause Fifth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
ARTICLE IX
ADMINISTRATIVE AGENT
9.01 Appointment and Authority.
Each of the Lenders, the L/C Administrator and each Fronting Bank hereby
irrevocably appoints Wells Fargo to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders, the L/C Administrator and each Fronting Bank,
and neither the Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions.
9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.




--------------------------------------------------------------------------------




9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:



93






--------------------------------------------------------------------------------





(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02)) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Loan Party, a
Lender or a Fronting Bank.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms




--------------------------------------------------------------------------------




must be fulfilled to the satisfaction of a Lender or a Fronting Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such Fronting Bank unless the Administrative Agent shall have received
notice to the
94






--------------------------------------------------------------------------------





contrary from such Lender or such Fronting Bank prior to the making of such Loan
or the issuance of such Letter of Credit. The Administrative Agent may consult
with legal counsel (who may be counsel for any Loan Party), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the Fronting Banks, the L/C
Administrator and the Loan Parties. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, the L/C Administrator and the
Fronting Banks, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Loan Parties and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Fronting Banks under any of
the Loan Documents, the retiring Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender, the L/C Administrator and each Fronting Bank directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 10.04 shall continue in
effect for the benefit of such retiring




--------------------------------------------------------------------------------




Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.



95






--------------------------------------------------------------------------------





Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as a Fronting Bank, L/C Administrator and
Swing Line Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Fronting Bank, L/C Administrator and Swing Line Lender, (b) the retiring
Fronting Bank, L/C Administrator and Swing Line Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Fronting Bank and L/C Administrator shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring Fronting Bank and L/C Administrator to effectively assume the
obligations of the retiring Fronting Bank and L/C Administrator with respect to
such Letters of Credit.
9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender, each
Fronting Bank and the L/C Administrator each acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Fronting
Bank, L/C Administrator or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
each Fronting Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender, any other Fronting
Bank or any of their Related Parties and based on such documents and information
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or any related agreement or any document furnished hereunder
or thereunder.
9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, no
Co-Syndication Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity as applicable, as a Lender, Administrative
Agent, L/C Administrator or Fronting Bank hereunder.
9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Loan Parties) shall be entitled and
empowered, by intervention in such proceeding or otherwise
(a)    to file and prove a claim for the whole amount of the principal and
interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, Fronting
Banks, L/C Administrator and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Fronting Banks, L/C Administrator and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the




--------------------------------------------------------------------------------




Fronting Banks, L/C Administrator and the Administrative Agent under Sections
2.03(i) and (j), 2.09 and 10.04) allowed in such judicial proceeding; and
96






--------------------------------------------------------------------------------





(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender, each Fronting Bank and the L/C Administrator to make such payments
to the Administrative Agent and, in the event that the Administrative Agent
shall consent to the making of such payments directly to the Lenders and the
Fronting Banks or the L/C Administrator, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 2.09 and 10.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the L/C
Administrator or any Fronting Bank any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender, the L/C Administrator or any Fronting Bank in any such proceeding.
9.10 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the Joint Lead Arrangers, Joint Book Runners, Co-Syndication Agents,
Co-Documentation Agents or Managing Agents listed on the cover page hereof or
Schedule or signature pages hereto shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in their capacity, as applicable, as the Administrative Agent, Swing Line
Lender, LC Issuer, L/C Administrator or Lender.
ARTICLE X
MISCELLANEOUS
10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(or by the Administrative Agent at the request and on behalf of the Required
Lenders) and the Loan Parties, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:
(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;
(b)extend or increase any Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;
(c)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them)




--------------------------------------------------------------------------------




hereunder or under any other Loan Document without the written consent of each
Lender directly affected thereby (except in connection with the waiver of
applicability of



97






--------------------------------------------------------------------------------





any post-default increase in interest rates (which waiver shall be effective
with the consent of the Majority Facility Lenders of each adversely affected
Facility));
(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (v) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Loan Party to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
(e)change Section 2.13 or Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby or change Section 2.06 in a manner that
would alter the pro rata allocation of reductions in the Aggregate Revolving
Commitment or the Term Loan Commitments, in the case of each of the foregoing
without the written consent of each Lender;
(f)change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;
(g)change the definition of Majority Facility Lenders with respect to either
Facility without the written consent of all Lenders under such Facility;
(h)impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of the Majority Facility Lenders under such Facility; or
(i)release the Guaranty provided in Section 10.19,
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by a Fronting Bank in addition to the Lenders required above,
affect the rights or duties of such Fronting Bank under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
L/C Administrator in addition to the Lenders required above, affect the rights
or duties of the L/C Administrator under this Agreement or any Issuer Document
relating to any Letter of Credit issued or to be issued by it; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iv) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or




--------------------------------------------------------------------------------




duties of the Administrative Agent under this Agreement or any other Loan
Document; (v) the Fee Letters may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto; (vi) this



98






--------------------------------------------------------------------------------





Agreement may be amended solely with the consent of the Borrower and the
Majority Facility Lenders with respect to the applicable Facility with respect
to any amendments or modifications that affect only such Facility (it being
understood that increases in the Applicable Rate, amendments or modifications to
the amortization of the Term Loans as in effect on the Restatement Effective
Date, any amendment to the Maturity Date such that the Term Loans mature prior
to the Maturity Date as in effect on the Restatement Effective Date and any
waiver of conditions to the provision of any increase pursuant to Section 2.14
hereof shall be deemed to affect each Facility), (vii) the conditions set forth
in Section 4.02 with respect to Revolving Credit Facility extensions of credit
may be waived solely with the consent of the Majority Facility Lenders in
respect of the Revolving Credit Facility, (viii) the conditions set forth in
Section 4.02 with respect to Term Loans may be waived solely with the consent of
the Majority Facility Lenders in respect of the Term Loan Facility and (ix)
notwithstanding anything herein to the contrary, no amendment or amendment and
restatement of this Agreement which is in all other respects approved by the
Lenders in accordance with this Section 10.01 shall require the consent or
approval of any Lender (A) which immediately after giving effect to such
amendment or amendment and restatement, shall have no Commitment or other
obligation to maintain or extend credit under this Agreement (as so amended or
amended and restated), including, without limitation, any obligation in respect
of any drawing under or participation in any Letter of Credit and (B) which,
substantially contemporaneously with the effectiveness of such amendment or
amendment and restatement, is paid in full all amounts owing to it hereunder
(including, without limitation principal, interest and fees, but excluding
contingent obligations that are not due and payable and any amounts secured by
collateral arrangements on terms and, as applicable, from a financial
institution, that are satisfactory to such Lender in its sole discretion).
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.
10.02 Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally.    Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
(i)if to the Loan Parties, the Administrative Agent, the L/C Administrator or a
Fronting Bank or the Swing Line Lender to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and




--------------------------------------------------------------------------------




(ii)if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.



99






--------------------------------------------------------------------------------





Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)Electronic Communications. Notices and other communications to the Lenders,
L/C Administrator and the Fronting Banks hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the Applicable Issuing
Party pursuant to Article II if such Lender or the Applicable Issuing Party, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent or any Loan Party may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)Change of Address, Etc. Each of the Loan Parties, the Administrative Agent,
the L/C Administrator, any Fronting Bank, and the Swing Line Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Loan Parties, the Administrative Agent, any Fronting
Bank, the L/C Administrator and the Swing Line Lender. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar




--------------------------------------------------------------------------------




designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and Applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and
100






--------------------------------------------------------------------------------





that may contain material non-public information with respect to the Borrower or
its securities for purposes of United States Federal or state securities laws.
(d)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Administrator, the Fronting Banks and the Lenders
shall be entitled to rely and act upon any notices (including telephonic Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of the
Loan Parties even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. Each Loan Party shall indemnify
the Administrative Agent, the L/C Administrator, the Fronting Banks, each Lender
and the Related Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Loan Parties. All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
10.03 No Waiver; Cumulative Remedies. No failure by any Lender, the L/C
Administrator, any Fronting Bank or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
10.04 Expenses; Indemnity; Damage Waiver.
(a)Costs and Expenses. Each Loan Party shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Applicable Issuing Party in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable out-of-pocket expenses incurred by the Administrative Agent, any
Lender or the Applicable Issuing Party (including the fees, charges and
disbursements of any outside counsel for the Administrative Agent, any Lender or
the Applicable Issuing Party) in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.




--------------------------------------------------------------------------------




(b)INDEMNIFICATION BY THE LOAN PARTIES. EACH LOAN PARTY SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-
101






--------------------------------------------------------------------------------





AGENT THEREOF), EACH LENDER, EACH FRONTING BANK, THE L/C ADMINISTRATOR, AND EACH
RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE
REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE),
INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY THIRD PARTY
OR BY ANY LOAN PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i)
THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (ii) ANY LOAN
OR LETTER OF CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM
(INCLUDING ANY REFUSAL BY THE L/C ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER A
LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO
NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (iii) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY
OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (iv) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION
OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY ANY LOAN PARTY, AND
REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; PROVIDED THAT SUCH INDEMNITY
SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES (x) ARE DETERMINED BY A COURT
OF COMPETENT JURISDICTION BY FINAL AND NON-APPEALABLE JUDGMENT TO HAVE RESULTED
FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (y) RESULT
FROM A CLAIM BROUGHT BY ANY LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD
FAITH OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT, IF SUCH LOAN PARTY HAS OBTAINED A FINAL AND NON-APPEALABLE JUDGMENT IN
ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.
(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any




--------------------------------------------------------------------------------




reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Administrator, the Fronting Banks or any Related Party of any
of the foregoing, each
102






--------------------------------------------------------------------------------





Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Administrator, the Fronting Banks or such Related Party, as
the case may be, such Lender’s Applicable Percentage under each Facility
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the Applicable Issuing Party in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent) or the Applicable Issuing Party in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Loan Parties shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(e)Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.
(f)Survival. The agreements in this Section shall survive the resignation of the
Administrative Agent, the L/C Administrator or any Fronting Bank, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Loan Parties is made to the Administrative Agent, any Fronting Bank, the L/C
Administrator or any Lender, or the Administrative Agent, the L/C Administrator,
such Fronting Bank or any Lender exercises its right of setoff, and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such
Fronting Bank, the L/C Administrator or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender,
each Fronting Bank and the L/C Administrator severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date




--------------------------------------------------------------------------------




of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of
103






--------------------------------------------------------------------------------





the Lenders, the L/C Administrator and the Fronting Banks under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
10.06 Successors and Assigns; Participations.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Administrator, the Fronting Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b) direct obligations under and participations in
L/C Obligations) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s applicable Commitment and related Loans at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the applicable Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the related Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than $5,000,000, unless each
of the Administrative




--------------------------------------------------------------------------------







104






--------------------------------------------------------------------------------





Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).
(ii)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement in respect of the applicable Facility; provided that this clause
shall not be construed to require that an assignment of a proportionate part of
a Lender’s rights and obligations in respect of one Facility be made only in
connection with a simultaneous assignment of a proportionate part of such
Lender’s rights and obligations under the other Facility (i.e., Term Loan
Facility assignments may be made independently of Revolving Credit Facility
assignments and vice versa;
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and
(C)the consents of each Fronting Bank and the Swing Line Lender (such consents
not to be unreasonably withheld or delayed) shall be required for any
assignment.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment (provided, that
only one such fee will be payable in connection with simultaneous assignments to
two or more Approved Funds by a Lender), and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) unless
such assignment is approved by the Borrower and a Fronting Bank has agreed to
front for such assignee in respect of Several Letters of Credit, to any Person
which is not an NAIC Approved Bank.




--------------------------------------------------------------------------------




(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
105






--------------------------------------------------------------------------------





Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.04, 3.05 and 10.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment; PROVIDED, HOWEVER, THAT NO LENDER MAY ASSIGN ANY OBLIGATION UNDER A
SEVERAL LETTER OF CREDIT UNLESS SUCH SEVERAL LETTER OF CREDIT IS EITHER AMENDED
OR RETURNED BY THE BENEFICIARY AND REISSUED BY THE ADMINISTRATIVE AGENT,
REMOVING OR AMENDING, AS THE CASE MAY BE, THE ASSIGNING LENDER’S PERCENTAGE
OBLIGATIONS AND REPLACING OR AMENDING THE SAME WITH A PERCENTAGE OBLIGATIONS OF
THE ELIGIBLE ASSIGNEE. Upon request, the Borrower (at its expense) shall execute
and deliver a Note in the applicable form to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this subsection shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Charlotte, North
Carolina, a copy of each Assignment and Assumption and each joinder agreement
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amounts of (and stated
interest on) the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower and any Lender (but only to
the extent of entries in the Register that are applicable to such Lender), at
any reasonable time and from time to time upon reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participation in L/C
Obligations) owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain




--------------------------------------------------------------------------------




solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Loan Parties, the Administrative Agent, the L/C
Administrator, the Fronting Banks, the Swing Line Lender and the other Lenders
shall
106






--------------------------------------------------------------------------------





continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
10.01 that directly affects such Participant and could not be affected by a vote
of the Required Lenders.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01 and 3.04 (subject to the requirements and limitations therein,
including the requirements under Section 3.01(g) (it being understood that the
documentation required under Section 3.01(g) shall be delivered to the Lender
granting such participation)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 10.13 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)[Reserved].
(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender




--------------------------------------------------------------------------------




from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.
107






--------------------------------------------------------------------------------





(g)Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
(h)Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Commitment and Loans pursuant to subsection (b) above,
Wells Fargo may, (i) upon 30 days’ notice to the Loan Parties and the Lenders,
resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Loan Parties,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Loan Parties shall be entitled to appoint from among
the Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Loan Parties to appoint any such successor shall
affect the resignation of Wells Fargo as L/C Issuer or Swing Line Lender, as the
case may be. If Wells Fargo resigns as L/C Issuer, it shall retain all the
rights and obligations of the Fronting Bank hereunder with respect to all
Letters of Credit which it fronted and which are outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Wells Fargo resigns as Swing Line Lender, it shall retain all the rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c).
10.07 Confidentiality. Each of the Administrative Agent, the Lenders, the L/C
Issuer and the L/C Administrator agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates' respective partners, directors,
officers, employees, agents, advisors, external auditors and representatives (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the NAIC), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective




--------------------------------------------------------------------------------




counterparty (or its advisors) to any swap or derivative transaction relating to
any Loan Party and its obligations, (g) with the consent of the Loan Parties or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any
108






--------------------------------------------------------------------------------





Lender, the L/C Issuer, the L/C Administrator or any of their respective
Affiliates on a non-confidential basis from a source other than a Loan Party. In
addition, upon reasonable advance notice to the Borrower, the Administrative
Agent and Lenders may disclose the existence of this Agreement and information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Administrative Agent and Lenders,
and the Administrative Agent or any of its Affiliates may place customary
“tombstone” advertisements relating hereto in publications (including
publications circulated in electronic form) of its choice at its own expense
(which shall be subject to review and comment by the Borrower prior to
publication).
For purposes of this Section 10.07, “Information” means all information received
from any Loan Party or any Subsidiary relating to a Loan Party or a Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a non-confidential basis
prior to disclosure by any Loan Party or any Subsidiary; provided that, in the
case of information received from a Loan Party or a Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 10.07 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent, the Lenders, any L/C Issuer and the L/C
Administrator acknowledges that (a) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material nonpublic
information in accordance with applicable Law, including United States Federal
and state securities Laws.
10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Administrator, each Fronting Bank and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the L/C Administrator, such Fronting
Bank or any such Affiliate to or for the credit or the account of any Loan Party
against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender, the L/C
Administrator or such Fronting Bank, irrespective of whether or not such Lender
or L/C Administrator or Fronting Bank shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such Loan
Party may be contingent or unmatured or are owed to a branch or office of such
Lender or the L/C Administrator or the Fronting Bank different from the branch
or office holding such deposit or obligated on such indebtedness. The rights of
each Lender, the L/C Administrator, each Fronting Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the L/C Administrator, such
Fronting Bank or their respective Affiliates may have. Each Lender, the L/C
Administrator and each Fronting Bank agrees to notify the Loan Parties and




--------------------------------------------------------------------------------




the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
109






--------------------------------------------------------------------------------





10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed Highest Lawful Rate. If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Highest
Lawful Rate, the excess interest shall be applied to the principal of the Loans
or, if it exceeds such unpaid principal, refunded to the applicable Loan Party.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Highest Lawful Rate, such Person
may, to the extent permitted by Applicable Law, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of
interest throughout the contemplated term of the Obligations hereunder.
10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Agreement.
10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.




--------------------------------------------------------------------------------




10.13 Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if any Loan Party is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender
110






--------------------------------------------------------------------------------





is a Defaulting Lender then the Loan Parties may, at their sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee procured by the Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a)the Loan Parties shall have paid to the Administrative Agent the assignment
fee specified in Section 10.06(b);
(b)such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Loan Parties
(in the case of all other amounts);
(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and
(d)such assignment does not conflict with Applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Loan Parties to require such assignment and
delegation cease to apply.
10.14 Governing Law; Jurisdiction; Etc.
(a)GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF; PROVIDED THAT THE ADMINISTRATIVE AGENT AND
EACH LENDER SHALL RETAIN ALL RIGHTS UNDER FEDERAL LAW.
(b)SUBMISSION TO JURISDICTION.    EACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH




--------------------------------------------------------------------------------




ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES
111






--------------------------------------------------------------------------------





HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER,
THE L/C ADMINISTRATOR OR ANY FRONTING BANK MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c)WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (c) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 (EXCLUDING, HOWEVER,
ANY ELECTRONIC COMMUNICATIONS PERMITTED PURSUANT TO SUCH SECTION). NOTHING IN
THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (a) CERTIFIES THAT NO REPRESENTATIVE AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.




--------------------------------------------------------------------------------




10.16 Exceptions to Covenants. Neither the Borrower nor any Subsidiary shall be
deemed to be permitted to take any action or fail to take any action which is
permitted as an exception to any of the covenants contained herein or which is
within the permissible limits of
112






--------------------------------------------------------------------------------





any of the covenants contained herein if such action or omission would result in
the breach of any other covenant contained herein.
10.17 No Strict Construction. Each of the parties hereto represents to each
other party hereto that it has discussed this Agreement and the other Loan
Documents with its counsel. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement and the other Loan Documents. In the
event of an ambiguity or question of intent or interpretation arises, this
Agreement and the other Loan Documents shall be construed as if drafted jointly
by the parties hereto and thereto and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement or any other Loan Document.
10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Loan Parties, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Act. Each Loan Party shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
10.19 Guaranty.
(a)Guaranty of Payment. The Borrower hereby absolutely, irrevocably and
unconditionally guarantees prompt, full and complete payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of all Obligations (the “Guaranteed Debt”). The Borrower agrees that if TMK
shall fail to pay when due any Guaranteed Debt, the Borrower will promptly pay
the same without notice or demand whatsoever. This is a guaranty of payment, not
a guaranty of collection.
(b)Acceptance of Guaranty; No Setoffs. The Borrower waives notice of the
acceptance of this Guaranty and of the extension or incurrence of the Guaranteed
Debt or any part thereof. The Borrower further waives all setoffs and
counterclaims and presentment, protests, notice, filing of claims with a court
in the event of receivership, bankruptcy or reorganization of TMK, demand or
action on delinquency in respect of the Guaranteed Debt or any part thereof,
including any right to require the Administrative Agent, the L/C Administrator,
any L/C Issuer, any Fronting Bank or the Lenders (collectively, the “Guaranteed
Parties” and each a “Guaranteed Party”) to sue TMK, any other guarantor or any
other Person obligated with respect to the Guaranteed Debt or any part thereof,
or otherwise to enforce payment thereof against any collateral securing the
Guaranteed Debt or any part thereof.




--------------------------------------------------------------------------------




(c)Nature of Guaranty; Continuing, Absolute and Unconditional. The Borrower
hereby agrees that, to the fullest extent permitted by Law, its obligations
hereunder shall be continuing, absolute and unconditional under any and all



113






--------------------------------------------------------------------------------





circumstances and not subject to any reduction, limitation, impairment,
termination, defense (other than indefeasible payment in full), setoff,
counterclaim or recoupment whatsoever (all of which are hereby expressly waived
by it to the fullest extent permitted by Law), whether by reason of any claim of
any character whatsoever, including, without limitation, any claim of waiver,
release, surrender, alteration or compromise. The validity and enforceability of
this Guaranty shall not be impaired or affected by any of the following: (i) any
extension, modification or renewal of, or indulgence with respect to, or
substitution for, the Guaranteed Debt or any part thereof or any agreement
relating thereto at any time; (ii) any failure or omission to perfect or
maintain any lien on, or preserve rights to, any security or collateral or to
enforce any right, power or remedy with respect to the Guaranteed Debt or any
part thereof or any agreement relating thereto, or any collateral securing the
Guaranteed Debt or any part thereof; (iii) any waiver of any right, power or
remedy or of any default with respect to the Guaranteed Debt or any part thereof
or any agreement relating thereto or with respect to any collateral securing the
Guaranteed Debt or any part thereof; (iv) any release, surrender, compromise,
settlement, waiver, subordination or modification, with or without
consideration, of any collateral securing the Guaranteed Debt or any part
thereof, any other guaranties with respect to the Guaranteed Debt or any part
thereof, or any other obligations of any person or entity with respect to the
Guaranteed Debt or any part thereof; (v) the enforceability or validity of the
Guaranteed Debt or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral
securing the Guaranteed Debt or any part thereof; (vi) the application of
payments received from any source to the payment of indebtedness other than the
Guaranteed Debt, any part thereof or amounts which are not covered by this
Guaranty even though any Guaranteed Party might lawfully have elected to apply
such payments to any part or all of the Guaranteed Debt or to amounts which are
not covered by this Guaranty; (vii) any change of ownership of TMK or the
insolvency, bankruptcy or any other change in the legal status of TMK; (viii)
any change in, or the imposition of, any Law, decree, or other governmental act
which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Guaranteed Debt; (ix) the failure
of TMK to maintain in full force, validity or effect or to obtain or renew when
required all governmental, insurance and other approvals, licenses or consents
required in connection with the Guaranteed Debt or this Guaranty, or to take any
other action required in connection with the performance of all obligations
pursuant to the Guaranteed Debt or this Guaranty; (x) the existence of any
claim, setoff or other rights which the Borrower may have at any time against
TMK or any other guarantor or any other Person in connection herewith or with
any unrelated transaction; (xi) the Administrative Agent, the L/C Administrator
and the Lenders’ election, in any case or proceeding instituted under chapter 11
of the United States Bankruptcy Code or any applicable federal, state or foreign
bankruptcy or other similar law, of the application of Section 1111(b)(2) of the
United States Bankruptcy Code or other similar provision under any applicable
federal, state or foreign bankruptcy or other similar Law; (xii) any borrowing,
use of Cash Collateral, or grant of a security interest by TMK, as debtor in
possession , under Section 363 or 364 of the United States Bankruptcy Code or
any applicable federal, state or




--------------------------------------------------------------------------------




foreign bankruptcy or other similar Law; (xiii) the disallowance of all or any
portion of any of the Guaranteed Parties’ claims for repayment of the Guaranteed
Debt under Section 502 or 506 of the United States Bankruptcy Code or any
applicable federal, state or foreign bankruptcy or other similar Law; or (xiv)
any other fact or circumstance which might otherwise constitute grounds at
114






--------------------------------------------------------------------------------





Law or equity for the discharge or release of the Borrower from its obligations
hereunder, all whether or not the Borrower shall have had notice or knowledge of
any act or omission referred to in the foregoing clauses (i) through (xiv) of
this paragraph. It is agreed that the Borrower’s liability hereunder is
independent of any other guaranties or other obligations at any time in effect
with respect to the Guaranteed Debt or any part thereof, and that the Borrower’s
liability hereunder may be enforced regardless of the existence, validity,
enforcement or non-enforcement of any such other guaranties or other obligations
or any provision of any Applicable Law purporting to prohibit payment by TMK of
the Guaranteed Debt in the manner agreed upon among the Guaranteed Parties and
TMK.
(d)Dealings with TMK. Credit may be granted or continued from time to time by
the L/C Administrator or the Lenders to TMK without notice to or authorization
from the Borrower regardless of TMK’s financial or other condition at the time
of any such grant or continuation. No Guaranteed Party shall have an obligation
to disclose or discuss with the Borrower its assessment of the financial
condition of TMK.
(e)Subrogation. Until the irrevocable payment in full of the Obligations and
termination of all commitments which could give rise to any Obligation, the
Borrower shall have no right of subrogation with respect to the Guaranteed Debt
and hereby waives any right to enforce any remedy which any Guaranteed Party now
has or may hereafter have against TMK, any endorser or any other guarantor of
all or any part of the Guaranteed Debt, and the Borrower hereby waives any
benefit of, and any right to participate in, any security or collateral given to
any Guaranteed Party to secure payment of the Guaranteed Debt or any part
thereof or any other liability of TMK to any Guaranteed Party. Upon such
irrevocable payment and termination, TMK shall indemnify the Borrower for the
full amount of any payment made by the Borrower under this Guaranty and the
Borrower shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment.
(f)Collateral. The Borrower authorizes the Guaranteed Parties to take any action
or exercise any remedy with respect to any non-Cash Collateral from time to time
securing the Guaranteed Debt, which the Guaranteed Parties in their sole
discretion shall determine, without notice to the Borrower. In the event the
Guaranteed Parties in their sole discretion elect to give notice of any action
with respect to any non-Cash Collateral securing the Guaranteed Debt or any part
thereof, ten (10) days’ written notice mailed to the Borrower by ordinary mail
at the address set forth in Schedule 10.02 shall be deemed reasonable notice of
any matters contained in such notice. The Borrower consents and agrees that no
Guaranteed Party shall be under any obligation to marshal any assets in favor of
the Borrower or against or in payment of any or all of the Guaranteed Debt.
(g)Rights to Payments, Etc. In the event that acceleration of the time for
payment of any of the Guaranteed Debt is stayed upon the insolvency, bankruptcy
or reorganization of TMK, or otherwise, all such amounts shall nonetheless be
payable by the Borrower forthwith upon demand by a Guaranteed Party. The
Borrower further agrees that, to the




--------------------------------------------------------------------------------




extent that TMK makes a payment or payments to any of the Guaranteed Parties on
the Guaranteed Debt, or any Guaranteed Party receives any proceeds of collateral
securing the Guaranteed Debt, which payment or receipt of
115






--------------------------------------------------------------------------------





proceeds or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be returned or repaid to
TMK, its estate, trustee, receiver, debtor in possession or any other party,
including, without limitation, the Borrower, under any insolvency or bankruptcy
Law, state or federal Law, common Law or equitable cause, then to the extent of
such payment, return or repayment, the obligation or part thereof which has been
paid, reduced or satisfied by such amount shall be reinstated and continued in
full force and effect as of the date when such initial payment, reduction or
satisfaction occurred.
(h)No Waiver. No delay on the part of any Guaranteed Party in the exercise of
any right, power or remedy shall operate as a waiver thereof, and no single or
partial exercise by any Guaranteed Party of any right, power or remedy shall
preclude any further exercise thereof; nor shall any amendment, supplement,
modification or waiver of any of the terms or provisions of this Guaranty be
binding upon any Guaranteed Party, except as expressly set forth in writing duly
signed and delivered on the L/C Administrator’s and the Lenders’ behalf by the
Administrative Agent. The failure by any Guaranteed Party at any time or times
hereafter to require strict performance by TMK or the Borrower of any of the
provisions, warranties, terms and conditions contained in any promissory note,
security agreement, agreement, guaranty, instrument or document now or at any
time or times hereafter executed pursuant to the terms of, or in connection
with, this Agreement by TMK or the Borrower and delivered to the Guaranteed
Parties shall not waive, affect or diminish any right of any Guaranteed Party at
any time or times hereafter to demand strict performance thereof, and such right
shall not be deemed to have been waived by any act or knowledge of any
Guaranteed Party, their agents, officers or employees, unless such waiver is
contained in an instrument in writing duly signed and delivered on the L/C
Administrator’s, Fronting Banks’ and the Lenders’ behalf by the Administrative
Agent. No waiver by any Guaranteed Party of any default shall operate as a
waiver of any other default or the same default on a future occasion, and no
action by any Guaranteed Party permitted hereunder shall in any way affect or
impair any Guaranteed Party’s rights or powers, or the obligations of the
Borrower under this Guaranty. Any determination by a court of competent
jurisdiction of the amount of any Guaranteed Debt owing by TMK to any Guaranteed
Party shall be conclusive and binding on the Borrower irrespective of whether
the Borrower was a party to the suit or action in which such determination was
made.
(i)Setoff. In addition to and without limitation of any rights, powers or
remedies of the Guaranteed Parties under Applicable Law, any time after maturity
of the Guaranteed Debt, whether by acceleration or otherwise, the Guaranteed
Parties may, in their sole discretion, with notice after the fact to the
Borrower and regardless of the acceptance of any security or collateral for the
payment hereof, appropriate and apply toward the payment of the Guaranteed Debt
(i) any indebtedness due to or to become due from any of the Guaranteed Parties
to the Borrower, and (ii) any moneys, credits or other property belonging to the
Borrower (including all account balances, whether provisional or final and
whether or not collected or available) at any time held by or coming into the
possession of any of the Guaranteed Parties or any Lender whether for deposit or
otherwise.




--------------------------------------------------------------------------------







116






--------------------------------------------------------------------------------





(j)Severability. Wherever possible, each provision of this Section 10.19 shall
be interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of this Section 10.19 shall be prohibited by or invalid
under such Law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Section 10.19.
(k)Miscellaneous. It is understood that while the amount of the Guaranteed Debt
guaranteed hereby is not limited, if in any action or proceeding involving any
state, federal or foreign bankruptcy, insolvency or other Law affecting the
rights of creditors generally, this Guaranty would be held or determined to be
void, invalid or unenforceable on account of the amount of the aggregate
liability under this Guaranty with respect to the Borrower, then,
notwithstanding any other provision of this Guaranty to the contrary, the
aggregate amount of such liability shall, with respect to the Borrower, without
any further action of the Guaranteed Parties, be automatically limited and
reduced with respect to the Borrower to the highest amount which is valid and
enforceable as determined in such action or proceeding. The obligations of the
Borrower under this Section 10.19 shall survive the termination of this
Agreement.
10.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
10.21 Effectiveness of the Amendment and Restatement; Existing Credit Agreement.
This Agreement shall become effective on the Restatement Effective Date, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Until this Agreement becomes
effective, the Existing Credit Agreement shall remain in full force and effect
and shall not be affected hereby. On the Restatement Effective Date, (i) all
obligations of each Loan Party under the Existing Credit Agreement shall become
obligations of such Loan Party hereunder, provided that the provisions of the
Existing Credit Agreement shall be superseded by the provisions hereof, (ii)
each of the Lenders shall have the interest shown opposite its name on Schedule
2.1 to this Agreement, (iii) each Existing Lender shall, upon receipt of all
amounts due and payable to it under the Existing Credit Agreement on the
Restatement Effective Date, be released from its obligations under the Existing
Credit Agreement and (iv) each Existing Lender party hereto hereby waives any
notice requirement under Section 2.06 of the Existing Credit Agreement with
respect to the amendment and restatement of the Existing Credit Agreement or
repayment of amounts thereunder as contemplated hereby. Except as otherwise
expressly stated hereunder, the term of this Agreement is for all purposes
deemed to have commenced on the Restatement Effective Date.
10.22 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement,




--------------------------------------------------------------------------------




arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any EEA Financial Institution arising under
any Loan Document, to the extent such liability is unsecured, may be subject to
the write-down and conversion powers of an EEA Resolution Authority and agrees
and consents to, and acknowledges and agrees to be bound by:
117






--------------------------------------------------------------------------------





(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b)the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

--------------------------------------------------------------------------------

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK





118




--------------------------------------------------------------------------------










--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
TORCHMARK CORPORATION
By: LASTY\--Xikst-
Name: W N-''ci-,o,J3-( ere- si 1 e--Li
Title: INtQ( C-)L'iLCLoitiv•Elsk
TMK RE, LTD.
By:     CNA. ..A4Name: W    e-    (3/-L1
Title: b0-.(-




--------------------------------------------------------------------------------







[Signature Page to Torchmark Second Amended and Restated Credit Agreement]






--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swing Line
Lender, L/C Administrator and as a Lender

--------------------------------------------------------------------------------

By:
[torchmarkexecutedcred_image1.gif]
Name: Karen Hanke
Title: Managing Director






--------------------------------------------------------------------------------





BANK OF AMERICA, N.A., as Syndication Agent and as a Lender
By:
/s/ Hema Kishnani



Name: Hema Kishnani
Title: Vice President




--------------------------------------------------------------------------------




[Signature Page to Torchmark Second Amended and Restated Credit Agreement]






--------------------------------------------------------------------------------





U.S. BANK NATIONAL ASSOCIATION








Name: Ginger K So
Title: Senior Vice President




--------------------------------------------------------------------------------





--------------------------------------------------------------------------------




[Signature Page to Torchmark Second Amended and Restated Credit Agreement]






--------------------------------------------------------------------------------





COMPASS BANK





By:
[torchmarkexecutedcred_image4.gif]






Name: Mark Haddad Title: Vice President




--------------------------------------------------------------------------------







[Signature Page to Torchmark Second Amended and Restated Credit Agreement]






--------------------------------------------------------------------------------





SUNTRUST BANK
By:     /iatA





Name:
[torchmarkexecutedcred_image5.gif]






Title:     

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------





[Signature Page to Torchmark Second Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------





BRANCH BANKING AND TRUST COMPANY,





By:
[torchmarkexecutedcred_image6.gif]






Name: Janet Wheeler
Title: Vice President




--------------------------------------------------------------------------------







[Signature Page to Torchmark Second Amended and Restated Credit Agreement]






--------------------------------------------------------------------------------





Comerica Bank
By: /s/ Ky V Weiss


Name: Ky V Weiss Title: Vice President




--------------------------------------------------------------------------------







[Signature Page to Torchmark Second Amended and Restated Credit Agreement]






--------------------------------------------------------------------------------





KEYBANK NATIONAL ASSOCIATION
By:     
Name: James Cribbet
Title: Senior Vice President






--------------------------------------------------------------------------------





[Signature Page to Torchmark Second Amended and Restated Credit Agreement]






--------------------------------------------------------------------------------





Regions Bank
By:
7
[torchmarkexecutedcred_image8.gif]



Name: Peter Wesemeier
Title: Managing Director




--------------------------------------------------------------------------------







[Signature Page to Torchmark Second Amended and Restated Credit Agreement]






--------------------------------------------------------------------------------





THE NORTHERN TRUST COMPANY
By:     
Name: Peter J. Hallan
Title: Vice President






--------------------------------------------------------------------------------





[Signature Page to Torchmark Second Amended and Restated Credit Agreement]
NTAC:3NS-20






--------------------------------------------------------------------------------





SCHEDULE 1.01
COLLATERAL ADVANCE RATES
Category of Investment/Security1 
 
Advance Rate
Percentage
 
 
 



Cash or Wells Fargo Bank certificates of deposit and savings accounts    100%
Listed Money Market funds    95%
U.S. Government Bills, Notes, and U.S. Government
guaranteed or sponsored agency securities
Maturity 52 years or less    90%
Maturity greater than 5 years    85%
High Grade Municipal Bonds (AAA/Aaa to AA-/Aa33)
Maturity 5 years or less    80%
Maturity greater than 5 years    70%
High Grade Corporate Bonds/Notes (AAA/Aaa, AA/Aa, non-
convertible, NYSE traded)
Maturity 5 years or less    85%
Maturity greater than 5 years    75%
Intermediate Grade Corporate Bonds/Notes (A+/A1 to A-/A3, non-
convertible, NYSE traded)
Maturity 5 years or less    80%
Maturity greater than 5 years    70%




--------------------------------------------------------------------------------




1 Other than Cash and U.S. Government no single issuer shall comprise greater
than 10% of the aggregate Borrowing Base

--------------------------------------------------------------------------------

2 Maturity of all instruments means the time remaining until the final maturity
date from the date of determination
3 To qualify for indicative advance rates, applicable securities must have
indicated rating from both Moody's and S&P; the lower of the two ratings shall
apply






--------------------------------------------------------------------------------





SCHEDULE 2.01
COMMITMENTS AND APPLICABLE PERCENTAGES
Institution
Revolving
Applicable Percentage for
Term Loan
Applicable Percentage


Commitment
Revolving Credit Facility
Commitment
for Term Loan Facility


Wells Fargo Bank, National Association
$100,000,000
13.333333330
%
$13,333,000
13.333000000
%
Bank of America, N.A.
$100,000,000
13.333333330
%
$13,333,000
13.333000000
%
U.S. Bank National Association
$100,000,000
13.333333330
%
$13,333,000
13.333000000
%
BBVA Compass
$82,500,000
11.000000000
%
$11,000,000
11.000000000
%
SunTrust Bank
$82,500,000
11.000000000
%
$11,000,000
11.000000000
%
Branch Banking and Trust Company
$67,500,000
9.000000000
%
$9,000,000
9.000000000
%
Comerica Bank
$67,500,000
9.000000000
%
$9,000,000
9.000000000
%
KeyBank National Association
$50,000,000
6.666666667
%
$6,667,000
6.667000000
%
Regions Bank
$50,000,000
6.666666667
%
$6,667,000
6.667000000
%
The Northern Trust Company
$50,000,000
6.666666667
%
$6,667,000
6.667000000
%
Total:
$750,000,000
 
$100,000,000
 



CHI:3003006.1






--------------------------------------------------------------------------------





SCHEDULE 2.03
EXISTING LETTERS OF CREDIT
Letter of Credit Number
Amount
Applicant





--------------------------------------------------------------------------------




SM238336W
$68,000,000.00
TMK Re Ltd.





--------------------------------------------------------------------------------




SM238339W
$109,000,000.00
TMK Re Ltd.







--------------------------------------------------------------------------------





SCHEDULE 5.05



FINANCIAL STATEMENTS; MATERIAL ADVERSE EFFECTS




--------------------------------------------------------------------------------







None






--------------------------------------------------------------------------------





SCHEDULE 5.06



LITIGATION




--------------------------------------------------------------------------------







None






--------------------------------------------------------------------------------





SCHEDULE 5.13
SUBSIDIARIES; EQUITY INTERESTS
(A)Each of the Subsidiaries listed below is 100% owned, directly or indirectly,
by Torchmark Corporation.


 
Company
State of Domicile
AILIC Receivables Corporation (ARC)
Delaware
American Income Life Insurance Company (AIL)
Indiana
American Income Marketing Services, Inc. (AIMS)
Texas
Brown-Service Funeral Homes Company, Inc. (Brown Service)
Alabama
Family Heritage Life Insurance Company of America (FHL)
Ohio
First United American Life Insurance Company (First UA)
New York
Specialized Advertising Group, Inc. (SAG)
Texas
Globe Life And Accident Insurance Company (Globe)
Nebraska
Globe Life Insurance Agency, Inc. (GLIA)
Texas
Globe Marketing and Advertising Distributors LLC (GMAD)
Delaware
Globe Marketing Services, Inc. (Globe Marketing)
Oklahoma
Liberty National Auto Club, Inc. (Auto Club)
Alabama
Liberty National Life Insurance Company (LNL)
Nebraska
National Income Life Insurance Company (NILCO)
New York
TMK Buildings Corporation (TBC)
Texas
TMK Re, Ltd. (TMK Re)
Bermuda
Torchmark Insurance Agency, Inc. (TIA)
Alabama
United American Insurance Company (UA)
Nebraska
Union Heritage Life Assurance Company Limited (Union Heritage)
Ireland
 



TMK Properties, LP is a Texas limited partnership, whose general partner is TMK
Buildings Corporation (1%) and whose limited partner is Torchmark Corporation
(99%).
Royalton 6001, Ltd is an Ohio limited liability company in which FHL has a 50%
ownership interest and an unaffiliated entity has a 50% ownership interest.
(B)None.






--------------------------------------------------------------------------------





SCHEDULE 5.19



INSURANCE LICENSES
(A)American Income Life Insurance Company (see attached)
(B)Globe Life And Accident Insurance Company (see attached)




--------------------------------------------------------------------------------




(C)Liberty National Life Insurance Company (see attached)
(D)United American Insurance Company (see attached)






--------------------------------------------------------------------------------





SCHEDULE 5.19
INSURANCE LICENSES - AMERICAN INCOME LIFE INSURANCE COMPANY






--------------------------------------------------------------------------------




Jurisdiction
Types of Insurance
Alabama
Life, Disability and Annuities
Alaska
Life; Health
Arizona
Disability; Life
Arkansas
Accident & Health; Accident & Health-Group; Accident & Health-Medicare
Supplemental; Life; Life-Credit; Life-Group
California
Disability; Life
Colorado
Accident & Health; Annuities; General Life
Connecticut
Accident and Health; Life Non-Participating
Delaware
Life, including Annuities and Health
District of Columbia
Group Accident and Health; Group Life; Individual Accident and Health;
Individual Annuities (Fixed & Variable); Individual Life and Life and Health
Florida
Life; Group Life and Annuities; Accident and Health
Georgia
Life, Accident and Sickness
Hawaii
Disability; Life
Idaho
Life; Disability (excluding Managed Care)
Illinois
Life; Accident; Health
Indiana
Life and Annuities; Accident and Health
Iowa
Accident only (Individual); Accident and Health (Individual); Hospital and
Medical Expense (Individual); Group Accident and Health; Non-cancellable
Accident and Health; Life, includes Credit Life, Variable Life, Annuities,
Variable Annuities and Group
Kansas
Life; Accident and Health
Kentucky
Life and Health Insurance
Louisiana
Health and Accident; Life Insurance
Maine
Life (including Credit Life); Health (including Credit Health)
Maryland
Health; Life, including Annuities and Health (except Variable Life & Variable
Annuities)
Massachusetts
Life-All Kinds; Accident-All Kinds; Health-All Kinds
Michigan
Life & Annuities; Disability
Minnesota
Life; Accident and Health
Mississippi
Accident & Health; Life
Missouri
Life, Annuities and Endowments; Accident and Health
Montana
Life; Disability







--------------------------------------------------------------------------------







Nebraska
Life Insurance; Sickness and Accident Insurance
Nevada
Health-Life & Health Company; Life
New Hampshire
Accident & Health; Life
New Jersey
Life; Health; Annuities; Non-Participating Insurance Only
New Mexico
Life & Health
North Carolina
Life, including Industrial Sick Benefit Insurance; Annuities (excluding Variable
Annuities); Accident and Health, including Hospitalization-cancelable and
non-cancelable
North Dakota
Life & Annuity; Accident & Health
Ohio
Life, Health & Annuities
Oklahoma
Life, Accident & Health
Oregon
Health & Life
Pennsylvania
Accident and Health; Life and Annuities
Rhode Island
Life; Annuities; Accident & Health
South Carolina
Life; Accident/Health
South Dakota
Life; Health
Tennessee
Life; Accident & Health
Texas
Life; Accident and Health
Utah
Accident & Health-Life; Annuity-Life; Life; Variable Contract-Life
Vermont
Life and annuities; Accident and Health
Virginia
Accident & Sickness; Credit Life; Annuities; Life; Credit Accident & Sickness
Washington
Disability; Life
West Virginia
Life; Accident & Sickness
Wisconsin
Life, Accident and Health
Wyoming
Life & Annuities & Disability
Canada-Province of Alberta
Accident and Sickness; Life
Canada-Province of British Columbia
Accident, Sickness and Life
Canada-Province of Manitoba
Life, Accident and Sickness
Canada-Province of New
Brunswick
Accident and Sickness; Life
Canada-Province of
Newfoundland and Labrador
Life, Accident and Sickness
Canada-Province of Nova Scotia
Life; Accident & Sickness
Canada-Province of Ontario
Accident and Sickness; Life
Canada-Province of Prince  
Edward Island
Accident & Sickness; Life
Canada-Province of Saskatchewan
Accident, Life; Sickness
Canada-Northwest Territories
Life and Accident & Sickness Insurance
Canada-Yukon Territory
Life, Accident & Sickness Insurance





--------------------------------------------------------------------------------




New Zealand
Life/Accident/Health







--------------------------------------------------------------------------------





SCHEDULE 5.19
INSURANCE LICENSES - GLOBE LIFE AND ACCIDENT INSURANCE COMPANY


Jurisdiction
Types of Insurance
Alabama
Life, Disability and Annuities
Alaska
Life; Health; Annuities
Arizona
Disability; Life
Arkansas
Accident & Health; Accident & Health-Group; Accident & Health-Medicare
Supplement; Life; Life-Credit; Life-Group
California
Life and Disability
Colorado
Accident & Health; Annuities; Credit (Life, A & H); General Life
Connecticut
Accident and Health; Life, non-participating
Delaware
Life, including Annuities; Credit Life; Health and Credit Health
District of Columbia
Group Accident & Health; Group Annuities (Fixed & Variable); Group Life;
Individual Accident & Health; Individual Annuities (Fixed & Variable);
Individual Life; Life and Health
Florida
Credit Disability; Accident & Health; Life; Group Life & Annuities; Credit
Life/Health
Georgia
Life, Accident and Sickness
Hawaii
Accident and Health or Sickness; Life
Idaho
Disability, excluding Managed Care; Life
Illinois
Life, Accident and Health
Indiana
Life & Annuities and Accident and Health
Iowa
Accident only (individual); Accident & Health (individual); Hospital & Medical
Expense (individual); Group Accident & Health; Non-cancellable Accident &
Health; Life, includes Credit Life, Variable Life; Annuities; Variable Annuities
& Group
Kansas
Life; Accident & Health
Kentucky
Life (includes Annuities) and Health
Louisiana
Health and Accident; Life
Maine
Life (including Credit Life); Health (including Credit Health)
Maryland
Health; Life, including Annuities & Health (except Variable Life & Variable
Annuities)
Massachusetts
Life-All Kinds; Accident-All Kinds; Health-All Kinds
Michigan
Life & Annuities; Disability
Minnesota
Life; Accident & Health
Mississippi
Accident & Health; Life





--------------------------------------------------------------------------------










--------------------------------------------------------------------------------







Missouri
Accident & Health; Life, Annuities & Endowments
Montana
Life; Disability
Nebraska
Life Insurance; Sickness & Accident Insurance
Nevada
Life; Health
New Hampshire
Accident & Health; Life
New Jersey
Life; Health; Non-Participating Insurance Only
New Mexico
Life and Health
North Carolina
Life; Annuities; Accident & Health
North Dakota
Life & Annuity; Accident & Health
Ohio
Accident & Health; Annuities; Life
Oklahoma
Accident & Health; Life
Oregon
Life; Health
Pennsylvania
Accident & Health; Life & Annuities
Rhode Island
Life; Accident & Health and Fixed Annuities
South Carolina
Life; Accident/Health
South Dakota
Life; Health; Travel Accident
Tennessee
Life; Credit; Accident & Health Disability
Texas
Life; Accident & Health
Utah
Accident & Health-Life; Annuity-Life; Life; Variable Contract-Life
Vermont
Life; Health
Virginia
Accident & Sickness; Annuities; Credit Accident & Sickness; Credit Life; Life
Washington
Life; Disability
West Virginia
Life; Accident & Sickness
Wisconsin
Disability Insurance; Life Insurance & Annuities (non-participating)
Wyoming
Life and Disability
Guam
Accident & Health; Life







--------------------------------------------------------------------------------





SCHEDULE 5.19
INSURANCE LICENSES - LIBERTY NATIONAL LIFE INSURANCE COMPANY


Jurisdiction
Types of Insurance
Alabama
Life, Disability and Annuities
Alaska
Life; Health
Arizona
Disability; Life
Arkansas
Accident & Health; Accident & Health - Group; Life; Life - Credit; Life - Group
California
Life and Disability
Colorado
Accident & Health; Annuities; General Life
Connecticut
Life, Non-Participating
Delaware
Life, including Annuities and Health
District of Columbia
Group Accident and Health, Group Life, Individual Accident and Health;
Individual Life, and Life and Health
Florida
Life; Credit Life; Group Life & Annuities; Accident & Health; Credit Disability
Georgia
Life; Accident; Sickness
Hawaii
Accident and Health or Sickness (subclass: all); Life (subclass: all)
Idaho
Disability, excluding Managed Care; Life
Illinois
Life; Accident; Health
Indiana
Life & Annuities and Accident and Health
Iowa
Accident only (Individual); Accident and Health (Individual); Hospital and
Medical Expense (Individual); Group Accident and Health; Non-cancellable
Accident and Health; Life, including Credit Life, Variable Life, Annuities,
Variable Annuities; Variable Annuities and Group
Kansas
Life; Accident and Health
Kentucky
Life (includes Annuities) and Health
Louisiana
Annuities; Health and Accident; Life
Maine
Life (including Credit Life)
Maryland
Health; Life, including Annuities and Health (except Variable Life & Variable
Annuities)
Massachusetts
Life-All Kinds; Accident-All Kinds; Health-All Kinds
Michigan
Life & Annuities; Disability
Minnesota
Life; Accident and Health
Mississippi
Accident & Health; Industrial Life, Industrial Accident and Health; Life
Missouri
Accident and Health; Life, Annuities and Endowments
Montana
Life; Disability
Nebraska
Life Insurance; Sickness and Accident Insurance
Nevada
Life; Health
New Hampshire
Accident & Health; Life





--------------------------------------------------------------------------------










--------------------------------------------------------------------------------







New Jersey
Life; Non-Participating Insurance Only
New Mexico
Life and Health
North Carolina
Life, including Industrial Sick Benefit Insurance; Annuities (excluding variable
annuities); Accident and Health, including Hospitalization--Cancelable and
Non-cancelable
North Dakota
Life & Annuity; Accident & Health
Ohio
Accident & Health; Annuities; Life
Oklahoma
Accident & Health; Life
Oregon
Life; Health
Pennsylvania
Accident and Health; Life and Annuities
Rhode Island
Life; Accident & Health & Annuities
South Carolina
Life; Accident/Health
South Dakota
Life; Health
Tennessee
Life; Accident and Health Disability
Texas
Life; Accident and Health
Utah
Accident & Health-Life; Annuity-Life; Life; Variable Cotnract-Life
Vermont
Life and/or Health and Accident
Virginia
Accident & Sickness; Life; Industrial Life
Washington
Life; Disability
West Virginia
Life; Accident & Sickness
Wisconsin
Disability Insurance; Life Insurance and Annuities (nonparticipating)
Wyoming
Life and Disability
Guam
Accident & Health; Life





--------------------------------------------------------------------------------










--------------------------------------------------------------------------------





SCHEDULE 5.19
INSURANCE LICENSES - UNITED AMERICAN INSURANCE COMPANY






--------------------------------------------------------------------------------




Jurisdiction
Types of Insurance
Alabama
Life, Disability and Annuities
Alaska
Life; Health; Annuities
Arizona
Disability; Life
Arkansas
Accident & Health; Accident & Health - Group; Accident & Health - Medicare
Supplemental; Life; Life - Credit; Life - Group
California
Life and Disability
Colorado
Accident & Health; Annuities; General Life
Connecticut
Accident and Health; Life, Non-Participating
Delaware
Life, including Annuities and Health
District of Columbia
Group Accident and Health; Group Annuities (Fixed and Variable); Group Life,
Individual Accident and Health; Individual Annuities (Fixed and Variable);
Individual Life; Life and Health
Florida
Life; Accident and Health; Group Life and Annuities
Georgia
Life, Accident and Sickness
Hawaii
Accident and Health or Sickness; Life
Idaho
Disability, Excluding Managed Care; Life
Illinois
Life, Accident and Health
Indiana
Life & Annuities and Accident & Health
Iowa
Accident only (Individual); Accident and Health (Individual); Hospital and
Medical Expense (Individual); Group Accident and Health; Non-cancellable
Accident and Health; Life, includes Credit Life, Variable Life, Annuities,
Variable Annuities and Group
Kansas
Life, Accident and Health
Kentucky
Life (includes Annuities) and Health
Louisiana
Annuities; Health and Accident; Life
Maine
Life (including Credit Life); Health (including Credit Health)
Maryland
Health; Life, including Annuities and Health (except Variable Life & Variable
Annuities)
Massachusetts
Life - All Kinds; Accident - All Kinds; Health - All Kinds
Michigan
Life & Annuities; Disability
Minnesota
Life; Accident and Health
Mississippi
Accident & Health; Life
Missouri
Accident and Health; Life, Annuities and Endowments







--------------------------------------------------------------------------------







Montana
Life; Disability
Nebraska
Life Insurance; Sickness and Accident Insurance
Nevada
Life; Health
New Hampshire
Accident & Health; Life
New Jersey
Life; Health; Annuities
New Mexico
Life and Health
North Carolina
Life; Annuities; Accident & Health
North Dakota
Life & Annuity; Accident & Health
Ohio
Life, Health & Annuities
Oklahoma
Accident & Health; Life
Oregon
Life; Health
Pennsylvania
Accident and Health; Life and Annuities
Rhode Island
Life; Accident & Health
South Carolina
Life; Accident/Health
South Dakota
Life; Health
Tennessee
Life; Accident and Health Disability
Texas
Life; Accident and Health
Utah
Accident & Health; Life; Annuity; Variable Contract
Vermont
Life; Health
Virginia
Accident & Sickness; Annuities; Life
Washington
Life; Disability
West Virginia
Life; Accident & Sickness
Wisconsin
Disability Insurance; Life Insurance and Annuities (non-participating)
Wyoming
Life and Disability
Canada-Province of Alberta
Accident and Sickness, Life
Canada-Province of British Columbia
Life Insurance and Accident and Sickness Insurance
Canada-Province of Manitoba
Life, Accident and Sickness
Canada-Province of New Brunswick
Accident and Sickness, Life
Canada-Province of Nova Scotia
Life; Accident & Sickness
Canada-Province of Ontario
Life, Accident and Sickness
Canada-Province of Quebec
Life, Accident and Sickness Insurance
Canada-Province of Saskatchewan
Life







--------------------------------------------------------------------------------





SCHEDULE 10.02



ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES
ADMINISTRATIVE AGENT:
(Other Notices as Administrative Agent)
Wells Fargo Bank, National Association
1525 W. WT Harris Blvd.
Charlotte, NC 28262
Mail Code: D1109-019
Attention: Syndication Agency Services
Telephone: (704) 590-8381
Telecopier: (704) 715-0017
Electronic Mail: AgencyServices.Requests@WellsFargo.com
Administrative Agent’s Office
(for payments and Requests for Credit Extensions):
Wells Fargo Bank, National Association
1525 W. WT Harris Blvd.
Charlotte, NC 28262
Mail Code: D1109-019
Attention: Syndication Agency Services
Telephone: (704) 590-8381
Telecopier: (704) 715-0017
Electronic Mail: AgencyServices.Requests@WellsFargo.com
Account No.: 01104331628807
Reference: Torchmark Corp.
Attention: Financial Cash Controls
ABA #: 121000248
SWING LINE LENDER:
Wells Fargo Bank, National Association
1525 W. WT Harris Blvd.
Charlotte, NC 28262




--------------------------------------------------------------------------------




Mail Code: D1109-019
Attention: Syndication Agency Services
Telephone: (704) 590-8381
Telecopier: (704) 715-0017
Electronic Mail: AgencyServices.Requests@WellsFargo.com
Account No.: 01104331628807
Reference: Torchmark Corp.






--------------------------------------------------------------------------------





Attention: Financial Cash Controls
ABA #: 121000248
Other Notices as a Lender:
Wells Fargo Bank, National Association
1525 W. WT Harris Blvd.
Charlotte, NC 28262
Mail Code: D1109-019
Attention: Syndication Agency Services
Telephone: (704) 590-8381
Telecopier: (704) 715-0017
Electronic Mail: AgencyServices.Requests@WellsFargo.com
L/C ISSUER:
Wells Fargo Corporate Banking
301 S. College Street
Charlotte, NC 28202
Mail Code: D1053-144
Attention: Karen Hanke
Telephone: (704) 374-3061
Telecpier: (704) 715-1486
Electronic Mail: karen.hanke@wellsfargo.com
L/C ADMINISTRATOR:
Wells Fargo Corporate Banking
301 S. College Street
Charlotte, NC 28202
Mail Code: D1053-144
Attention: Karen Hanke
Telephone: (704) 374-3061
Telecpier: (704) 715-1486
Electronic Mail: karen.hanke@wellsfargo.com




--------------------------------------------------------------------------------




BORROWER AND TMK:
Legal Service of Process
If to Torchmark Corporation:
CT Corporation
1209 Orange Street






--------------------------------------------------------------------------------





Wilmington, Delaware 19801
If to TMK Re, Ltd.:
c/o Torchmark Corporation
Attn: General Counsel, Legal Department
3700 S. Stonebridge Drive
McKinney, Texas 75070
Notices Generally
If to Torchmark Corporation: Torchmark Corporation Attn: W. Michael Pressley
3700 S. Stonebridge Drive McKinney, Texas 75070
If to TMK Re, Ltd.:
c/o Torchmark Corporation
Attn: W. Michael Pressley





--------------------------------------------------------------------------------




3700 S. Stonebridge Drive
McKinney, Texas 75070






--------------------------------------------------------------------------------





EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto (the
“Standard Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, the Letters of Credit and Swing
Line Loans included in such facilities) and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (a)
above (the rights and obligations sold and assigned pursuant to clauses (a) and
(b) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.
1.
Assignor:

2.
Assignee: [and is an Affiliate/Approved Fund of [identify Lender]1]

3.
Loan Parties: Torchmark Corporation and TMK Re, Ltd.

4.
Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement

1    Select as applicable.

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------




Exhibit A - 1
Form of Assignment and Assumption



CHI:2994407.3






--------------------------------------------------------------------------------





5.
Credit Agreement: The Second Amended and Restated Credit Agreement, dated as of
May 17, 2016 among the Loan Parties, the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent,
Swing Line Lender and L/C Administrator.

6.
Assigned Interest:

Facility
Assigned2 
Aggregate
Amount of
Commitment for all
Lenders*
Amount of
Commitment Assigned*
Percentage  
Assigned of
Commitment3 
CUSIP
Number
 
 
 
 
 
 
$
$
%
 
 
$
$
%
 
 
$
$
%
 



7.
[Trade Date: __________________]4

Effective Date:     , 20__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:    
Title:
* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

--------------------------------------------------------------------------------

2    Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Facility” or “Term Loan Facility”).
3    Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.




--------------------------------------------------------------------------------




4    To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
A - 2
Form of Assignment and Assumption






--------------------------------------------------------------------------------





ASSIGNEE
[NAME OF ASSIGNEE]
By:    
Title:
[Consented to and]5 Accepted:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent
By:

Title:

[Consented to:]6
By:

Title:

--------------------------------------------------------------------------------







--------------------------------------------------------------------------------





5    To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

--------------------------------------------------------------------------------

6    To be added only if the consent of the Loan Parties and/or other parties
(e.g. Swing Line Lender, Fronting Banks) is required by the terms of the Credit
Agreement.
A - 3
Form of Assignment and Assumption






--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with any Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or any other instrument or document delivered pursuant thereto, other
than this Assignment (herein collectively the “Loan Documents”), or any
collateral thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements of an eligible Assignee under the Credit Agreement, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.01 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and




--------------------------------------------------------------------------------




information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be
A - 4
Form of Assignment and Assumption






--------------------------------------------------------------------------------





performed by it as a Lender.
2.Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.
3.General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






--------------------------------------------------------------------------------





A - 5
Form of Assignment and Assumption






--------------------------------------------------------------------------------





EXHIBIT B
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date:     ,
To:    Wells Fargo Bank, National Association, as Administrative Agent Ladies
and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of May 17, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Torchmark
Corporation, a Delaware corporation (the “Borrower”), TMK Re, Ltd., the Lenders
from time to time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent, Swing Line Lender and L/C Administrator.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is
the    of the Borrower, and that, as such, he/she is

authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    Attached hereto as Schedule 1 are the year-end audited financial
statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.
2.The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a review of
the transactions and condition (financial or otherwise) of the Borrower during
the accounting period covered by the attached financial statements.




--------------------------------------------------------------------------------




3.A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and
B - 1
Form of Compliance Certificate






--------------------------------------------------------------------------------





[select one:]
[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]
--or--
[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]
4.The representations and warranties of the Borrower contained in Article V of
the Agreement (excluding Section 5.5(c)), and any representations and warranties
of any Loan Party that are contained in any document furnished at any time under
or in connection with the Loan Documents, are true and correct on and as of the
date hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 5.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01 of the Agreement, including the statements in connection with which this
Compliance Certificate is delivered.
5.The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
,    .
TORCHMARK CORPORATION
By:     
Name:    
Title:    




--------------------------------------------------------------------------------







B - 2
Form of Compliance Certificate






--------------------------------------------------------------------------------





For the Quarter/Year ended    (“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
I.    Section 7.11(a) – Consolidated Net Worth.
A.
Consolidated common and preferred shareholders’ equity $ determined in
accordance with GAAP at Statement Date

B.
The effect of the application of FASB ASC 320 at Statement $ Date

C.
Actual Consolidated Net Worth at Statement Date (Lines I.A $ [+/-] I.B):

D.
Amount specified in Section 7.11(a)(i):    $2,826,063.00

E.
25% of Consolidated Net Income for each full fiscal quarter $ ending after March
31, 2016 (no reduction for losses):

F.
75% of Net Proceeds from issuance and sale of Equity Interests $ after March 31,
2016:

G.
Minimum required Consolidated Net Worth (Lines I.D + I.E + $ I.F):

H.
Excess (deficient) for covenant compliance (Line I.C – I.G):    $

II.
Section 7.11(b) – Consolidated Indebtedness to Consolidated Capitalization.

A.    Indebtedness determined in accordance with GAAP at $
Statement Date:
B    Subordinated Debt, the aggregate principal amount of which $
does not exceed 15% of Total Capitalization at Statement Date
C    Consolidated Indebtedness at Statement Date (Line II.A – Line $
II.B)
D.    Consolidated Capitalization at the Statement Date:
1.
Consolidated Net Worth (Line I.C above):    $

2.
Consolidated Indebtedness (Line II.C above)    $

3.
Subordinated Debt, the aggregate principal amount of $ which does not exceed 15%
of Total Capitalization at Statement Date





--------------------------------------------------------------------------------




4.
Consolidated Capitalization (Line II.D.1 plus Line $ II.D.2 plus Line II.D.3):

B - 3
Form of Compliance Certificate






--------------------------------------------------------------------------------





C.    Consolidated Indebtedness to Consolidated Capitalization    _____ to 1.0
(Line II.C ÷ Line II.D.4):
Maximum allowed:    0.40 to 1.0
B - 4
Form of Compliance Certificate






--------------------------------------------------------------------------------





EXHIBIT C
FORM OF LOAN NOTICE
Date:     ,
To:    Wells Fargo Bank, National Association, as Administrative Agent Ladies
and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of May 17, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Torchmark
Corporation, a Delaware corporation, (the “Borrower”), TMK Re, Ltd., the Lenders
from time to time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent, Swing Line Lender and L/C Administrator.
The undersigned hereby requests (select one):
[torchmarkexecutedcred_image9.gif]
A Borrowing of Revolving Loans     A Borrowing of Term Loans A conversion or
continuation of Loans
1.
On    (a Business Day).

2.
In the amount of $    .

3.
Comprised of    .
[Type of Loan requested]

4.
For Eurodollar Rate Loans: with an Interest Period of    months.

The Revolving Borrowing, if any, requested herein complies with the provisos to
the first sentence of Section 2.01(a) of the Agreement. The Term Borrowing, if
any, requested herein complies with the provisos to the first sentence of
Section 2.01(b) of the Agreement.
TORCHMARK CORPORATION
By:     
Name:     




--------------------------------------------------------------------------------




Title:    
C - 1
Form of Loan Notice






--------------------------------------------------------------------------------





EXHIBIT D-1
FORM OF [SECOND AMENDED AND RESTATED]7 REVOLVING NOTE
$    ,
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
or registered assigns (the “Lender”), in accordance with the provisions

of the Agreement (as hereinafter defined), the principal amount of
and NO/100 DOLLARS ($    ) or such lesser

principal amount of Revolving Loans (as defined in such Agreement) due and
payable by the Borrowers to the Lender on the Revolver Maturity Date under that
certain Second Amended and Restated Credit Agreement, dated as of May 17, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among the Borrower, TMK Re, Ltd., the Lenders from time to
time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent, Swing Line Lender and L/C Administrator.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
This Note is one of the Revolving Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Revolving Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement.
Revolving Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Revolving Note and endorse thereon
the date, amount and maturity of its Revolving Loans and payments with respect
thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, acceleration, and notice of acceleration, protest and demand and
notice of protest, demand, dishonor and non-payment of this Revolving Note.




--------------------------------------------------------------------------------




[This Note amends and restates that certain [Amended and Restated] Revolving
Note dated as of July 16, 2014 of the undersigned payable to the Lender (the
“Existing Note”) and does not constitute a novation, payment and reborrowing, or
termination of the Obligations under
7 Bracketed language to be removed for any new lenders.

--------------------------------------------------------------------------------

D-1 - 1
Form of Revolving Note






--------------------------------------------------------------------------------





the Existing Note. The Obligations under the Existing Note are in all respects
continuing (as amended and restated hereby).]8






--------------------------------------------------------------------------------





8 Bracketed language to be removed for any new lenders.

--------------------------------------------------------------------------------

D-1 - 2
Form of Revolving Note






--------------------------------------------------------------------------------





THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
TORCHMARK CORPORATION
By:     
Name:     
Title:    






--------------------------------------------------------------------------------





D-1 - 3
Form of Revolving Note






--------------------------------------------------------------------------------





LOANS AND PAYMENTS WITH RESPECT THERETO
Type of
Date Loan Made
Amount of
Loan Made
End of
Interest
Period
Amount of
Principal or
Interest
Paid This
Date
Outstanding
Principal
Balance
This Date
Notation
Made By

D-1 - 4

--------------------------------------------------------------------------------

Form of Revolving Note




--------------------------------------------------------------------------------










--------------------------------------------------------------------------------





EXHIBIT D-2
FORM OF TERM LOAN NOTE
$    ,
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
or registered assigns (the “Lender”), in accordance with the provisions

of the Agreement (as hereinafter defined), the principal amount of
and NO/100 DOLLARS ($    ) or such lesser

principal amount of Term Loans (as defined in such Agreement) due and payable by
the Borrowers to the Lender on the Term Loan Maturity Date under that certain
Second Amended and Restated Credit Agreement, dated as of May 17, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, TMK Re, Ltd., the Lenders from time to
time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent, Swing Line Lender and L/C Administrator.
The unpaid principal amount of this Term Loan Note from time to time outstanding
is subject to mandatory repayment from time to time as provided in the
Agreement. The Borrower promises to pay interest on the unpaid principal amount
of each Term Loan from the date of such Term Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.
This Note is one of the Term Loan Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Term Loan Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement.
Term Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Term Loan Note and endorse thereon the date,
amount and maturity of its Term Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, acceleration, and notice of acceleration, protest and demand and
notice of protest, demand, dishonor and non-payment of this Term Loan Note.




--------------------------------------------------------------------------------




Exhibit D-2 - 1
Form of Term Loan Note






--------------------------------------------------------------------------------





THIS TERM LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
TORCHMARK CORPORATION
By:     
Name:     
Title:    






--------------------------------------------------------------------------------





Exhibit D-2 - 2
Form of Term Loan Note






--------------------------------------------------------------------------------





EXHIBIT E
FORM OF SEVERAL LETTER OF CREDIT
FOR INTERNAL IDENTIFICATION PURPOSES ONLY
(Does not Affect Terms of Letter of Credit or Letter of Credit Bank’s
Obligations Thereunder)
Issue Date:    , 20__
Expiry Date:    , 20_
L/C No. [____________]
Amount: $     (    )1
Applicant: [     ]2
[    ]
[    ]    Date:    
IRREVOCABLE CLEAN    ISSUE DATE    
LETTER OF CREDIT NO.
To: [BENEFICIARY]3
[    ]
[    ]
[    ]
We, the issuing banks listed below (hereinafter referred to individually as a
“Letter of Credit Bank,” and collectively, the “Letter of Credit Banks”), hereby
establish this clean, irrevocable and unconditional Letter of Credit in your
favor as Beneficiary for drawing up
to an aggregate amount of [U.S. $    ]4 (the “Letter of Credit Commitment”)
effective

immediately. This Letter of Credit shall expire with the close of business of
the Letter of Credit
Agent (defined below) on    . Except when the Letter of Credit Commitment is

increased or amended to reflect a change in Commitment Share (defined below) or
Letter of Credit Bank as set forth in the last paragraph hereof, this Letter of
Credit cannot be modified or revoked without the consent of the Beneficiary.
[The term “Beneficiary” includes any successor by operation of law of the named
Beneficiary including, without limitation, any such liquidator, rehabilitator,
receiver or conservator. Drawings by any liquidator, rehabilitator, receiver or
conservator shall be for the benefit of all the Beneficiary’s policyholders.]5
The term “Business Day” means a day which is not a Saturday, Sunday, or any
other day on which banking institutions in [Charlotte, North
1    Insert initial amount of the Letter of Credit.

--------------------------------------------------------------------------------





--------------------------------------------------------------------------------




2    Insert name of party for whom Letter of Credit will be issued.
3    Insert full name and address of the Beneficiary.
4    Insert appropriate currency.
5
Insert if Letter of Credit is being issued to back a reinsurance policy and such
language is required by the applicable insurance regulator. Additional changes
to the letter of credit to reflect regulatory requirements will be inserted if
necessary.

Exhibit E - 1
Form of Several Letter of Credit






--------------------------------------------------------------------------------





Carolina] or the city in which the payment office of the Letter of Credit Agent
is located are required by law to be closed.
Wells Fargo Bank, National Association, has been appointed by the Letter of
Credit Banks, has been granted the authority by the Letter of Credit Banks to
act as, and has been irrevocably granted a power of attorney by the Letter of
Credit Banks to act as agent (in such capacity, the “Letter of Credit Agent”)
for the Letter of Credit Banks obligated under this Letter of Credit. The Letter
of Credit Agent has full power of attorney from such Letter of Credit Banks to
act on their behalf hereunder to (i) execute and deliver this Letter of Credit,
(ii) receive drafts, other demands for payment and other documents presented by
the Beneficiary hereunder, (iii) determine whether such drafts, demands and
documents are in compliance with the terms of this Letter of Credit, and (iv)
notify the Letter of Credit Banks and the account party that a valid drawing has
been made and the date that the related payment under this Letter of Credit is
to be made; provided, however, that the Letter of Credit Agent, in its capacity
as such, shall have no obligation or liability for any payment under this Letter
of Credit (other than payment to the Beneficiary of such funds as have been made
available to it by the Letter of Credit Banks pursuant to the Beneficiary’s
draw).
The maximum liability of each Letter of Credit Bank with respect to any demand
for payment made hereunder shall be its commitment share of the amount of such
demand for payment, as set forth on Schedule I attached hereto (the “Commitment
Share”).
The obligations of the Letter of Credit Banks hereunder are several and not
joint, and no Letter of Credit Bank shall be responsible or otherwise liable for
the failure of any other Letter of Credit Bank to perform its obligations
hereunder, nor shall the failure of any Letter of Credit Bank to perform its
obligations under this Letter of Credit relieve any other Letter of Credit Bank
of its obligations hereunder.
Subject to the further provisions of this Letter of Credit, on or before the
expiration date hereof [or any automatically extended expiry date],6 demands for
payment may be made by the Beneficiary by presentation on a Business Day to the
Letter of Credit Agent of a sight draft
drawn on the Letter of Credit Agent indicating the Letter of Credit No.    , for
all or any

part of this Letter of Credit at the Letter of Credit Agent’s office located at
.    Facsimile of the draw documents is

acceptable to [336-735-0952]7. If presentation is made by fax prompt phone
notification must be given to [1-800-776-3862] 8. The fax presentation shall be
deemed the original presentation. In the event of a full or final drawing the
original Letter of Credit must be returned to us by overnight courier at time of
fax presentation.
We the Letter of Credit Banks listed herein hereby severally undertake to
promptly honor all of a Beneficiary’s demands for payment hereunder upon
delivery of the sight draft as specified to the Letter of Credit Agent’s
aforesaid office.




--------------------------------------------------------------------------------




6    Delete if not inserting automatic extension provision.

--------------------------------------------------------------------------------

7 Well to confirm.
8 Well to confirm.
Exhibit E - 2
Form of Several Letter of Credit






--------------------------------------------------------------------------------





Except as expressly stated herein, this undertaking is not subject to any
agreement, requirement or qualification. The obligations of each Letter of
Credit Bank under this Letter of Credit is the individual obligation of such
Letter of Credit Bank and is in no way contingent upon reimbursement with
respect thereto, or upon its ability to perfect any lien, security interest or
any other reimbursement.
Upon payment to you by a Letter of Credit Bank of its Commitment Share of the
drawing amount specified in a demand presented hereunder, such Letter of Credit
Bank shall be fully discharged of its obligation under this Letter of Credit to
the extent of its Commitment Share of such demand and such Letter of Credit Bank
shall not thereafter be obligated to make any further payments under this Letter
of Credit in respect of such demand.
[This Letter of Credit shall be deemed automatically extended without amendment
for one year from the expiration date hereof or any future expiration date
unless at least thirty days prior to such expiration date, the Letter of Credit
Agent notifies you by registered mail or overnight courier service that this
Letter of Credit will not be extended for any such additional period.]9
This Letter of Credit is subject to and governed by the law(s) of the State of
[New York] [Nebraska], and the International Standby Practices 98 (ISP98)
(International Chamber of Commerce Publication No. 590). In the event of any
conflict, the laws of the State of [New York] [Nebraska] will control.
Except to the extent the amount of the Letter of Credit Commitment may be
increased, this Letter of Credit cannot be modified or revoked without the
Beneficiary’s written consent, provided that this Letter of Credit may be
amended to delete a Letter of Credit Bank or add a Letter of Credit Bank or
change Commitment Shares, in each case without the Beneficiary’s consent, by an
amendment signed only by the Letter of Credit Agent so long as such amendment
does not decrease the amount of the Letter of Credit Commitment and any Letter
of Credit Bank added shall be approved by the Securities Valuation Office of the
National Association of Insurance Commissioners.
Very truly yours,
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Letter of Credit Agent
By:     Name:




--------------------------------------------------------------------------------




9    Insert if auto-extension is applicable.

--------------------------------------------------------------------------------

Exhibit E - 3
Form of Several Letter of Credit






--------------------------------------------------------------------------------





Title:    
Schedule I
Letter of Credit Bank Information with Respect to Letter of Credit No.    
LETTER OF CREDIT BANK
COMMITMENT
SHARE
MAXIMUM SHARE OF
LETTER OF CREDIT
COMMITMENT10
[Lender]
%
U.S.$
 
[Lender]
%
U.S.$
 
[Lender]
%
U.S.$
 



TOTAL    100%    U.S. $






--------------------------------------------------------------------------------





10    Insert appropriate currency in which Letter of Credit is denominated.

--------------------------------------------------------------------------------

Exhibit E - 4
Form of Several Letter of Credit






--------------------------------------------------------------------------------





EXHIBIT F
FORM OF SWING LINE LOAN NOTICE
Date:     ,
To:
Wells Fargo Bank, National Association, as Swing Line Lender Wells Fargo Bank,
National Association, as Administrative Agent

Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of May 17, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Torchmark
Corporation, a Delaware corporation, (the “Borrower”), TMK Re, Ltd., the Lenders
from time to time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent, Swing Line Lender and L/C Administrator.
The undersigned hereby requests a Swing Line Loan:
1.On     (a Business Day).
2.In the amount of $    .
The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.
TORCHMARK CORPORATION
By:     
Name:     
Title:




--------------------------------------------------------------------------------





--------------------------------------------------------------------------------




Exhibit F - 1
Form of Swing Line Loan Notice






--------------------------------------------------------------------------------





EXHIBIT G
FORM OF SWING LINE NOTE
$35,000,000.00    , ____
FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Swing Line Lender”) or registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Swing Line Loan from time to
time made by the Swing Line Lender to each Borrower under that certain Second
Amended and Restated Credit Agreement, dated as of May 17, 2016 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, TMK Re, Ltd., the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent,
Swing Line Lender and L/C Administrator.
The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Swing Line Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.
This Note is the Swing Line Note referred to in the Agreement, is entitled to
the benefits thereof and may be prepaid in whole or in part subject to the terms
and conditions provided therein. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Swing Line Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Swing Line Loans
made by the Swing Line Lender shall be evidenced by one or more loan accounts or
records maintained by the Swing Line Lender in the ordinary course of business.
The Swing Line Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of the Swing Line Loans and payments with respect
thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, acceleration, and notice of acceleration, protest and demand and
notice of protest, demand, dishonor and non-payment of this Swing Line Note.




--------------------------------------------------------------------------------




Exhibit G - 1
Form of Swing Line Note






--------------------------------------------------------------------------------





THIS SWING LINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
TORCHMARK CORPORATION
By:     
Name:     
Title:    






--------------------------------------------------------------------------------





Exhibit G - 2
Form of Swing Line Note






--------------------------------------------------------------------------------





SWING LINE LOANS AND PAYMENTS WITH RESPECT THERETO
Amount of Principal
Amount of Loan or Interest Paid This Outstanding Principal
Date    Made    Date    Balance This Date Notation Made By
Exhibit G - 3

--------------------------------------------------------------------------------

Form of Swing Line Note




--------------------------------------------------------------------------------










--------------------------------------------------------------------------------





EXHIBIT H
FORM OF BORROWING BASE CERTIFICATE
To:
Wells Fargo Bank, National Association,
as Administrative Agent

Re:    Torchmark Corporation
Ladies and Gentlemen:

--------------------------------------------------------------------------------

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of May 17, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Torchmark
Corporation, a Delaware corporation (the “Borrower”), TMK Re. Ltd., the Lenders
from time to time party thereto, and Wells Fargo Bank, National Association, as
Administrative Agent, Swing Line Lender and L/C Administrator. This Certificate,
together with supporting calculations attached hereto set forth in reasonable
detail, is delivered to you pursuant to the terms of the Agreement.
We hereby certify and warrant to the Administrative Agent, the L/C
Administrator, the
Fronting Banks and the Lenders that at the close of business on    , ___ (the
“Borrowing
Base Calculation Date”), the Borrowing Base for the undersigned was $    and the
amount of the Secured L/C Obligations was $    .
We hereby further certify and warrant to the Administrative Agent, the L/C
Administrator, the Fronting Banks and the Lenders that the information and
computations contained herein are true and correct in all material respects as
of the Borrowing Base Calculation Date.
IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed and
delivered
by a Responsible Officer this __ day of    , ____.
TORCHMARK CORPORATION
By:     Title:




--------------------------------------------------------------------------------




Exhibit H - 1
Form of Borrowing Base Certificate






--------------------------------------------------------------------------------





SCHEDULE I TO BORROWING BASE CERTIFICATE



DATED AS OF:
I.    BORROWER’S BORROWING BASE CALCULATION
[FORM TO BE PROVIDED BY BORROWER]






--------------------------------------------------------------------------------





Exhibit H - 2
Form of Borrowing Base Certificate






--------------------------------------------------------------------------------





SCHEDULE II TO BORROWING BASE CERTIFICATE
DATED AS OF    ,
[Attach list of Eligible Collateral by category (including rating)]
Exhibit H - 3
Form of Borrowing Base Certificate






--------------------------------------------------------------------------------





EXHIBIT I-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of May 17, 2016 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Torchmark Corporation, a Delaware
corporation (the “Borrower”), TMK Re, Ltd., the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent,
Swing Line Lender and L/C Administrator.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
Name:
Title:
Date:    __, 20[ ]




--------------------------------------------------------------------------------




Exhibit I - 1
Form of U.S. Tax Compliance Certificate






--------------------------------------------------------------------------------





EXHIBIT I-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of May 17, 2016 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Torchmark Corporation, a Delaware
corporation (the “Borrower”), TMK Re, Ltd., the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent,
Swing Line Lender and L/C Administrator.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code].
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
Name:
Title:
Date:    __, 20[ ]




--------------------------------------------------------------------------------




Exhibit I - 2
Form of U.S. Tax Compliance Certificate






--------------------------------------------------------------------------------





EXHIBIT I-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of May 17, 2016 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Torchmark Corporation, a Delaware
corporation (the “Borrower”), TMK Re, Ltd., the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent,
Swing Line Lender and L/C Administrator.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.




--------------------------------------------------------------------------------







Exhibit I - 3
Form of U.S. Tax Compliance Certificate






--------------------------------------------------------------------------------





Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
Name:
Title:
Date:    __, 20[ ]






--------------------------------------------------------------------------------





Exhibit I - 4
Form of U.S. Tax Compliance Certificate






--------------------------------------------------------------------------------





EXHIBIT I-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Second Amended and Restated Credit Agreement
dated as of May 17, 2016 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Torchmark Corporation, a Delaware
corporation (the “Borrower”), TMK Re, Ltd., the Lenders from time to time party
thereto, and Wells Fargo Bank, National Association, as Administrative Agent,
Swing Line Lender and L/C Administrator.
Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




--------------------------------------------------------------------------------




Exhibit I - 5
Form of U.S. Tax Compliance Certificate






--------------------------------------------------------------------------------





[NAME OF LENDER]
By:
Name:
Title:
Date:    __, 20[ ]






--------------------------------------------------------------------------------





Exhibit I - 6
Form of U.S. Tax Compliance Certificate


